 

Exhibit 10(l)

 

Execution Copy

 

 

 

AMENDED AND RESTATED
CREDIT AGREEMENT
(MULTI-YEAR FACILITY)

 

 

dated as of July 28, 2004

 

 

among

 

SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION,

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

CITICORP USA, INC.,
as Syndication Agent

 

 

MORGAN STANLEY BANK,
WACHOVIA BANK, NATIONAL ASSOCIATION,
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.
SALOMON SMITH BARNEY INC.
as Joint Bookrunners and Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01.

Defined Terms

 

Section 1.02.

Performance; Time

 

Section 1.03.

Accounting Principles

 

Section 1.04.

Use of Defined Terms

 

Section 1.05.

Rounding

 

Section 1.06.

Exhibits and Schedules

 

Section 1.07.

References to “Subsidiaries”

 

Section 1.08.

Miscellaneous Terms

 

 

 

 

ARTICLE II

 

 

 

COMMITMENTS; INTEREST, FEES, PAYMENT PROCEDURES

 

 

 

Section 2.01.

The Commitments

 

Section 2.02.

Borrowings, Conversions and Continuations of Committed Loans

 

Section 2.03.

Competitive Loans

 

Section 2.04.

Prepayments

 

Section 2.05.

Voluntary Reduction of Commitments

 

Section 2.06.

Principal and Interest

 

Section 2.07.

Fees

 

Section 2.08.

Computation of Fees and Interest

 

Section 2.09.

Manner and Treatment of Payments among the Lenders, Borrowers and the
Administrative Agent

 

Section 2.10.

Funding Sources

 

Section 2.11.

Letters of Credit

 

 

 

 

ARTICLE III

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

Section 3.01.

Taxes

 

Section 3.02.

Illegality

 

Section 3.03.

Increased Costs and Reduction of Return

 

Section 3.04.

Capital Adequacy

 

Section 3.05.

Breakfunding Costs

 

 

i

--------------------------------------------------------------------------------


 

Section 3.06.

Inability to Determine Rates

 

Section 3.07.

Matters Applicable to all Requests for Compensation

 

 

 

 

ARTICLE IV

 

 

 

CONDITIONS

 

 

 

Section 4.01.

Conditions Precedent to Effective Date

 

Section 4.02.

Any Extensions of Credit

 

Section 4.03.

Foreign Currency Loans

 

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 5.01.

Corporate Existence and Power

 

Section 5.02.

Corporate Authorization; No Contravention

 

Section 5.03.

Governmental Authorization

 

Section 5.04.

Binding Effect

 

Section 5.05.

Litigation

 

Section 5.06.

No Event of Default

 

Section 5.07.

ERISA Compliance

 

Section 5.08.

Regulations T, U and X

 

Section 5.09.

Taxes

 

Section 5.10.

Financial Condition

 

Section 5.11.

Environmental Matters

 

Section 5.12.

Subsidiaries

 

Section 5.13.

Insurance

 

Section 5.14.

Full Disclosure

 

Section 5.15.

Public Utility Holding Company Act; Investment Company Act

 

Section 5.16.

Title to Properties

 

 

 

 

ARTICLE VI

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

Section 6.01.

Financial Statements

 

Section 6.02.

Certificates; Other Information

 

Section 6.03.

Notices

 

Section 6.04.

Preservation of Corporate Existence, Etc

 

Section 6.05.

Maintenance of Property

 

Section 6.06.

Insurance

 

Section 6.07.

Compliance with Laws

 

 

ii

--------------------------------------------------------------------------------


 

Section 6.08.

Inspection of Property and Books and Records

 

Section 6.09.

Environmental Laws

 

Section 6.10.

Use of Proceeds

 

Section 6.11.

Regulatory Approvals

 

Section 6.12.

Transactions with Officers, Directors and Affiliates

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Section 7.01.

Liens, Negative Pledges

 

Section 7.02.

Dispositions

 

Section 7.03.

Mergers

 

Section 7.04.

Limitation on Guaranty Obligations

 

Section 7.05.

Synthetic Leases

 

Section 7.06.

Compliance with ERISA

 

Section 7.07.

Interest Coverage Ratio

 

Section 7.08.

Ratio of Consolidated Funded Debt to EBITDA

 

Section 7.09.

Accounting Changes

 

Section 7.10.

Change in Nature of Business

 

Section 7.11.

Hedging Agreements

 

 

 

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 

 

 

Section 8.01.

Events of Default

 

Section 8.02.

Remedies Upon Event of Default

 

 

 

 

ARTICLE IX

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

Section 9.01.

Appointment and Authorization

 

Section 9.02.

Administrative Agent and Affiliates

 

Section 9.03.

Lenders’ Credit Decisions

 

Section 9.04.

Action by Administrative Agent

 

Section 9.05.

Liability of Administrative Agent

 

Section 9.06.

Indemnification

 

Section 9.07.

Successor Administrative Agent

 

Section 9.08.

No Obligations of Credit Parties

 

Section 9.09.

Documentation Agent; Syndication Agent

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

Section 10.01.

Amendments; Consents

 

Section 10.02.

Notices

 

Section 10.03.

No Waiver; Cumulative Remedies

 

Section 10.04.

Costs and Expenses

 

Section 10.05.

Binding Effect; Assignment

 

Section 10.06.

Sharing of Setoffs

 

Section 10.07.

Counterparts

 

Section 10.08.

Severability

 

Section 10.09.

No Third Parties Benefited

 

Section 10.10.

Time

 

Section 10.11.

GOVERNING LAW AND JURISDICTION

 

Section 10.12.

WAIVER OF JURY TRIAL

 

Section 10.13.

Entire Agreement

 

Section 10.14.

Interpretation

 

Section 10.15.

Nature of Lenders’ Obligations

 

Section 10.16.

Indemnity; Damage Waiver

 

Section 10.17.

Nonliability of the Lenders

 

Section 10.18.

Failure to Charge Not Subsequent Waiver

 

Section 10.19.

Headings

 

Section 10.20.

Foreign Lenders and Participants

 

Section 10.21.

Confidentiality

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Request for Extension of Credit

Exhibit B

—

Form of Compliance Certificate

Exhibit C

—

Form of Committed Loan Note

Exhibit D-1

—

Form of Competitive Bid Request

Exhibit D-2

—

Form of Competitive Bid

Exhibit D-3

—

Form of Competitive Loan Note

Exhibit E

—

Form of Letter of Credit Request

Exhibit F

—

Form of Notice of Letter of Credit Withdrawal

Exhibit G

—

Form of Notice of Assignment and Acceptance

Exhibit H

—

Form of Opinion of Counsel

Exhibit I

—

Form of Notice of Participation

Exhibit J

—

Form of Foreign Borrower Joinder Agreement

Exhibit K

—

Form of Guaranty

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 2.01

—

Commitments and Pro Rata Shares

Schedule 5.05

—

Litigation

Schedule 5.06

—

Defaults

Schedule 5.07

—

ERISA Plans

Schedule 5.12

—

Subsidiaries

Schedule 7.01

—

Existing Liens

Schedule 7.02

—

Certain Permitted Dispositions

Schedule 10.02

—

Lending Offices and Notice Addresses

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
CREDIT AGREEMENT
(MULTI-YEAR FACILITY)

 

This AMENDED AND RESTATED CREDIT AGREEMENT (Multi-Year Facility) dated as of
July 28, 2004 is entered into by and among SCIENCE APPLICATIONS INTERNATIONAL
CORPORATION, a Delaware corporation (the “Company”), each lender whose name is
set forth on the signature pages of this Agreement and each lender which may
hereafter become a party to this Agreement (collectively, the “Lenders” and
individually, a “Lender”) and JPMorgan Chase Bank, as Administrative Agent,
Citicorp USA, Inc. as Syndication Agent and Morgan Stanley Bank, Wachovia Bank,
National Association and The Royal Bank of Scotland plc, as Co-Documentation
Agents.

 

RECITALS

 

A.                                   The parties hereto are parties to the
Existing Agreement (as defined below).

 

B.                                     The Company has requested, and Requisite
Lenders have agreed, to enter into this Amended and Restated Credit Agreement
(Multi-Year Facility) to amend and restate that certain Amended and Restated
Credit Agreement dated as of April 28, 2003 among the Company, the Lenders,
JPMorgan Chase Bank, as Administrative Agent, Citicorp USA, Inc. as Syndication
Agent and Morgan Stanley Bank, Wachovia Bank, National Association and The Royal
Bank of Scotland plc, as Co-Documentation Agents (the “Existing Agreement”) in
accordance with Section 10.01 thereof.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I

 


DEFINITIONS AND ACCOUNTING TERMS

 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
WILL HAVE THE FOLLOWING MEANINGS, UNLESS THE CONTEXT OTHERWISE REQUIRES:


 

“Adjusted Dollar LIBOR” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) Dollar LIBOR for such Interest Period multiplied by (b)
the Statutory Reserve Rate.

 

“Adjusted IBOR” means, with respect to any Foreign Currency Loan in any Foreign
Currency for any Interest Period, an interest rate per annum (rounded upwards,
if

 

--------------------------------------------------------------------------------


 

necessary, to the next 1/16 of 1%) equal to (a) IBOR for such Foreign Currency
for such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Absolute Rate” means a rate of interest for a Competitive Loan determined from
an Absolute Rate Bid that has been accepted by the Company.

 

“Absolute Rate Bid” has the meaning set forth in Section 2.03(b).

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder or any successor administrative
agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account for all
or any type of Loans, as the Administrative Agent hereafter may designate by
written notice to the Credit Parties and the Lenders.

 

“Administrative Agent—Related Persons” means the Administrative Agent (including
any successor agent), together with their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Affiliate” means, as to any Person, any other Person which, directly, or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Person.  A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly through one or more intermediaries, the power to direct or cause the
direction of the management and policies of the other Person, whether through
the ownership of voting securities, the ability to exercise voting power, by
contract or otherwise.  In no event shall the Lender be deemed an “Affiliate” of
any Credit Party or of any Subsidiary of any Credit Party.

 

“Agreement” means this Amended and Restated Credit Agreement, as amended,
supplemented, modified, restated or extended from time to time in accordance
with the terms hereof.

 

“Applicable Amount” means, (a) for any Pricing Period with respect to any Dollar
LIBOR Loan or any Foreign Currency Loan, the per annum amounts set forth below
(i) under “Applicable Margin Facilities Usage £ 50%” if the Facilities Usage is
equal to or below 50%; or (ii) under “Applicable Margin Facilities Usage > 50%”
if the Facilities Usage exceeds 50%; in each case opposite the Pricing Level in
effect from time to time (it being understood that the Applicable Amount for any
Dollar LIBOR Loan or Foreign Currency Loan may vary during an Interest Period 
if there is a change in Pricing Level at any time during such Interest Period
due to a change in the Pricing Rating); and (b) with respect to the Facility
Fee, the per annum amount set forth below under “Facility Fee Rate” opposite the
Pricing Level in effect from time to time; in each case in basis points per
annum:

 

2

--------------------------------------------------------------------------------


 

Pricing
Level

 

Applicable Margin
Facilities Usage £ 50%

 

Applicable Margin
Facilities Usage > 50%

 

Facility Fee
Rate

 

 

 

 

 

 

 

 

 

1

 

28.5

 

 

33.5

 

 

9.0

 

 

2

 

31.5

 

 

39.0

 

 

11.0

 

 

3

 

49.0

 

 

59.0

 

 

13.5

 

 

4

 

70.0

 

 

82.5

 

 

17.5

 

 

5

 

90.0

 

 

107.5

 

 

22.5

 

 

 

“Pricing Level” means, as of any date, the pricing level set forth below
opposite the most creditworthy applicable Pricing Rating as in effect as of the
first day of the Pricing Period in which such date occurs;

 

 

 

 

 

Pricing Rating

 

Pricing Level

 

 

 

S&P

 

Moody’s

 

 

 

 

 

 

 

 

 

1

 

GREATER THAN

 

A-

 

A3

 

2

 

EQUAL TO

 

A-

 

A3

 

3

 

EQUAL TO

 

BBB+

 

Baa1

 

4

 

EQUAL TO

 

BBB

 

Baa2

 

5

 

EQUAL TO OR LESS THAN

 

BBB-

 

Baa3

 

 

provided, however, that if there is no Pricing Rating, the Applicable Amount
means (a) for any Pricing Period with respect to any Dollar LIBOR Loan or any
Foreign Currency Loan, the per annum amounts set forth below (i) under
“Applicable Margin Facilities Usage £ 50%” if the Facilities Usage is equal to
or below 50%, or (ii) under “Applicable Margin Facilities Usage > 50%” if the
Facilities Usage exceeds 50%; in each case opposite the Alternative Pricing
Level in effect from time to time (it being understood that the Applicable
Amount for any Dollar LIBOR Loan or Foreign Currency Loan may vary during an
Interest Period if there is a change in the Alternative Pricing Level at any
time during such Interest Period due to a change in the Debt / EBITDA Ratio),
and (b) with respect to the Facility Fee, the per annum amount set forth below
under “Facility Fee Rate” opposite the Alternative Pricing Level in effect from
time to time; provided, that if the Compliance Certificate is not delivered by
the date required by Section 6.02(a) at the time when the Applicable Amount is
determined without a Pricing Rating, then, subject to other provisions of this
Agreement, commencing on the date such Compliance Certificate was required to be
delivered until the date such Compliance Certificate is delivered, the
Applicable Amount set forth opposite Alternative Pricing Level 4 shall apply; in
each case in basis points per annum:

 

Alternative
Pricing Level

 

Applicable Margin
Facilities Usage £ 50%

 

Applicable Margin
Facilities Usage > 50%

 

Facility Fee Rate

 

1

 

31.5

 

 

39.0

 

 

11.0

 

 

2

 

49.0

 

 

59.0

 

 

13.5

 

 

3

 

70.0

 

 

82.5

 

 

17.5

 

 

4

 

90.0

 

 

107.5

 

 

22.5

 

 

 

3

--------------------------------------------------------------------------------


 

 “Alternative Pricing Level” means, as of any date, the pricing level set forth
opposite the lowest Debt / EBITDA Ratio determined at the most recent
quarter-end prior to the first day of the Pricing Period in which such date
occurs:

 

Alternative
Pricing Level

 

Debt / EBITDA Ratio

 

1

 

LESS THAN 1.0

 

2

 

EQUAL TO OR GREATER THAN 1.0 BUT LESS THAN 1.5

 

3

 

EQUAL TO OR GREATER THAN 1.5 BUT LESS THAN 2.0

 

4

 

EQUAL TO OR GREATER THAN 2.0 BUT LESS THAN 3.0

 

 

“Debt / EBITDA Ratio” means, at any date of determination, the ratio of
Consolidated Funded Debt of the Company, as of such date, to EBITDA at the most
recent quarter-end for the preceding four fiscal quarters.

 

“Pricing Level Change Date” means (a) with respect to any change in the Pricing
Rating which results in a change in the Applicable Amount, the date of the
public announcement of the change in such Pricing Rating or (b) with respect to
any change in the Debt / EBITDA Ratio which results in a change in the
Applicable Amount, the date upon which the Company is required by
Section 6.02(a) to deliver such Compliance Certificate.

 

“Pricing Period” means (a) the period commencing on the Closing Date and ending
on the first Pricing Level Change Date to occur thereafter and (b) each
subsequent period commencing on each Pricing Level Change Date and ending the
day prior to the next Pricing Level Change Date.

 

“Pricing Rating” means, as of any date of determination, the rating, if any, of
the Company’s senior unsecured debt, as determined by either Standard & Poor’s
Corporation (“S&P”) or Moody’s Investors Service, Inc.  (“Moody’s”); provided,
that if the Company’s senior unsecured debt is rated by both of such rating
agencies, then the more creditworthy of such credit ratings shall apply unless
there is a split rating of two grades or more, in which case the rating one
grade above the lower rating shall apply.

 

“Applicable Taxes” means any and all present or future taxes (including
documentary taxes), levies, assessments, imposts, duties, deductions, fees,
withholdings or similar charges, and all liabilities with respect thereto
imposed by a Governmental Authority relating to any Loan Document, including any
liabilities imposed on amounts paid by any Credit Party to indemnify or
reimburse any Person for such amounts, excluding Lender Taxes.

 

4

--------------------------------------------------------------------------------


 

 “Attorney Costs” means and includes all reasonable fees and disbursements of
any law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

 

 “Availability Period” means the period commencing on the Closing Date and
ending, subject to Article VIII, on the day before the Maturity Date.

 

“Base Rate” means the higher of: (a) the Federal Funds Rate plus 0.50%, or
(b) the rate of interest publicly announced from time to time by JPMorgan Chase
Bank as its reference rate, which shall not necessarily be its lowest or best
rate charged to any of its customers.

 

“Base Rate Loan” means a Dollar Loan made hereunder from any Lender’s Domestic
Lending Office that bears interest at the Base Rate.

 

“Borrower” means, in respect of any Dollar Loan, the Company and, in respect of
any Foreign Currency Loan, the Company or the Foreign Borrower borrowing such
Foreign Currency Loan under this Agreement.

 

“Borrowing” and “Borrow” each mean, a borrowing hereunder consisting of Loans of
the same type made on the same day and, other than in the case of Base Rate
Loans, having the same Interest Period.

 

“British Pounds Sterling” means lawful money of the United Kingdom.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that when used in connection with any Borrowing, Continuation,
Conversion to or from, prepayment, assignment, participation or determination of
any interest rate, margin, fee, Interest Period or interest or principal payment
date or similar determination in respect of any (a) Dollar LIBOR Loan or Foreign
Currency Loan in British Pounds Sterling, “Business Day” shall exclude any such
day on which commercial banks are not open for dealings in deposits in the
London interbank market, (b) Foreign Currency Loan in Euros, “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payment in Euro and (c) Foreign Currency Loan in any other
Foreign Currency, “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Foreign Currency in the Principal
Financial Center for such Foreign Currency.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law (provided that if
such guideline, request or directive does not have the force of law, compliance
therewith is customary for banks regulated in a manner similar to such Lender),
rule or regulation, whether or not having the force of law, in each case,
regarding capital adequacy of such Lender or of any corporation controlling such
Lender.

 

5

--------------------------------------------------------------------------------


 

“Capital Lease” has the meaning specified in the definition of Capital Lease
Obligations.

 

“Capital Lease Obligations” means all monetary obligations of any Person under
any leasing or similar arrangement which, in accordance with GAAP, is classified
as a capital lease (“Capital Lease”).

 

“Canadian Dollars” means lawful money of Canada.

 

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of a Lender.

 

“Closing Date” means July 31, 2002.

 

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

 

“Commitment” means, for each Lender, the amount set forth as such opposite such
Lender’s name on Schedule 2.01 under Commitment, as such amount may be reduced
pursuant to the terms of this Agreement (collectively, the combined
“Commitments”) .  The respective Pro Rata Shares of the Lenders in the combined
Commitments are set forth in Schedule 2.01.

 

“Committed Loan” means a Dollar Loan or a Foreign Currency Loan.

 

“Committed Loan Note” means the promissory note made by any Borrower in favor of
a Lender evidencing such Lender’s Committed Loans, in the case of Dollar Loans,
substantially in the form of Exhibit C and, in the case of Foreign Currency
Loans, in such form as the Administrative Agent may require in light of
commercial banking practices in the jurisdiction of the applicable Foreign
Borrower, if any, either as originally executed or as the same may from time to
time be supplemented, modified, amended, renewed, extended or supplanted
(collectively, the “Committed Loan Notes”).

 

“Company” has the meaning specified in the preamble.

 

“Competitive Bid” means (a) a written bid delivered to the Administrative Agent
to provide Competitive Loans, substantially in the form of Exhibit D-2, duly
completed and signed by a Lender, or (b) a telephonic bid made by a Lender to
the Administrative Agent to provide Competitive Loans including the substance of
Exhibit D-2, promptly confirmed by a written Competitive Bid.

 

6

--------------------------------------------------------------------------------


 

“Competitive Bid Maximum” means the maximum amount(s) a Lender is willing to bid
under a Competitive Bid for all Competitive Loans included therein and/or
individual Competitive Loans included therein.

 

“Competitive Bid Request” means (a) a written request delivered to the
Administrative Agent requesting Competitive Bids, substantially in the form of
Exhibit D-l, duly completed and signed by a Responsible Officer, or (b) a
telephonic request made by a Responsible Officer to the Administrative Agent
requesting Competitive Bids including the substance of Exhibit D-1, promptly
confirmed by a written Competitive Bid Request.

 

“Competitive Loan” means a Loan made by any Lender to the Company under the
combined Commitments not determined by that Lender’s Pro Rata Share pursuant to
Section 2.03, bearing interest at an Absolute Rate or on the basis of a margin
above or below Adjusted Dollar LIBOR.  All Competitive Loans will be made in
Dollars.

 

“Competitive Loan Minimum Amount” means, with respect to each of the following
actions with respect to each type of Competitive Loan, the following amounts set
forth opposite such action under such type of Competitive Loan (a reference to
“Competitive Loan Minimum Amount” shall also be deemed a reference to the
multiples in excess thereof set forth on the last line below):

 

Type of Action

 

Absolute Rate
Minimum

 

LIBOR
Minimum

 

 

 

 

 

 

 

Competitive Bid Requests

 

$

5,000,000

 

$

5,000,000

 

Competitive Bids

 

$

1,000,000

 

$

5,000,000

 

Competitive Loans

 

$

1,000,000

 

$

5,000,000

 

Multiples in excess of above amounts

 

$

500,000

 

$

1,000,000

 

 

“Competitive Loan Note” means the promissory note made by the Company in favor
of a Lender evidencing the Competitive Loans made by that Lender, substantially
in the form of Exhibit D-3, either as originally executed or as the same may
from time to time be supplemented, modified, amended, renewed, extended or
supplanted (collectively, the “Competitive Loan Notes”).

 

“Competitive Loan Requisite Time” means, with respect to any of the actions
listed below, the time set forth opposite such action on or prior to the date
set forth below (all times are New York time):

 

 

 

 

 

Date

 

Action

 

Time

 

Absolute Rate Loan

 

Dollar LIBOR Loan

 

 

 

 

 

 

 

 

 

Competitive Bid Request

 

11:00 a.m.

 

1 Business Day prior to Credit Date

 

4 Business Days prior to Credit Date

 

Competitive Bid by Lenders other than Administrative Agent

 

11:00 a.m.

 

Credit Date

 

3 Business Days prior to Credit Date

 

Competitive Bid by Administrative Agent as Lender under this Agreement

 

10:45 a.m.

 

Credit Date

 

3 Business Days prior to Credit Date

 

Company’s Acceptance

 

11:30 a.m.

 

Credit Date

 

3 Business Days prior to Credit Date

 

 

7

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Responsible Officer.

 

“Consolidated Funded Debt” means, for any period, for the Company and its
subsidiaries on a consolidated basis in accordance with GAAP, an amount equal to
the sum of, without duplication, (a) all indebtedness of the Company and its
consolidated subsidiaries for borrowed money plus (b) all Indebtedness of the
Company and its consolidated subsidiaries incurred in connection with the
acquisition of assets or property plus (c) the principal portion of all Capital
Lease Obligations of the Company and its consolidated subsidiaries plus (d) all
obligations of the Company and its consolidated subsidiaries under Permitted
Accounts Receivable Financings plus (e) indebtedness of the Company and its
consolidated subsidiaries attributable to Synthetic Leases related to tangible
Property plus (f) Deferred Purchase Price Obligations of the Company and its
consolidated subsidiaries plus (g) all Guaranty Obligations of the Company and
its consolidated subsidiaries with respect to indebtedness for borrowed money of
any other Person; in each of cases (a) through (g) as of the last day of such
period.

 

“Continuation” and “Continue” each mean, with respect to any Loan other than a
Base Rate Loan, the continuation of such Loan as the same type of Loan in the
same principal amount, but with a new Interest Period and an interest rate
determined as of the first day of such new Interest Period.  Continuations must
occur on the last day of the Interest Period for such Loan.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Controlled Group” means the Company and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Company pursuant to Section 414(b) or (c) of the Code.

 

“Conversion” and “Convert” each mean, with respect to any Committed Loan, the
conversion of one type of Loan into another type of Loan.  With respect to Loans
other than Base Rate Loans, Conversions other than Conversion upon a Default or
Event of Default must occur on the last day of the Interest Period for such
Loan.

 

“Credit Date” means (i) with respect to any Loan, the Business Day set forth in
the relevant Request for Extension of Credit or Competitive Bid Request, as
applicable,

 

8

--------------------------------------------------------------------------------


 

as the date upon which the applicable Borrower desires to borrow such Loan, and
(ii) with respect to any Letter of Credit, the Business day set forth in the
relevant LC Request as the date upon which the Company desires the Issuing Bank
to issue such Letter of Credit.

 

“Credit Parties” means the Company and the Foreign Borrowers, collectively.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Default Rate” means an interest rate equal to the underlying interest rate
applicable to such type of Loan plus the Applicable Amount, if any, otherwise
applicable plus 2%, to the fullest extent permitted by any Requirement of Law.

 

“Deferred Purchase Price Obligations” means, as applied to any Person, all
monetary obligations to make scheduled payments in excess of $10,000,000 with
respect to the deferred purchase price of Property or services (other than trade
accounts payable in the Ordinary Course of Business).

 

“Disposition” means the voluntary sale, transfer, or other disposition (but not
including a pledge or hypothecation except as set forth below in this
definition) of any asset of the Company or any of its Subsidiaries, including
without limitation any sale, assignment, pledge, hypothecation, transfer or
other disposal with or without recourse of any notes or accounts receivable or
any rights and claims associated therewith, other than a Permitted Disposition.

 

“Dollar Letter of Credit” means a Dollar-denominated letter of credit of an
Issuing Bank issued pursuant to this Agreement or issued pursuant to any other
arrangement and incorporated as a “Letter of Credit” under this Agreement
pursuant to Section 2.11(b).

 

“Dollar LIBOR” has the meaning specified in the definition of “IBOR.”

 

“Dollar LIBOR Loan” means a Loan made hereunder to the Company that bears
interest at a rate determined by reference to Adjusted Dollar LIBOR.

 

“Dollar Loan” means a revolving Loan made to the Company by any Lender in
accordance with its Pro Rata Share under that Lender’s Commitment pursuant to
Section 2.01(a), and includes Dollar LIBOR Loans and Base Rate Loans.  All
Dollar Loans will be made in Dollars.

 

“Dollars” and the sign “$” each mean lawful money of the United States of
America.

 

9

--------------------------------------------------------------------------------


 

“Domestic Lending Office” means, with respect to each Lender, its office, branch
or affiliate specified as its domestic lending office by notice to the
Administrative Agent.

 

“EBITDA” means, for any period, for any Person, an amount equal to the Net
Income of such Person and its consolidated subsidiaries for that period, plus
(without duplication and to the extent incorporated in the calculation of Net
Income) (a) Interest Expense of such Person and its consolidated subsidiaries
for that period, plus (b) the aggregate amount of consolidated federal and state
taxes on or measured by income of such Person and its consolidated subsidiaries
for that period (whether or not payable during that period), plus
(c) consolidated depreciation, amortization and all other non-cash items
(including non-cash compensation and impairment charges) of such Person and its
consolidated subsidiaries for that period, minus (d) any gains attributable to
the sale of assets plus (e) any losses attributable to the sale of assets, and
minus (f) any items of income or loss in respect of (1) equity in the income or
loss of unconsolidated affiliates or (2) minority interests in the income or
loss of consolidated subsidiaries, in each case as determined in accordance with
GAAP; it being understood that any items of loss or expense would be added to,
and any items of gain or income would be deducted from Net Income for the
purpose of determining EBITDA under this paragraph.

 

“Effective Date” means the date on which all conditions precedent set forth in
Section 4.01 are satisfied or waived by the Lenders and the Administrative
Agent.

 

“Eligible Assignee” means (i) a financial institution organized under the laws
of the United States, or any state thereof, and having total assets of at least
$1,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having total assets of at least $1,000,000,000, provided that such bank is
acting through a branch or agency located in the United States; (iii) a Person
that is primarily engaged in the business of commercial banking and that is
(a) a Subsidiary of a Lender, (b) a Subsidiary of a Person of which a Lender is
a Subsidiary, or (c) a Person of which a Lender is a Subsidiary; (iv) a CLO, or
(v) another Lender.  For the purposes of determining if a proposed assignee
meets the foregoing requirements, each party hereto shall be entitled to rely on
a certificate from such proposed assignee certifying that it meets such
requirements unless such party has reason to believe that such certification is
inaccurate.

 

 “Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging liability or responsibility for violation of
any Environmental Law or for release or injury to the environment or threat to
public health, personal injury (including sickness, disease or death), Property
damage, natural resources damage, or otherwise alleging liability or
responsibility for damages (punitive or otherwise), cleanup, removal, remedial
or response costs, restitution, civil or criminal penalties, injunctive relief,
or other type of relief, resulting from or based upon (a) the presence,
placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental

 

10

--------------------------------------------------------------------------------


 

placement, spills, leaks, discharges, emissions or releases) of any Hazardous
Material at, in, or from Property, whether or not owned by the Company, or
(b) any other circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law.

 

“Environmental Laws” means all federal, state or local laws, statutes, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices, binding agreements, licenses, authorizations and permits issued,
promulgated or entered into by any Governmental Authority, in each case relating
to environmental, health, safety and land use matters (excluding matters
relating to zoning and building permits); including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, the California Hazardous Waste Control Law, the California
Solid Waste Management, Resource, Recovery and Recycling Act, the California
Water Code and the California Health and Safety Code.

 

“Equivalent Amount” means at any time of determination, with respect to any
amount in any currency denominated in a Foreign Currency, the net amount of
Dollars into which such amount of Foreign Currency would be converted at such
time at applicable exchange rates, as determined by the Administrative Agent,
which determination will be final in the absence of manifest error.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or any Subsidiary of the Company within
the meaning of Section 414(b), 414(c) or 414(m) of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Qualified Plan or a
Multiemployer Plan which is a Materially Underfunded Plan; (b) a withdrawal by
any member of the Controlled Group from a Qualified Plan which is a Materially
Underfunded Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA); (c) a
complete or partial withdrawal by any member of the Controlled Group from a
Multiemployer Plan which is a Materially Underfunded Plan; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Section 4041 or 4041A of ERISA or the commencement of
proceedings by the PBGC to terminate a Qualified Plan or Multiemployer Plan
which is a Materially Underfunded Plan subject to Title IV of ERISA; (e) a
failure to make required contributions to a Qualified Plan or Multiemployer Plan
which is a Materially Underfunded Plan; (f) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Qualified
Plan or

 

11

--------------------------------------------------------------------------------


 

Multiemployer Plan which is a Materially Underfunded Plan; (g) the imposition of
any liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the Controlled Group
with respect to a Materially Underfunded Plan; (h) an application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Qualified Plan which is a Materially Underfunded Plan;
(i) any member of the Controlled Group engages in or otherwise becomes liable
for a non-exempt prohibited transaction which would have a Material Adverse
Effect; or (j) a violation of the applicable requirements of Section 404 or 405
of ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary with respect to any Qualified Plan for which the Company or any of its
Subsidiaries may be directly or indirectly liable which would have a Material
Adverse Effect.

 

“Euro” means lawful money of Austria, Belgium, Finland, France, Germany, Greece,
Ireland, Italy, Luxembourg, the Netherlands, Portugal and Spain, and such other
countries as may hereafter join the Euro Zone.

 

“Eurocurrency Lending Office” means, with respect to each Lender, its office,
branch or affiliate specified as its Eurocurrency lending office by notice to
the Administrative Agent.

 

“Euromarket Funded” means, with respect to a Loan, that such Loan shall bear
interest by reference to Dollar LIBOR or London IBOR (both as defined in the
definition of “IBOR”) plus the Applicable Amount, and that such Loan shall be
made from the relevant Eurocurrency Lending Office of the Lender making such
Loan.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

 “Extension of Credit” means the Borrowing, Conversion or Continuation of any
Loans (collectively, the “Extensions of Credit”).

 

“Facility Fee” means the fee payable by the Company to the Administrative Agent
pursuant to Section 2.07(a).

 

“Facilities Usage” means, as of any date, the amount expressed as a percentage
calculated as (A) the sum of (i) all Loans outstanding and the amount of the LC
Exposure under the 2004 Agreement and (ii) all Loans outstanding and the amount
of the LC Exposure under this Agreement divided by (B) the sum of (i) the
Lenders’ Commitments under this Agreement and (ii) the Lenders’ Commitments
under the 2004 Agreement; provided that for the purposes of subclauses (A)(i)
and (B)(ii) of this paragraph only, the terms “Lenders”, “Loans”, “LC Exposure”,
and “Commitments” shall have the meanings as defined in the 2004 Agreement.

 

12

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day of determination (or if such
day of determination is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transaction received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the U.S. Board of Governors of the Federal Reserve
System, or any successor thereto.

 

“Fiscal Quarter” means, as applicable, the fiscal quarter of the Company and its
Subsidiaries as reflected in the Company’s consolidated financial statements.

 

“Fiscal Year” means, as applicable, the fiscal year of the Company and its
Subsidiaries as reflected in the Company’s consolidated financial statements.

 

“Foreign Borrower” means any Person that becomes a Foreign Borrower hereunder in
accordance with Section 2.01(d), but only to the extent Foreign Borrower
Obligations of such Person are outstanding.

 

“Foreign Borrower Joinder Agreement” means an agreement in the form attached as
Exhibit J.

 

“Foreign Borrower Obligations” means all Obligations of Foreign Borrowers.

 

“Foreign Currency” means British Pounds Sterling, Canadian Dollars, Japanese Yen
and Euro or such other currency as agreed to by the Administrative Agent and all
Lenders.  Each currency must be one (a) that is readily available to the Lenders
and freely transferable and convertible into Dollars, and (b) in which deposits
are generally available to the Lenders in the London interbank market.

 

“Foreign Currency Letter of Credit” means a letter of credit of an Issuing Bank
denominated in a Foreign Currency and issued pursuant to this Agreement or
issued pursuant to any other arrangement and incorporated as a “Letter of
Credit” under this Agreement pursuant to Section 2.11(b).

 

“Foreign Currency Limit” means, at any time, the lesser of (a) $200,000,000 and
(b) 100% of the combined Commitments in effect at such time.

 

“Foreign Currency Loan” means a revolving Loan made hereunder to the Company or
a Foreign Borrower in a Foreign Currency and bearing interest at Adjusted IBOR
for such Foreign Currency.

 

13

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America set forth from time to time in the opinions and pronouncements of the
U.S. Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the U.S. Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the accounting profession), or in such other statements by such
other entity as may be in general use by significant segments of the U.S.
accounting profession, which are applicable to the circumstances as of the date
of determination.

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental agency, central bank or comparable authority, authority, board,
bureau, commission, department or instrumentality, or (c) any court or
administrative tribunal.

 

“Guaranty” means the guaranty, dated as of July 31, 2002 and executed by the
Company in the form attached as Exhibit K.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, letter of
credit, surety bond, bankers’ acceptance or other obligation (the “primary
obligations”) of another Person (the “primary obligor”), including any
obligation of that Person, whether or not contingent, (a) to purchase,
repurchase or otherwise acquire such primary obligations or any Property
constituting direct or indirect security therefor, or (b) to advance or provide
funds (i) for the payment or discharge of any such primary obligation, or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor, or (c) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (d) otherwise to assure or hold harmless
the holder of any such primary obligation against loss in respect thereof.  The
amount of any Guaranty Obligation shall be deemed equal to the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.

 

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or

 

14

--------------------------------------------------------------------------------


 

pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Company or its Subsidiaries shall be a
Hedging Agreement; provided further that no contingent purchase price, earn-out,
royalty or similar payment obligation relating to any acquisition or divestiture
of a Person by the Company or its Subsidiaries or contract for intellectual
property or other goods and services supplied or received by the Company or its
Subsidiaries shall be a Hedging Agreement.

 

“IBOR” shall mean, with respect to any Interest Period for a Dollar LIBOR Loan
or Foreign Currency Loan, the rate per annum determined by the Administrative
Agent as follows:

 


(A)                                  IN THE CASE OF A DOLLAR LIBOR LOAN, THE
RATE (“DOLLAR LIBOR”) APPEARING ON PAGE 3750 OF THE DOW JONES MARKET SERVICE (OR
ON ANY SUCCESSOR OR SUBSTITUTE PAGE OF SUCH SERVICE, OR ANY SUCCESSOR TO OR
SUBSTITUTE FOR SUCH SERVICE, PROVIDING RATE QUOTATIONS COMPARABLE TO THOSE
CURRENTLY PROVIDED ON SUCH PAGE OF SUCH SERVICE, AS DETERMINED BY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME FOR PURPOSES OF PROVIDING QUOTATIONS OF
INTEREST RATES APPLICABLE TO DEPOSITS IN THE LONDON INTERBANK MARKET) AT
APPROXIMATELY 11:00 A.M., LONDON TIME, TWO BUSINESS DAYS PRIOR TO THE
COMMENCEMENT OF SUCH INTEREST PERIOD, AS THE RATE FOR DOLLAR DEPOSITS WITH A
MATURITY COMPARABLE TO SUCH INTEREST PERIOD.  IN THE EVENT THAT SUCH RATE IS NOT
AVAILABLE AT SUCH TIME FOR ANY REASON, THEN “IBOR” AND “DOLLAR LIBOR” WITH
RESPECT TO SUCH DOLLAR LIBOR LOAN FOR SUCH INTEREST PERIOD SHALL BE THE RATE
(ROUNDED UPWARDS, IF NECESSARY, TO THE NEXT 1/16 OF 1%) AT WHICH DOLLAR DEPOSITS
OF $5,000,000 AND FOR A MATURITY COMPARABLE TO SUCH INTEREST PERIOD ARE OFFERED
BY THE PRINCIPAL LONDON OFFICE OF THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS IN THE LONDON INTERBANK MARKET AT APPROXIMATELY 11:00 A.M.,
LONDON TIME, TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF SUCH INTEREST
PERIOD; OR


 


(B)                                 IN THE CASE OF A EUROMARKET FUNDED FOREIGN
CURRENCY LOAN (OTHER THAN LOANS IN BRITISH POUNDS STERLING), THE RATE (“LONDON
IBOR”) APPEARING ON PAGE 3750 OF THE DOW JONES MARKET SERVICE (OR ON ANY
SUCCESSOR OR SUBSTITUTE PAGE OF SUCH SERVICE, OR ANY SUCCESSOR TO OR SUBSTITUTE
FOR SUCH SERVICE, PROVIDING RATE QUOTATIONS COMPARABLE TO THOSE CURRENTLY
PROVIDED ON SUCH PAGE OF SUCH SERVICE, AS DETERMINED BY THE ADMINISTRATIVE AGENT
FROM TIME TO TIME FOR PURPOSES OF PROVIDING QUOTATIONS OF INTEREST RATES
APPLICABLE TO DEPOSITS IN THE LONDON INTERBANK MARKET) AT APPROXIMATELY 11:00
A.M., LONDON TIME, TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF SUCH INTEREST
PERIOD, AS THE RATE FOR DEPOSITS IN SUCH FOREIGN CURRENCY WITH A MATURITY
COMPARABLE TO SUCH INTEREST PERIOD.  IN THE EVENT THAT SUCH RATE IS NOT
AVAILABLE AT SUCH TIME FOR ANY REASON, “IBOR” AND “LONDON IBOR” WITH RESPECT TO
SUCH EUROMARKET FUNDED FOREIGN CURRENCY LOAN FOR SUCH INTEREST PERIOD SHALL BE
THE RATE AT WHICH DEPOSITS IN SUCH FOREIGN CURRENCY IN AN AMOUNT SUBSTANTIALLY
EQUAL TO THE PRINCIPAL AMOUNT OF SUCH FOREIGN CURRENCY LOAN AND FOR A MATURITY
COMPARABLE TO SUCH INTEREST PERIOD ARE OFFERED BY THE PRINCIPAL LONDON OFFICE OF
THE ADMINISTRATIVE AGENT IN IMMEDIATELY

 

15

--------------------------------------------------------------------------------


 


AVAILABLE FUNDS IN THE LONDON INTERBANK MARKET AT APPROXIMATELY 11:00 A.M.,
LONDON TIME, TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF SUCH INTEREST
PERIOD; OR


 


(C)                                  IN THE CASE OF A EUROMARKET FUNDED FOREIGN
CURRENCY LOAN IN BRITISH POUNDS STERLING OR A LOCALLY FUNDED FOREIGN CURRENCY
LOAN, THE RATE (“LOCAL MARKET IBOR”) AT WHICH DEPOSITS IN SUCH FOREIGN CURRENCY
IN AN AMOUNT SUBSTANTIALLY EQUAL TO THE PRINCIPAL AMOUNT OF SUCH FOREIGN
CURRENCY LOAN AND FOR A MATURITY COMPARABLE TO SUCH INTEREST PERIOD ARE OFFERED
BY THE PRINCIPAL OFFICE OF THE ADMINISTRATIVE AGENT IN THE INTERBANK DEPOSIT
MARKET IN THE PRINCIPAL FINANCIAL CENTER OF SUCH FOREIGN CURRENCY IN IMMEDIATELY
AVAILABLE FUNDS AT APPROXIMATELY 11:00 A.M., LOCAL TIME, TWO BUSINESS DAYS PRIOR
TO THE COMMENCEMENT OF SUCH INTEREST PERIOD.


 

“IBOR Loans” means Dollar LIBOR Loans and Foreign Currency Loans.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business pursuant to ordinary terms);
(c) all matured or drawn and unreimbursed reimbursement obligations with respect
to surety bonds, letters of credit, bankers’ acceptances and similar instruments
(in each case, to the extent non-contingent); (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of Property, assets or
businesses; (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) all indebtedness
referred to in clauses (a) through (f) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in Property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; and (h) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (f) above.  Indebtedness shall not include life insurance
policy loans to officers, directors and employees of such Person, to the extent
such loans are secured by the surrender value of such life insurance policy.

 

“Information Memorandum” means the Confidential Information Memorandum dated
July 2004 relating to the Company, the 2004 Agreement and the Transactions.

 

 “Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion

 

16

--------------------------------------------------------------------------------


 

of its creditors; in the case of clause (a) and (b) undertaken under U.S.
Federal, State or foreign law, including the Bankruptcy Code.

 

“Interest Coverage Ratio” means, for the four consecutive financial quarters
immediately preceding the determination, the ratio of (i) EBITDA to (ii)
Interest Expense.

 

“Interest Expense” means, for any period, for any Person, the sum, without
duplication, of total consolidated interest expense (including that portion
attributable to Capitalized Leases in conformity with GAAP) of such Person and
its consolidated subsidiaries.

 

“Interest Payment Date” means, (a) with respect to any Committed Loan that is a
IBOR Loan, (i) the last day of each Interest Period applicable to, or the
maturity of, such Loan; provided, however, that if any Interest Period for a
IBOR Loan exceeds three months, interest shall also be paid on the date which
falls, as applicable, three, six, or nine months after the beginning of such
Interest Period; (ii) any date that such Loan is prepaid in whole or in part,
and (iii) the Maturity Date, and (b) with respect to any Base Rate Loan, the
last Business Day of each calendar quarter and the Maturity Date.

 

“Interest Period” means, as to any Committed Loan other than a Base Rate Loan,
the period commencing on the date specified by the applicable Credit Party in
its Request for Extension of Credit and ending one, two, three or six months
(or, in the case of a Dollar LIBOR Loan, if consented to by all Lenders, nine or
12 months) thereafter, provided that:

 

(a)                                  if any Interest Period would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  No Interest Period for any Loan shall
extend beyond the Maturity Date.

 

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.11(l).  The Issuing Bank may arrange for one or more Letters of Credit
to be issued by its Affiliates, other Lenders or their Affiliates, with the
prior approval of the Administrative Agent and such Lenders or Affiliates, in
which case the term “Issuing

 

17

--------------------------------------------------------------------------------


 

Bank” shall include any such Lender or Affiliate with respect to Letters of
Credit issued by it.

 

“Joinder Effective Date” has the meaning specified in Section 4.03.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Dollar Letters of Credit at such time, (b) the Equivalent Amount
of the aggregate undrawn amount of all outstanding Foreign Currency Letters of
Credit at such time, (c) the aggregate amount of all LC Disbursements with
respect to Dollar Letters of Credit that have not yet been reimbursed by or on
behalf of the Company at such time, and (d) the aggregate Equivalent Amount of
all LC Disbursement with respect to Foreign Currency Letters of Credit  that
have not yet been reimbursed by or on behalf of the Company at such time.  The
LC Exposure of any Lender at any time shall be its Pro Rata Share of the total
LC Exposure at such time.

 

“LC Overage” means the amount, if any, by which the LC Exposure exceeds
$150,000,000.

 

“LC Request” means a request by the Company for a Letter of Credit pursuant to
Section 2.11(b) in the form attached as Exhibit E hereto.

 

“LC Requisite Time” means 12:00 noon, New York City time, on the date that such
LC Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Company receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt.

 

“Letter of Credit” means a Dollar Letter of Credit or a Foreign Currency Letter
of Credit.

 

“Lender” means each lender from time to time party hereto.

 

“Lender Taxes” means, in the case of each Lender, the Administrative Agent, each
Eligible Assignee, and any Affiliate or Lending Office thereof: (a) taxes
imposed on or measured in whole or in part by its overall net income, gross
income or gross receipts or capital and franchise taxes imposed on it, by
(i) any jurisdiction (or political subdivision thereof) in which it is organized
or maintains its principal office or Lending Office or (ii) any jurisdiction (or
political subdivision thereof) in which it is “doing

 

18

--------------------------------------------------------------------------------


 

business” (unless it would not be doing business in such jurisdiction (or
political subdivision thereof) absent the Transactions), (b) any withholding
taxes or other taxes based on gross income imposed by the United States of
America (other than withholding taxes and taxes based on gross income resulting
from or attributable to any change in any law, rule or regulation or any change
in the interpretation or administration of any law, rule or regulation by any
Governmental Authority in each case after the date hereof) or (c) any
withholding taxes or other taxes based on gross income imposed by the United
States of America for any period with respect to which it has failed to provide
the Company with the appropriate form or forms required by Section 10.20, to the
extent such forms are then required by any Requirement of Law.

 

“Lending Office” means, as to any Lender, either its Domestic Lending Office,
Eurocurrency Lending Office or its Local Currency Lending Office, as the context
may require.

 

“LIBOR Margin Bid” has the meaning set forth in Section 2.03(b).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
lien (statutory or other) or other security interest or encumbrance (including
those created by, arising under or evidenced by any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease
Obligation or the filing of any financing statement naming the owner of the
asset to which such lien relates as debtor, under the UCC or any comparable
law), but not including the interest of a lessor under an Operating Lease.

 

“Loan” means any advance made or to be made by any Lender to the Company as
provided in Article II, and includes Committed Loans and Competitive Loans.

 

“Loan Documents” means, collectively, this Agreement, any Foreign Borrower
Joinder Agreements, the Guaranty, the Notes, any Letters of Credit and the
related applications and agreements, any Request for Extension of Credit, any
Compliance Certificate and any other agreements of any type or nature hereafter
executed and delivered by the Company or any of its Subsidiaries or Affiliates
to the Administrative Agent or to any Lender in any way relating to or in
furtherance of this Agreement, in each case either as originally executed or as
the same may from time to time be supplemented, modified, amended, restated,
extended or supplanted.

 

“Local Currency Lending Office” means, with respect to each Lender and each
Foreign Currency, the office, branch or affiliate of such Lender located in the
country of the Principal Financial Center for such Foreign Currency as it may
hereafter designate as its Local Currency Lending Office for such Foreign
Currency by notice to the Administrative Agent.

 

“Local Market IBOR” has the meaning specified in the definition of “IBOR.”

 

19

--------------------------------------------------------------------------------


 

“Locally Funded” means, with respect to a Foreign Currency Loan, that such Loan
shall bear interest by reference to Local Market IBOR (as defined in the
definition of “IBOR”) for the relevant Foreign Currency plus the Applicable
Amount, and that such Loan shall be made from the relevant Local Currency
Lending Office of the Lender making such Loan.

 

“London IBOR” has the meaning specified in the definition of “IBOR.”

 

“Margin Stock” means “margin stock” as such term is defined in Regulations T, U
and X of the Federal Reserve Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations and condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of any Credit Party to perform
its material obligations under this Agreement, or (c) the legality, validity,
binding effect or enforceability of any Loan Document.

 

“Materially Underfunded Plan” means, at any time, a Plan or Plans having
aggregate Unfunded Pension Liabilities in excess of $10,000,000.

 

“Maturity Date” means July 31, 2007.

 

“Minimum Amount” means, with respect to each action described below, the
following amount set forth opposite such action (or, in respect of an action
relating to a Foreign Currency Loan, an amount of the applicable Foreign
Currency (rounded up to the nearest 1,000 British Pounds Sterling, Euros or
100,000 Japanese Yen, as the case may be) the Equivalent Amount of which is
equal to the Dollar amount set forth below):

 

Type of Action

 

Minimum
Amount

 

Minimum Multiples
in excess of
Minimum Amount

 

 

 

 

 

 

 

Borrowing of, prepayment of or Conversion into, Base Rate Loans

 

$

5,000,000

 

$

500,000

 

 

 

 

 

 

 

 

 

Borrowing of, prepayment or Continuation of, or Conversion into, Dollar LIBOR
Loans

 

$

5,000,000

 

$

1,000,000

 

 

 

 

 

 

 

 

 

Voluntary Reduction of Commitments

 

$

5,000,000

 

$

1,000,000

 

 

 

 

 

 

 

 

 

Borrowing of, prepayment or Continuation of Foreign Currency Loans

 

$

5,000,000

 

$

1,000,000

 

 

 

 

 

 

 

 

 

Assignments

 

$

5,000,000

 

n/a

 

 

20

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) and to which any member of the Controlled Group
makes, is making, or is obligated to make contributions or has made, or been
obligated to make, contributions, but does not include (i) Multiemployer Plans
to which no member of the Controlled Group had withdrawal liability and an
obligation to contribute at all times following the enactment of the
Multiemployer Pension Plan Amendments Act of 1980, and (ii) Multiemployer Plans
as to which all members of the Controlled Group have both completely withdrawn
and paid the full amount of any withdrawal liability.

 

“Net Income” means, with respect to any fiscal period, for any Person the
consolidated net income of such Person and its consolidated subsidiaries,
determined in accordance with GAAP.

 

“Notes” means, collectively, the Committed Loan Notes and the Competitive Loan
Notes.

 

“Notice of Assignment and Acceptance” means a Notice of Assignment and
Acceptance substantially in the form of Exhibit G.

 

“Notice of Letter of Credit Withdrawal” means a request by the Company for the
withdrawal of a Letter of Credit pursuant to Section 2.11(m) substantially in
the form of Exhibit F.

 

“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.

 

“Notice of Participation” means a Notice of Participation substantially in the
form of Exhibit I.

 

“Obligations” means all obligations of every kind or nature of each Credit Party
from time to time owed to the Administrative Agent, any Lender, any Person
entitled to indemnification, or any one or more of them, under any one or more
of the Loan Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise, and whether absolute or contingent, due or to
become due, matured or unmatured, liquidated or unliquidated, now existing or
hereafter arising, pursuant to the terms of any of the Loan Documents, and
including interest that accrues after the commencement of any Insolvency
Proceeding.

 

“Operating Lease” means, as applied to any Person, any lease of Property which
is not a Capital Lease other than any such lease under which that Person is the
lessor.

 

21

--------------------------------------------------------------------------------


 

“Ordinary Course Guaranty Obligations” means any Guaranty Obligations of any
Person consisting of obligations in respect of surety bonds, letters of credit
(other than letters of credit in support of indebtedness for borrowed money of
any Person), performance bonds, leases, indemnities or similar obligations, in
each case incurred in connection with a transaction entered into in the Ordinary
Course of Business of such Person.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice.

 

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, and all
applicable resolutions of the board of directors (or any committee thereof) of
such corporation relating to the foregoing or the organization of such
corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Accounts Receivable Financing” means a sale or discount of accounts
receivable of any Person (a) that does not involve the creation of a Lien or
negative pledge on any accounts receivable not so sold or discounted and
(b) that does not involve in the aggregate the sale or discount of accounts
receivable having a book value exceeding $100,000,000.

 

“Permitted Disposition” means a Disposition of (a) inventory or other assets
sold, leased or otherwise disposed of in the Ordinary Course of Business of the
Company or a Subsidiary, (b) Dispositions of inventory, or used, worn-out or
surplus equipment, all in the Ordinary Course of Business, (c) Dispositions of
equipment to the extent that such equipment is exchanged for credit against the
purchase price of similar replacement equipment, or the proceeds of such sale
are reasonably promptly applied to the purchase price of such replacement
equipment or where the Company or its Subsidiary determine in good faith that
the failure to replace such equipment will not be detrimental to the business of
the Company or its Subsidiary, (d) a Disposition to the Company or a Subsidiary,
(e) Dispositions of accounts receivable in connection with a Permitted Accounts
Receivable Financing, or (f) Dispositions identified on Schedule 7.02.

 

“Permitted Liens” means:

 

(a)                                  Liens for taxes, fees, assessments or other
governmental charges which are not delinquent or remain payable without penalty,
or to the extent that non-payment thereof is permitted by Section 6.07, provided
that no Notice of Lien has been filed or recorded under the Code;

 

22

--------------------------------------------------------------------------------


 

(b)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other similar Liens arising in the
Ordinary Course of Business which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject thereto or which do not in the aggregate with
respect to any one Property so encumbered have a Material Adverse Effect;

 

(c)                                  Liens (other than any Lien imposed by
ERISA) incurred or pledges or deposits required in the Ordinary Course of
Business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

 

(d)                                 (i) Liens on Property acquired by the
Company or any of its Subsidiaries that were in existence at the time of the
acquisition of such Property and were not created in contemplation of such
acquisition; (ii) Liens existing on any asset of any person at the time such
person becomes a Subsidiary of the Company and not created in contemplation of
such event; (iii) Liens on any asset of any person existing at the time such
person is merged or consolidated with or into the Company or a Subsidiary of the
Company and not created in contemplation of such event; (iv) Liens arising out
of the refinancing, extension, renewal or refunding of any obligations secured
by any Lien permitted by this clause (d); provided that such obligations are not
increased and are not secured by any additional assets; and (v) Liens related to
the acquisition, construction or alteration of Property (including liens placed
upon the acquired Property up to 270 days following such acquisition, or
completion of such construction or alteration), including purchase money liens;

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the Ordinary Course of Business which do
not in any case materially detract from the value of the Property subject
thereto or interfere with the ordinary conduct of the businesses of the Company
and its Subsidiaries;

 

(f)                                    Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by the Company in excess of those set forth by regulations
promulgated by the Federal Reserve Board, and (ii) such deposit account is not
intended by the Company or any of its Subsidiaries to provide collateral to the
depository institution;

 

(g)                                 Liens on the Property of the Company or any
of its Subsidiaries securing (i) the performance of bids, trade contracts (other
than borrowed money), leases, statutory obligations, and (ii) obligations on
surety and appeal bonds, and (iii) other obligations of a like nature incurred
in the Ordinary Course of Business;

 

23

--------------------------------------------------------------------------------


 

(h)                                 Liens associated with a Permitted Accounts
Receivable Financing;

 

(i)                                     Liens on Property or assets of a
Subsidiary of the Company to secure Indebtedness of such Subsidiary to the
Company or its Subsidiaries;

 

(j)                                     Liens securing financing for all or a
portion of the purchase or construction cost of real Property acquired after the
Closing Date to be used in the Ordinary Course of the Business (provided that
any such Lien shall not encumber any other Property of the Company or its
Subsidiaries), including Capital Lease Obligations and the ownership by third
parties of assets capitalized as finance leases under GAAP;

 

(k)                                  Liens arising from purchase money financing
of equipment, including Capital Lease Obligations and the ownership by third
parties of assets capitalized as finance leases under GAAP;

 

(l)                                     Liens arising in the Ordinary Course of
Business in favor of a customer, which Liens are inherent in the government
contracting process; and

 

(m)                               Liens on assets identified as “Restricted
Cash” on the Company’s balance sheet which are payable to third parties.

 

“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Authority, or other entity.

 

“Plan” means an employee pension benefit plan (as defined in Section 3(2) of
ERISA) which any member of the Controlled Group sponsors or maintains or to
which the Company or member of the Controlled Group makes or is obligated to
make contributions, and which is subject to the provisions of Title IV of ERISA.

 

“Principal Financial Center” means (a) in the case of Canadian Dollars, Toronto,
Canada, (b) in the case of Euros, Frankfurt, Germany, (c) in the case of Yen,
Tokyo, Japan, (d) in the case of British Pounds Sterling, London, United
Kingdom, and (d) in the case of any Foreign Currency other than listed in
subclauses (a) through (d), as agreed between the Administrative Agent and the
Company on or prior to the date on which a Foreign Currency Loan in such other
Foreign Currency is made.

 

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

 

“Pro Rata Share” means, with respect to each Lender, the percentage of the
combined Commitments set forth opposite the name of that Lender on
Schedule 2.01.

 

24

--------------------------------------------------------------------------------


 

“Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064 (a) of ERISA) has made contributions at any time
during the immediately preceding period covering at least five (5) plan years,
but excluding any Multiemployer Plan.

 

“Quarterly Payment Date” means each June 30, September 30, December 31 and
March 31.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder for which the requirement of 30-day notice has not
been waived, a withdrawal from a Plan described in Section 4063 of ERISA, or a
cessation of operations described in Section 4062(e) of ERISA.

 

“Request for Extension of Credit” means a written request substantially in the
form of Exhibit A, duly completed and signed by a Responsible Officer.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

 

“Requisite Lenders” means (a) as of any date of determination if the Commitments
are then in effect, Lenders having in the aggregate 51% or more of the combined
Commitments then in effect and (b) as of any date of determination if the
Commitments have then been terminated and there are Loans outstanding, Lenders
holding Loans aggregating 51% or more of the aggregate outstanding principal
amount of the Loans.

 

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
telephonic notice to the intended recipient, promptly followed by a written
notice to such Person, or (b) irrevocable written notice to the intended
recipient, in each case (x) delivered or made to such Person at the address,
telephone number or facsimile number set forth on Schedule 10.02 or as otherwise
designated by such Person by Requisite Notice to the Administrative Agent and
(y) if made by any Credit Party, given by a Responsible Officer.  Any written
notice shall be in the form, if any, prescribed in the applicable section and
may be given by facsimile provided such facsimile is promptly confirmed by a
telephone call to such recipient.

 

25

--------------------------------------------------------------------------------


 

“Requisite Time” means, with respect to any of the actions listed below, the
time set forth opposite such action on or prior to the date set forth below (all
times are New York Time):

 

Action

 

Time

 

Date

 

 

 

 

 

 

 

Borrowing of or Conversion into, Base Rate Loans

 

11:00 a.m.

 

Relevant date

 

 

 

 

 

 

 

Prepayment of Base Rate Loans

 

1:00 p.m.

 

Relevant date

 

 

 

 

 

 

 

Borrowing of, Continuation of, prepayment of or Conversion into Dollar LIBOR
Loans of 1, 2, 3 or 6 months

 

1:00 p.m.

 

3 Business Days prior to relevant date

 

 

 

 

 

 

 

Borrowing of, Continuation of, prepayment of or Conversion into, Dollar LIBOR
Loans of 9 or 12 months

 

1:00 p.m.

 

3 Business Days prior to relevant date

 

 

 

 

 

 

 

Initial Borrowing of Foreign Currency Loans by a Foreign Borrower

 

1:00 p.m.

 

5 Business Days prior to Credit Date

 

 

 

 

 

 

 

Other Borrowings, Continuations or prepayment of Foreign Currency Loans

 

1:00 p.m.

 

3 Business Days prior to relevant date

 

 

 

 

 

 

 

Voluntary Reduction of Commitments

 

1:00 p.m.

 

3 Business Days prior to relevant date

 

 

 

 

 

 

 

Funds made available by Lenders to Administrative Agent

 

1:00 p.m.

 

Relevant Date

 

 

 

 

 

 

 

Funds made available by applicable Credit Party  to Administrative Agent

 

2:00 p.m.

 

Relevant Date

 

 

 

 

 

 

 

Termination of Commitment, replacement

 

1:00 p.m.

 

3 Business Days prior to date of termination or replacement

 

 

“Responsible Officer” means the chief executive officer, the president, the
chief operating officer, the chief financial officer, the chief legal officer,
the treasurer or the controller of each of the Credit Parties.  Any document or
certificate hereunder that is signed or executed by a Responsible Officer shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the relevant Credit Party and to
have acted on behalf of such Credit Party.

 

26

--------------------------------------------------------------------------------


 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Significant Subsidiary” means, with respect to any Person, any Subsidiary that
meets the definition of “significant subsidiary” under Rule 1-02(w) of
Regulation S-X promulgated by the U.S. Securities and Exchange Commission.

 

“Statutory Reserve Rate” means, (a) for any Dollar LIBOR Loan, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate maximum reserve
percentages, if any (expressed as a decimal, rounded upward to the nearest
1/16th of 1%), in effect on the date Dollar LIBOR for such Interest Period is
determined (whether or not applicable to any Bank) under regulations issued from
time to time by the Federal Reserve Board for determining the reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) having a term comparable to such Interest Period and
(b) for any Foreign Currency Loan, a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate maximum reserve percentages, if any (expressed as a
decimal, rounded upward to the nearest 1/16th of 1%), in effect on the date IBOR
for such Interest Period is determined (whether or not applicable to any Bank)
under generally applicable regulations and guidelines for determining the
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding in the applicable
Foreign Currency having a term comparable to such Interest Period.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof.

 

“Synthetic Lease” means, with respect to any Person, (a) a so-called synthetic
lease, or (b) an agreement for the use or possession of property creating
obligations which do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment).

 

 “to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer) making the representation, warranty or other
statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) would have been

 

27

--------------------------------------------------------------------------------


 

known by the Person (or, in the case of a Person other than a natural Person,
would have been known by a Responsible Officer).

 

“Transactions” means the execution, delivery and performance by the Company of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

 

“type” of Loan means (a) a Base Rate Loan, (b) a Dollar LIBOR Loan, (c) a
Competitive Loan bearing interest at an Absolute Rate, (d) a Competitive Loan
bearing interest based upon Adjusted Dollar LIBOR or (e) a Foreign Currency
Loan.

 

“Unfunded Pension Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“Yen” means lawful money of Japan.

 

“2004 Agreement” means that certain Credit Agreement, dated as of July 28, 2004,
among the Company, the Lenders, JPMorgan Chase Bank, as Administrative Agent,
Citicorp USA, Inc. as Syndication Agent and Morgan Stanley Bank, Wachovia Bank,
National Association and The Royal Bank of Scotland plc as Co-Documentation
Agents.

 


SECTION 1.02.  PERFORMANCE; TIME.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, WHENEVER ANY PERFORMANCE OBLIGATION HEREUNDER SHALL BE STATED TO BE DUE
OR REQUIRED TO BE SATISFIED ON A DAY OTHER THAN A BUSINESS DAY, SUCH PERFORMANCE
SHALL BE MADE OR SATISFIED ON THE NEXT SUCCEEDING BUSINESS DAY.  IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO” AND “UNTIL” EACH MEAN
“TO BUT EXCLUDING”, AND THE WORD “THROUGH” MEANS “TO AND INCLUDING.”  IF ANY
PROVISION OF THIS AGREEMENT REFERS TO ANY ACTION TAKEN OR TO BE TAKEN BY ANY
PERSON, OR WHICH SUCH PERSON IS PROHIBITED FROM TAKING, SUCH PROVISION SHALL BE
INTERPRETED TO ENCOMPASS ANY AND ALL MEANS, DIRECT OR INDIRECT, OF TAKING, OR
NOT TAKING, SUCH ACTION.


 


SECTION 1.03.  ACCOUNTING PRINCIPLES.  UNLESS THE CONTEXT OTHERWISE CLEARLY
REQUIRES, ALL ACCOUNTING TERMS NOT EXPRESSLY DEFINED HEREIN SHALL BE CONSTRUED,
AND ALL FINANCIAL COMPUTATIONS REQUIRED UNDER THIS AGREEMENT SHALL BE MADE, IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED; PROVIDED, THAT, IF THE COMPANY
NOTIFIES THE ADMINISTRATIVE AGENT THAT THE COMPANY WISHES TO AMEND ANY PROVISION
HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE IN GAAP (OR IF THE ADMINISTRATIVE
AGENT NOTIFIES THE COMPANY THAT THE REQUISITE LENDERS WISH TO AMEND ANY
PROVISION HEREOF FOR SUCH PURPOSE), THEN SUCH

 

28

--------------------------------------------------------------------------------


 


PROVISION SHALL BE APPLIED ON THE BASIS OF GAAP IN EFFECT IMMEDIATELY BEFORE THE
RELEVANT CHANGE IN GAAP BECAME EFFECTIVE, UNTIL EITHER SUCH NOTICE IS WITHDRAWN
OR SUCH PROVISION IS AMENDED IN A MANNER SATISFACTORY TO THE COMPANY AND THE
REQUISITE LENDERS.


 


SECTION 1.04.  USE OF DEFINED TERMS.  ANY DEFINED TERM USED IN THE PLURAL SHALL
REFER TO ALL MEMBERS OF THE RELEVANT CLASS, AND ANY DEFINED TERM USED IN THE
SINGULAR SHALL REFER TO ANY ONE OR MORE OF THE MEMBERS OF THE RELEVANT CLASS.


 


SECTION 1.05.  ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE
COMPANY PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED IN THIS
AGREEMENT AND ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A
ROUND-UP IF THERE IS NO NEAREST NUMBER) TO THE NUMBER OF PLACES BY WHICH SUCH
RATIO IS EXPRESSED IN THIS AGREEMENT.


 


SECTION 1.06.  EXHIBITS AND SCHEDULES.  ALL EXHIBITS AND SCHEDULES TO THIS
AGREEMENT ARE INCORPORATED HEREIN BY THIS REFERENCE.  A MATTER DISCLOSED ON ANY
SCHEDULE SHALL BE DEEMED DISCLOSED ON ALL SCHEDULES.


 


SECTION 1.07.  REFERENCES TO “SUBSIDIARIES”.  ANY REFERENCE HEREIN TO “THE
COMPANY AND ITS SUBSIDIARIES”, “ANY BORROWER AND ITS SUBSIDIARIES”, “ANY FOREIGN
BORROWER AND ITS SUBSIDIARIES”, “ANY CREDIT PARTY AND ITS SUBSIDIARIES” OR THE
LIKE SHALL REFER SOLELY, AS THE CASE MAY BE, TO THE COMPANY, THE APPLICABLE
BORROWER, FOREIGN BORROWER OR CREDIT PARTY DURING SUCH TIMES, IF ANY, AS THE
COMPANY, SUCH BORROWER, FOREIGN BORROWER OR CREDIT PARTY SHALL HAVE NO
SUBSIDIARIES.


 


SECTION 1.08.  MISCELLANEOUS TERMS.  THE TERM “OR” IS DISJUNCTIVE; THE TERM
“AND” IS CONJUNCTIVE.  THE TERM “SHALL” IS MANDATORY; THE TERM “MAY” IS
PERMISSIVE.  MASCULINE TERMS ALSO APPLY TO FEMALES; FEMININE TERMS ALSO APPLY TO
MALES.  THE TERM “INCLUDING” IS BY WAY OF EXAMPLE AND NOT LIMITATION.


 


ARTICLE II


 


COMMITMENTS; INTEREST, FEES, PAYMENT PROCEDURES


 


SECTION 2.01.  THE COMMITMENTS.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, EACH LENDER SEVERALLY (AND NOT JOINTLY) AGREES, DURING
THE AVAILABILITY PERIOD (I) TO MAKE, CONVERT AND CONTINUE DOLLAR LOANS TO THE
COMPANY AS THE COMPANY MAY REQUEST, AND (II) TO MAKE AND CONTINUE FOREIGN
CURRENCY LOANS TO THE COMPANY OR ANY FOREIGN BORROWER AS THE COMPANY OR SUCH
FOREIGN BORROWER MAY REQUEST; PROVIDED, HOWEVER, THAT IN EACH CASE:  (A) FOR ANY
LENDER, THE SUM OF (1) THE AGGREGATE LC EXPOSURE OF SUCH LENDER, (2) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL DOLLAR LOANS MADE BY SUCH LENDER, AND

 

29

--------------------------------------------------------------------------------


 


(3) THE EQUIVALENT AMOUNT OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL FOREIGN
CURRENCY LOANS MADE BY SUCH LENDER, SHALL NOT EXCEED SUCH LENDER’S COMMITMENT AT
ANY TIME, (B) THE SUM OF (1) THE AGGREGATE LC EXPOSURE OF ALL LENDERS, (2) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL DOLLAR LOANS MADE BY ALL LENDERS, (3) THE
EQUIVALENT AMOUNT OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL FOREIGN CURRENCY
LOANS MADE BY ALL LENDERS, AND (4) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
COMPETITIVE LOANS MADE BY ALL LENDERS, SHALL NOT EXCEED THE COMBINED COMMITMENTS
AT ANY TIME, AND (C) THE EQUIVALENT AMOUNT OF THE AGGREGATE PRINCIPAL AMOUNT OF
ALL FOREIGN CURRENCY LOANS MADE BY ALL LENDERS SHALL NOT EXCEED THE FOREIGN
CURRENCY LIMIT AT ANY TIME.  SUBJECT TO THE FOREGOING AND OTHER TERMS AND
CONDITIONS HEREOF, COMMITTED LOANS MAY BE BORROWED, PREPAID AND REBORROWED AS
SET FORTH HEREIN WITHOUT PREMIUM OR PENALTY.  THE BORROWER MAY CONVERT A DOLLAR
LIBOR LOAN TO A BASE RATE LOAN OR A BASE RATE LOAN TO A DOLLAR LIBOR LOAN UPON
REQUEST, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  THE BORROWER
MAY NOT CONVERT A DOLLAR LOAN TO A FOREIGN CURRENCY LOAN, A FOREIGN CURRENCY
LOAN TO A DOLLAR LOAN OR A LOAN IN ONE FOREIGN CURRENCY TO A LOAN IN ANY OTHER
FOREIGN CURRENCY.  EACH COMPETITIVE LOAN SHALL BE MADE IN ACCORDANCE WITH
SECTION 2.03.  THE AVAILABLE COMMITMENTS ALSO MAY BE UTILIZED BY THE COMPANY TO
OBTAIN LETTERS OF CREDIT IN ACCORDANCE WITH SECTION 2.11.


 


(B)                                 COMMITTED LOANS MADE BY EACH LENDER SHALL BE
EVIDENCED BY ONE OR MORE LOAN ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER IN
THE ORDINARY COURSE OF BUSINESS.  UPON THE REQUEST OF ANY LENDER MADE THROUGH
THE ADMINISTRATIVE AGENT, SUCH LENDER’S COMMITTED LOANS MAY BE EVIDENCED BY ONE
OR MORE COMMITTED LOAN NOTES, INSTEAD OF OR IN ADDITION TO LOAN ACCOUNTS.  (EACH
SUCH LENDER MAY ENDORSE ON THE SCHEDULES ANNEXED TO ITS COMMITTED LOAN NOTE THE
DATE, AMOUNT AND MATURITY OF ITS COMMITTED LOANS AND PAYMENTS WITH RESPECT
THERETO.) SUCH LOAN ACCOUNTS, RECORDS OR NOTES SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR OF THE AMOUNT OF SUCH COMMITTED LOANS AND PAYMENTS THEREON.  ANY
FAILURE SO TO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF ANY CREDIT PARTY TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE COMMITTED LOANS.


 


(C)                                  UNLESS THE ADMINISTRATIVE AGENT AND THE
REQUISITE LENDERS OTHERWISE CONSENT, LOANS WITH NO MORE THAN 15 DIFFERENT
INTEREST PERIODS SHALL BE OUTSTANDING AT ANY ONE TIME; PROVIDED THAT FOR THE
PURPOSES OF THIS SENTENCE ONLY, “LOANS” SHALL MEAN ALL LOANS OUTSTANDING UNDER
THIS AGREEMENT.


 


(D)                                 THE COMPANY MAY DESIGNATE ONE OR MORE
SUBSIDIARIES TO BECOME FOREIGN BORROWERS FOR PURPOSES OF RECEIVING FOREIGN
CURRENCY LOANS, PROVIDED THAT, (I) SUCH SUBSIDIARY IS, DIRECTLY OR INDIRECTLY
THROUGH ONE OR MORE INTERMEDIARIES, WHOLLY-OWNED BY THE COMPANY, (II) SUCH
SUBSIDIARY IS NEITHER ORGANIZED NOR DOMICILED IN ANY STATE OF THE UNITED STATES
OF AMERICA OR IN THE DISTRICT OF COLUMBIA, (III) THE ADMINISTRATIVE AGENT SHALL
RECEIVE A DULY EXECUTED FOREIGN BORROWER JOINDER AGREEMENT, TOGETHER WITH SUCH
ORGANIZATION DOCUMENTATION, CERTIFICATES, OPINIONS AND OTHER DOCUMENTATION AND
INFORMATION, AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO
EVIDENCE COMPLIANCE WITH THE CONDITIONS TO THE EFFECTIVENESS OF

 

30

--------------------------------------------------------------------------------


 


SUCH FOREIGN BORROWER JOINDER AGREEMENT DESCRIBED IN SECTION 4.03.  FOREIGN
CURRENCY LOANS SHALL BE BORROWED AND CONTINUED AS EUROMARKET FUNDED UNLESS THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE COMPANY OR THE APPLICABLE FOREIGN
BORROWER, AS THE CASE MAY BE, AGREE THAT SUCH FOREIGN CURRENCY LOANS SHALL BE
LOCALLY FUNDED.


 


SECTION 2.02.  BORROWINGS, CONVERSIONS AND CONTINUATIONS OF COMMITTED LOANS.


 


(A)                                  A BORROWER MAY IRREVOCABLY REQUEST A
BORROWING, CONVERSION OR CONTINUATION OF COMMITTED LOANS IN A MINIMUM AMOUNT BY
DELIVERING A DULY COMPLETED REQUEST FOR EXTENSION OF CREDIT BY REQUISITE NOTICE
TO THE ADMINISTRATIVE AGENT NOT LATER THAN THE REQUISITE TIME.  ALL BORROWINGS,
CONVERSIONS OR CONTINUATIONS IN RESPECT OF DOLLAR LOANS SHALL CONSTITUTE
REQUESTS FOR BASE RATE LOANS AND ALL BORROWINGS OR CONTINUATIONS IN RESPECT OF
FOREIGN CURRENCY LOANS SHALL CONSTITUTE REQUESTS FOR FOREIGN CURRENCY LOANS WITH
AN INTEREST PERIOD OF ONE MONTH, IN EACH CASE UNLESS PROPERLY AND TIMELY
OTHERWISE DESIGNATED AS SET FORTH IN THE PRIOR SENTENCE.  IN THE CASE OF DOLLAR
LIBOR LOANS, EACH LENDER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT (WHO
SHALL PROMPTLY NOTIFY THE APPLICABLE BORROWER) WHETHER SUCH LENDER, IN ITS SOLE
DISCRETION, CONSENTS TO FUNDING A DOLLAR LIBOR LOAN FOR SUCH REQUESTED INTEREST
PERIOD(S) FOR SUCH BORROWING.  IF ANY LENDER DOES NOT SO CONSENT, DOLLAR LIBOR
LOANS SHALL NOT BE AVAILABLE FOR SUCH INTEREST PERIOD(S) FOR SUCH BORROWING.


 


(B)                                 EACH COMMITTED LOAN SHALL BE MADE AS PART OF
A BORROWING CONSISTING OF COMMITTED LOANS MADE BY THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  PROMPTLY FOLLOWING RECEIPT OF A
REQUEST FOR EXTENSION OF CREDIT, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH
LENDER OF ITS PRO RATA SHARE THEREOF BY REQUISITE NOTICE.  EACH LENDER SHALL
MAKE THE FUNDS FOR ITS COMMITTED LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT
THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN THE REQUISITE TIME ON THE
BUSINESS DAY SPECIFIED IN SUCH REQUEST FOR EXTENSION OF CREDIT.  UPON
SATISFACTION OR WAIVER OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE IV, ALL
FUNDS SO RECEIVED SHALL BE MADE AVAILABLE TO BORROWER.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE APPLICABLE BORROWER AND THE LENDERS OF ADJUSTED IBOR APPLICABLE TO
ANY IBOR LOAN UPON DETERMINATION OF SAME.


 


(D)                                 NO LOANS OTHER THAN BASE RATE LOANS MAY BE
REQUESTED OR CONTINUED DURING THE EXISTENCE OF AN EVENT OF DEFAULT. DURING THE
EXISTENCE OF AN EVENT OF DEFAULT DESCRIBED IN CLAUSE (A), (E), (F), (G), OR (I)
OF SECTION 8.01, THE REQUISITE LENDERS MAY DETERMINE THAT (I) ANY OR ALL OF THE
THEN OUTSTANDING DOLLAR LOANS THAT ARE DOLLAR LIBOR LOANS SHALL BE CONVERTED TO
BASE RATE LOANS AND/OR (II) ANY OR ALL OF THE OUTSTANDING FOREIGN CURRENCY LOANS
WITH AN INTEREST PERIOD GREATER THAN ONE MONTH SHALL BE REPLACED BY FOREIGN
CURRENCY LOANS WITH AN INTEREST PERIOD OF ONE MONTH.  SUCH CONVERSION OR
REPLACEMENT SHALL BE EFFECTIVE UPON NOTICE TO THE APPLICABLE BORROWER FROM THE
ADMINISTRATIVE AGENT AND SHALL CONTINUE SO LONG AS SUCH EVENT OF DEFAULT
CONTINUES

 

31

--------------------------------------------------------------------------------


 


TO EXIST, OR IN THE CASE OF FOREIGN CURRENCY LOANS, THE EARLIER EXPIRATION OF
THE APPLICABLE INTEREST PERIOD.


 


(E)                                  IF A COMMITTED LOAN IS TO BE MADE ON THE
SAME DATE THAT ANOTHER COMMITTED LOAN IS DUE AND PAYABLE, THE APPLICABLE
BORROWER OR THE LENDERS, AS THE CASE MAY BE, SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT THE NET AMOUNT OF FUNDS GIVING EFFECT TO BOTH SUCH
COMMITTED LOANS AND THE EFFECT FOR PURPOSES OF THIS AGREEMENT SHALL BE THE SAME
AS IF SEPARATE TRANSFERS OF FUNDS HAD BEEN MADE WITH RESPECT TO EACH SUCH
COMMITTED LOAN.


 


(F)                                    THE FAILURE OF ANY LENDER TO MAKE ANY
COMMITTED LOAN ON ANY DATE SHALL NOT RELIEVE ANY OTHER LENDER OF ANY OBLIGATION
TO MAKE A COMMITTED LOAN ON SUCH DATE, BUT NO LENDER SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS COMMITTED LOAN.


 


SECTION 2.03.  COMPETITIVE LOANS.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
AT ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, EACH LENDER
MAY IN ITS SOLE AND ABSOLUTE DISCRETION MAKE COMPETITIVE LOANS TO THE COMPANY IN
SUCH PRINCIPAL AMOUNTS AS THE COMPANY MAY REQUEST; PROVIDED, HOWEVER, THAT THE
SUM OF (I) THE AGGREGATE LC EXPOSURE OF ALL LENDERS, (II) THE AGGREGATE
PRINCIPAL AMOUNT OF ALL DOLLAR LOANS MADE BY ALL LENDERS, (III) THE EQUIVALENT
AMOUNT AT ANY TIME OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL FOREIGN CURRENCY
LOANS MADE BY ALL LENDERS, AND (IV) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
COMPETITIVE LOANS, SHALL NOT EXCEED AT ANY TIME THE COMBINED COMMITMENTS;
PROVIDED, FURTHER, THAT THE OUTSTANDING COMPETITIVE LOANS MADE BY ANY LENDER MAY
EXCEED ITS COMMITMENT. THE COMPETITIVE LOANS SHALL BE DEEMED TO UTILIZE THE
COMBINED COMMITMENTS BY AN AMOUNT EQUAL TO THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT THEREOF.


 


(B)                                 THE COMPANY MAY IRREVOCABLY REQUEST
COMPETITIVE LOANS IN A COMPETITIVE LOAN MINIMUM AMOUNT THEREFOR BY DELIVERING A
DULY COMPLETED COMPETITIVE BID REQUEST BY REQUISITE NOTICE NOT LATER THAN THE
COMPETITIVE LOAN REQUISITE TIME THEREFOR. EACH COMPETITIVE BID REQUEST SHALL
STATE WHETHER A COMPETITIVE BID IS REQUESTED ON THE BASIS OF A FIXED INTEREST
RATE (AN “ABSOLUTE RATE BID”) OR ON THE BASIS OF A MARGIN ABOVE OR BELOW
ADJUSTED DOLLAR LIBOR (A “LIBOR MARGIN BID”). THE COMPANY MAY NOT REQUEST
COMPETITIVE BIDS FOR MORE THAN THREE MATURITIES NOR REQUEST MORE THAN ONE TYPE
OF COMPETITIVE LOAN IN A SINGLE COMPETITIVE BID REQUEST. UNLESS THE
ADMINISTRATIVE AGENT OTHERWISE AGREES, IN ITS SOLE AND ABSOLUTE DISCRETION, THE
COMPANY MAY NOT SUBMIT A COMPETITIVE BID REQUEST IF IT HAS SUBMITTED ANOTHER
COMPETITIVE BID REQUEST WITHIN THE PRIOR FIVE BUSINESS DAYS.


 


(C)                                  NO COMPETITIVE BID REQUEST SHALL BE MADE
FOR AN ABSOLUTE RATE BID WITH A MATURITY OF LESS THAN 14 DAYS OR MORE THAN 180
DAYS, FOR A LIBOR MARGIN BID WITH A MATURITY OTHER THAN ONE, TWO, THREE OR SIX
MONTHS, OR IN ANY CASE WITH A MATURITY

 

32

--------------------------------------------------------------------------------


 


DATE SUBSEQUENT TO THE MATURITY DATE. NO MORE THAN TEN DIFFERENT MATURITIES FOR
COMPETITIVE LOANS MAY BE OUTSTANDING AT ANY TIME.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE LENDERS OF A COMPETITIVE BID REQUEST BY DELIVERING A WRITTEN COPY
THEREOF TO THE LENDERS. EACH LENDER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
BID OR NOT BID ON ALL OR A PORTION OF THE COMPETITIVE LOANS REQUESTED IN SUCH
COMPETITIVE BID REQUEST BY DELIVERING BY REQUISITE NOTICE AN IRREVOCABLE, DULY
COMPLETED COMPETITIVE BID TO THE ADMINISTRATIVE AGENT BY THE COMPETITIVE LOAN
REQUISITE TIME FOR DELIVERING COMPETITIVE BIDS. ANY COMPETITIVE BID RECEIVED
AFTER SUCH COMPETITIVE LOAN REQUISITE TIME, THAT IS IN A FORM OTHER THAN A DULY
COMPLETED COMPETITIVE BID REQUEST, OR THAT IS OTHERWISE NOT RESPONSIVE TO THE
COMPETITIVE BID REQUEST SHALL BE DISREGARDED. A LENDER MAY SUBSEQUENTLY CORRECT
ANY COMPETITIVE BID CONTAINING A MANIFEST ERROR IF IT DOES SO BY THE COMPETITIVE
LOAN REQUISITE TIME FOR DELIVERING COMPETITIVE BIDS. THE ADMINISTRATIVE AGENT
MAY, BUT SHALL NOT BE REQUIRED TO, NOTIFY ANY LENDER OF ANY MANIFEST ERROR IT
DETECTS IN SUCH LENDER’S COMPETITIVE BID.


 


(E)                                  THE COMPETITIVE BID MAXIMUM OFFERED BY A
LENDER FOR ANY COMPETITIVE LOAN(S) REQUESTED IN A COMPETITIVE BID MAY BE LESS
THAN THE PRINCIPAL AMOUNT OF SUCH COMPETITIVE LOAN(S) REQUESTED BY THE COMPANY,
BUT SHALL NOT BE LESS THAN THE COMPETITIVE LOAN MINIMUM AMOUNT FOR ANY
COMPETITIVE LOAN FOR WHICH SUCH LENDER IS BIDDING. EACH COMPETITIVE BID SHALL
EXPIRE UNLESS ACCEPTED BY THE COMPANY PRIOR TO THE COMPETITIVE LOAN REQUISITE
TIME FOR ACCEPTING COMPETITIVE BIDS.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE COMPANY OF THE NAMES OF THE LENDERS PROVIDING CONFORMING COMPETITIVE
BIDS AND THE TERMS OF SUCH COMPETITIVE BIDS. THE COMPANY MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, ACCEPT OR REJECT ANY COMPETITIVE BID, OR ANY PORTION
THEREOF, PROVIDED, THAT IF THE COMPANY ACCEPTS ANY COMPETITIVE BID, OR ANY
PORTION THEREOF, THE FOLLOWING SHALL APPLY:  (I) THE COMPANY MUST NOTIFY THE
ADMINISTRATIVE AGENT OF ITS ACCEPTANCE OF ANY COMPETITIVE BIDS NOT LATER THAN
THE COMPETITIVE LOAN REQUISITE TIME FOR DOING SO, (II) THE COMPANY MUST ACCEPT
ALL ABSOLUTE RATE BIDS AT ALL LOWER FIXED INTEREST RATES BEFORE ACCEPTING ANY
PORTION OF ABSOLUTE RATE BIDS AT A HIGHER FIXED INTEREST RATE, (III) THE COMPANY
MUST ACCEPT ALL LIBOR MARGIN BIDS AT ALL LOWER MARGINS OVER ADJUSTED DOLLAR
LIBOR BEFORE ACCEPTING ANY PORTION OF LIBOR MARGIN BIDS AT A HIGHER MARGIN OVER
ADJUSTED DOLLAR LIBOR, (IV) EACH COMPETITIVE LOAN TO BE MADE MUST BE IN A
COMPETITIVE LOAN MINIMUM AMOUNT THEREFOR, (V) IF TWO OR MORE LENDERS HAVE
SUBMITTED A COMPETITIVE BID AT THE SAME FIXED INTEREST RATE OR MARGIN, THEN THE
COMPANY MUST ACCEPT EITHER ALL OF SUCH COMPETITIVE BIDS OR ACCEPT SUCH
COMPETITIVE BIDS IN THE SAME PROPORTION AS THE COMPETITIVE BID MAXIMUM OF EACH
LENDER FOR SUCH COMPETITIVE LOAN BEARS TO THE AGGREGATE COMPETITIVE BID MAXIMUMS
OF ALL SUCH LENDERS FOR SUCH COMPETITIVE LOANS (SUBJECT TO CLAUSE (IV) ABOVE)
AND (VI) THE COMPANY MAY NOT ACCEPT COMPETITIVE BIDS FOR AN AGGREGATE AMOUNT IN
EXCESS OF THE COMPETITIVE LOANS REQUESTED IN ITS COMPETITIVE BID REQUEST.

 

33

--------------------------------------------------------------------------------


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH OF THE LENDERS WHOSE COMPETITIVE BID, OR ANY PORTION THEREOF, HAS
BEEN ACCEPTED OR REJECTED BY THE COMPANY BY TELEPHONE, WHICH NOTIFICATION SHALL
PROMPTLY BE CONFIRMED IN WRITING, DELIVERED IN PERSON OR BY TELECOPIER TO SUCH
LENDERS. ANY COMPETITIVE BID, OR PORTION THEREOF, NOT TIMELY ACCEPTED BY THE
COMPANY AND/OR TIMELY NOTIFIED BY THE ADMINISTRATIVE AGENT TO A LENDER AS HAVING
BEEN ACCEPTED SHALL BE DEEMED REJECTED.


 


(H)                                 IN THE CASE OF A LIBOR MARGIN BID, THE
ADMINISTRATIVE AGENT SHALL DETERMINE ADJUSTED DOLLAR LIBOR ON THE DATE WHICH IS
TWO BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED COMPETITIVE LOAN, AND SHALL
PROMPTLY THEREAFTER NOTIFY THE COMPANY AND THE LENDERS WHOSE LIBOR MARGIN BIDS
WERE ACCEPTED BY THE COMPANY OF SUCH ADJUSTED DOLLAR LIBOR.


 


(I)                                     EACH LENDER WHICH HAS HAD A COMPETITIVE
BID, OR PORTION THEREOF, ACCEPTED BY THE COMPANY SHALL MAKE THE FUNDS FOR ITS
COMPETITIVE LOAN(S) AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN THE REQUISITE TIME FOR MAKING SUCH FUNDS AVAILABLE
ON THE BUSINESS DAY SPECIFIED IN SUCH COMPETITIVE LOAN REQUEST. UPON
SATISFACTION OR WAIVER OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE IV, ALL
FUNDS SO RECEIVED SHALL BE MADE AVAILABLE TO THE COMPANY.


 


(J)                                     EACH LENDER’S COMPETITIVE LOAN SHALL BE
EVIDENCED BY THAT LENDER’S COMPETITIVE LOAN NOTE OR BY ONE OR MORE LOAN ACCOUNTS
OR RECORDS MAINTAINED BY SUCH LENDER IN THE ORDINARY COURSE OF BUSINESS, IN EACH
CASE SUBJECT TO SECTION 2.01 (B).


 


(K)                                  EACH COMPETITIVE LOAN SHALL BE DUE AND
PAYABLE ON THE MATURITY DATE OF SUCH COMPETITIVE LOAN.


 


SECTION 2.04.  PREPAYMENTS.


 


(A)                                  THE APPLICABLE BORROWER MAY AT ANY TIME AND
FROM TIME TO TIME VOLUNTARILY PREPAY COMMITTED LOANS IN A MINIMUM AMOUNT AFTER
DELIVERING AN IRREVOCABLE REQUISITE NOTICE NOT LATER THAN THE REQUISITE TIME FOR
PREPAYMENTS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER THEREOF
AND OF SUCH LENDER’S PRO RATA SHARE OF SUCH PREPAYMENT.  EACH PREPAYMENT BY A
BORROWER MUST BE MADE RATABLY TO ALL OUTSTANDING COMMITTED LOANS OF SUCH
BORROWER BORROWED ON THE SAME DAY.


 


(B)                                 IF FOR ANY REASON EITHER (I) THE SUM OF (A)
THE AGGREGATE LC EXPOSURE OF ALL LENDERS, (B) THE AGGREGATE PRINCIPAL AMOUNT OF
ALL DOLLAR LOANS MADE BY ALL LENDERS, (C) THE EQUIVALENT AMOUNT OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL FOREIGN CURRENCY LOANS MADE BY ALL LENDERS AND (D) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL COMPETITIVE LOANS MADE BY ALL LENDERS, EXCEEDS
THE COMBINED COMMITMENTS IN EFFECT AT ANY TIME OR (II) THE EQUIVALENT AMOUNT OF
THE AGGREGATE PRINCIPAL AMOUNT OF ALL FOREIGN CURRENCY LOANS MADE BY THE LENDERS
EXCEEDS THE FOREIGN CURRENCY LIMIT, THEN UPON WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT THE COMPANY SHALL IMMEDIATELY PREPAY OR

 

34

--------------------------------------------------------------------------------


 


CAUSE ONE OR MORE FOREIGN BORROWERS TO IMMEDIATELY PREPAY COMMITTED LOANS
SUFFICIENT TO CURE SUCH OVERAGE.


 


(C)                                  ANY PREPAYMENT OF AN IBOR LOAN SHALL BE
ACCOMPANIED BY ALL ACCRUED INTEREST THEREON, TOGETHER WITH THE COSTS SET FORTH
IN SECTION 3.05.


 


(D)                                 COMPETITIVE LOANS MAY NOT BE PREPAID UNLESS
(I) EXPRESSLY SO PROVIDED IN THE COMPETITIVE BID REQUEST AND COMPETITIVE BID FOR
SUCH COMPETITIVE LOAN OR (II) OTHERWISE AGREED BY THE COMPANY AND THE LENDER
MAKING SUCH COMPETITIVE LOAN AFTER NOTICE TO THE ADMINISTRATIVE AGENT.


 


(E)                                  THE COMPANY MAY FROM TIME TO TIME ELECT TO
PREPAY PURSUANT TO THE GUARANTY ALL OR PART OF ANY FOREIGN CURRENCY LOAN OF A
FOREIGN BORROWER AND SUCH PREPAYMENT BY THE COMPANY SHALL BE MADE IN THE MANNER
AND SUBJECT TO THE TERMS THAT A PREPAYMENT WOULD BE MADE BY THE FOREIGN BORROWER
UNDER THIS AGREEMENT.


 


SECTION 2.05.  VOLUNTARY REDUCTION OF COMMITMENTS.


 

The Company shall have the right, at any time and from time to time, without
penalty or charge, upon giving Requisite Notice not later than the Requisite
Time, voluntarily to reduce, permanently and irrevocably, in a Minimum Amount,
or to terminate, the then unused portion of the Commitments, provided that any
such reduction or termination shall be accompanied by payment of all accrued and
unpaid Facility Fees with respect to the portion of the Commitments being
reduced or terminated.  The Administrative Agent shall promptly notify the
Lenders of any reduction or termination of the Commitments under this Section. 
Each Lender’s Commitment shall be reduced by an amount equal to such Lender’s
Pro Rata Share times the amount of such reduction.

 


SECTION 2.06.  PRINCIPAL AND INTEREST.


 


(A)                                  IF NOT SOONER PAID, THE OUTSTANDING
PRINCIPAL AMOUNT OF EACH COMMITTED LOAN AND COMPETITIVE LOAN SHALL BE DUE AND
PAYABLE ON THE MATURITY DATE OR, IF SUCH LOAN IS NOT CONTINUED OR CONVERTED, AT
THE END OF THE APPLICABLE INTEREST PERIOD.


 


(B)                                 EACH BORROWER SHALL PAY INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF THE LOANS MADE TO IT (BEFORE AND AFTER DEFAULT,
BEFORE AND AFTER MATURITY, BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY INSOLVENCY PROCEEDING) FROM THE DATE BORROWED UNTIL PAID IN
FULL (WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) ON EACH INTEREST
PAYMENT DATE FOR EACH TYPE OF LOAN AT A RATE PER ANNUM EQUAL TO THE APPLICABLE
INTEREST RATE DETERMINED IN ACCORDANCE WITH THE DEFINITION OF SUCH TYPE OF LOAN
IN THIS AGREEMENT, PLUS, IN THE CASE OF IBOR LOANS, THE APPLICABLE AMOUNT.


 


(C)                                  IF ANY AMOUNT OF PRINCIPAL OF OR INTEREST
ON ANY LOAN OR ANY OTHER AMOUNT PAYABLE UNDER ANY LOAN DOCUMENT IS NOT PAID IN
FULL WHEN DUE (WHETHER BY

 

35

--------------------------------------------------------------------------------


 


ACCELERATION OR OTHERWISE) OR, IN THE CASE OF REIMBURSEMENT OBLIGATIONS UNDER
SECTION 2.11, ONE BUSINESS DAY AFTER THE DATE SUCH REIMBURSEMENT OBLIGATIONS
ACCRUES, EACH BORROWER SHALL PAY INTEREST ON SUCH UNPAID AMOUNT FROM THE DATE
SUCH AMOUNT BECOMES DUE (OR, IN THE CASE OF REIMBURSEMENT OBLIGATIONS UNDER
SECTION 2.11, ONE BUSINESS DAY AFTER THE DATE SUCH REIMBURSEMENT OBLIGATION
ACCRUES) UNTIL THE DATE SUCH AMOUNT IS PAID IN FULL, AND AFTER AS WELL AS BEFORE
ANY ENTRY OF JUDGMENT THEREON, AT A FLUCTUATING RATE OF INTEREST RATE EQUAL TO
THE DEFAULT RATE.  ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING,
WITHOUT LIMITATION, INTEREST ON PAST DUE INTEREST) SHALL BE COMPOUNDED MONTHLY,
ON THE LAST DAY OF EACH CALENDAR MONTH, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENT OF LAW, AND PAYABLE ON DEMAND.


 


(D)                                 AMOUNTS DUE UNDER THIS AGREEMENT IN RESPECT
OF ANY LOAN SHALL BE DEEMED PAID FOR THE PURPOSES OF THIS AGREEMENT ONLY, IN THE
CASE OF DOLLAR LOANS, TO THE EXTENT PAID IN DOLLARS OR, IN THE CASE OF FOREIGN
CURRENCY LOANS, TO THE EXTENT PAID IN THE APPLICABLE FOREIGN CURRENCY.  IF THE
ADMINISTRATIVE AGENT RECEIVES ANY PAYMENT IN RESPECT OF ANY LOAN IN ANY CURRENCY
OTHER THAN THE CURRENCY OF SUCH LOAN, (INCLUDING UPON ENFORCEMENT OF OR
COLLECTION OF A JUDGMENT), THE ADMINISTRATIVE AGENT MAY IN ITS SOLE DISCRETION
RETURN SUCH PAYMENT TO THE PAYOR OR CONVERT SUCH PAYMENT TO THE CURRENCY OF SUCH
LOAN AND APPLY THE NET PROCEEDS TO PAYMENT OF AMOUNTS DUE IN RESPECT OF SUCH
LOAN IN ACCORDANCE WITH THIS AGREEMENT, PROVIDED THAT (I) AMOUNTS DUE IN RESPECT
OF SUCH LOAN SHALL BE DEEMED TO HAVE BEEN PAID BY THE BORROWER ONLY TO THE
EXTENT OF THE NET PROCEEDS, IF ANY, SO APPLIED BY THE ADMINISTRATIVE AGENT AND
(II) THE ADMINISTRATIVE AGENT SHALL HAVE NO LIABILITY TO ANY CREDIT PARTY,
LENDER OR ANY OTHER PERSON ARISING OUT OF OR RELATING TO SUCH CONVERSION OF
FUNDS OR THE EXCHANGE RATE UTILIZED IN CONNECTION THEREWITH, IN EACH CASE EXCEPT
TO THE EXTENT OF THE ADMINISTRATIVE AGENT’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


SECTION 2.07.  FEES.


 


(A)                                  FACILITY FEE.  THE COMPANY SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER, A FACILITY FEE EQUAL TO
THE APPLICABLE AMOUNT FOR THE FACILITY FEE TIMES SUCH LENDER’S PRO RATA SHARE OF
THE DAILY AGGREGATE AMOUNT OF THE COMBINED COMMITMENTS, (DETERMINED DAILY ON A
PER ANNUM BASIS).  THE FACILITY FEE UNDER THE COMMITMENTS SHALL ACCRUE FROM THE
CLOSING DATE TO BUT EXCLUDING THE MATURITY DATE AND SHALL BE PAYABLE QUARTERLY
IN ARREARS ON EACH QUARTERLY PAYMENT DATE AND ON THE MATURITY DATE.  THE
FACILITY FEE SHALL BE CALCULATED QUARTERLY IN ARREARS; IF THERE IS ANY CHANGE IN
THE APPLICABLE AMOUNT DURING ANY QUARTER, THE AVERAGE DAILY AMOUNT SHALL BE
COMPUTED AND MULTIPLIED BY THE APPLICABLE AMOUNT SEPARATELY FOR EACH PERIOD THAT
SUCH APPLICABLE AMOUNT WAS IN EFFECT DURING SUCH QUARTER.


 


(B)                                 AGENCY FEE.  THE COMPANY SHALL PAY TO THE
ADMINISTRATIVE AGENT AN AGENCY FEE IN SUCH AMOUNTS AND AT SUCH TIMES AS
HERETOFORE AGREED UPON BY LETTER AGREEMENT BETWEEN THE COMPANY AND THE
ADMINISTRATIVE AGENT.  THE AGENCY FEE IS FOR THE SERVICES TO BE PERFORMED BY THE
ADMINISTRATIVE AGENT IN ACTING AS ADMINISTRATIVE

 

36

--------------------------------------------------------------------------------


 


AGENT AND IS FULLY EARNED ON THE DATE PAID.  THE AGENCY FEE PAID TO THE
ADMINISTRATIVE AGENT IS SOLELY FOR ITS OWN ACCOUNT AND IS NONREFUNDABLE.


 


(C)                                  LETTER OF CREDIT FEES.  THE COMPANY SHALL
PAY


 

(I)                                     TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN
LETTERS OF CREDIT, WHICH SHALL ACCRUE IN DOLLARS AT THE SAME APPLICABLE AMOUNT
USED TO DETERMINE THE INTEREST RATE APPLICABLE TO COMMITTED LOANS THAT ARE
DOLLAR LIBOR LOANS OR FOREIGN CURRENCY LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH
LENDER’S LC EXPOSURE, AS DETERMINED BY THE ISSUING BANK USING ITS CUSTOMARY
METHOD OF CALCULATING THE DOLLAR AMOUNT EQUIVALENT OF ITS FOREIGN CURRENCY
LETTERS OF CREDIT (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT
EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT TERMINATES AND
THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND

 

(II)                                  TO THE ISSUING BANK A FRONTING FEE AND
FEES WITH RESPECT OF THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER
OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER, AS MAY BE SEPARATELY AGREED UPON
BETWEEN THE COMPANY AND THE ISSUING BANK.

 

Participation fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable as agreed between the
Issuing Bank and the Company.  All participation fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 


SECTION 2.08.  COMPUTATION OF FEES AND INTEREST.  COMPUTATIONS OF (I) INTEREST
WITH RESPECT TO BASE RATE LOANS AND (II) LOCAL MARKET IBOR (BUT NOT THE
APPLICABLE AMOUNT OR ANY FEES OR OTHER AMOUNTS) WITH RESPECT TO FOREIGN CURRENCY
LOANS IN BRITISH POUNDS STERLING SHALL BE CALCULATED ON THE BASIS OF A YEAR OF
365 OR 366 DAYS, AS THE CASE MAY BE, AND THE ACTUAL NUMBER OF DAYS ELAPSED;
COMPUTATIONS OF INTEREST ON ALL OTHER TYPES OF LOANS AND ALL FEES AND OTHER
AMOUNTS UNDER THIS AGREEMENT SHALL BE CALCULATED ON THE BASIS OF A YEAR OF 360
DAYS AND THE ACTUAL NUMBER OF DAYS ELAPSED, WHICH RESULTS IN A HIGHER YIELD TO
THE LENDERS THAN A METHOD BASED ON A YEAR OF 365 OR 366 DAYS.  INTEREST SHALL
ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE; INTEREST SHALL NOT
ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE LOAN OR SUCH
PORTION IS PAID.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
INTEREST IN EXCESS OF THE MAXIMUM AMOUNT PERMITTED BY ANY REQUIREMENT OF LAW
SHALL NOT ACCRUE OR BE PAYABLE HEREUNDER, AND ANY AMOUNT PAID AS INTEREST
HEREUNDER WHICH

 

37

--------------------------------------------------------------------------------


 


WOULD OTHERWISE BE IN EXCESS OF SUCH MAXIMUM PERMITTED AMOUNT SHALL INSTEAD BE
TREATED AS A PAYMENT OF PRINCIPAL.


 


SECTION 2.09.  MANNER AND TREATMENT OF PAYMENTS AMONG THE LENDERS, BORROWERS AND
THE ADMINISTRATIVE AGENT.


 


(A)                                  UNLESS OTHERWISE PROVIDED HEREIN, ALL
PAYMENTS BY ANY CREDIT PARTY OR ANY LENDER HEREUNDER SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE AND ACCOUNT, OR TO ANY
PERSON AT SUCH PLACE AND ACCOUNT AS THE ADMINISTRATIVE AGENT MAY DESIGNATE, IN
IMMEDIATELY AVAILABLE FUNDS WITHOUT DEFENSE, SETOFF OR COUNTERCLAIM NOT LATER
THAN THE REQUISITE TIME.  ALL PAYMENTS RECEIVED AFTER THE REQUISITE TIME SHALL
BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY.  ALL PAYMENTS OF FEES
PURSUANT TO SECTION 2.07 SHALL BE PAYABLE BY THE COMPANY IN DOLLARS.  ALL
PAYMENTS OF PRINCIPAL OF OR INTEREST ON COMPETITIVE LOANS OR COMMITTED LOANS
OTHER THAN FOREIGN CURRENCY LOANS SHALL BE PAYABLE IN DOLLARS.  ALL PAYMENTS OF
PRINCIPAL OF OR INTEREST IN A FOREIGN CURRENCY LOAN SHALL BE PAYABLE IN THE
APPLICABLE FOREIGN CURRENCY.


 


(B)                                 UPON SATISFACTION OF ANY APPLICABLE TERMS
AND CONDITIONS SET FORTH HEREIN, THE ADMINISTRATIVE AGENT SHALL PROMPTLY MAKE
ANY AMOUNTS RECEIVED IN ACCORDANCE WITH THE PRIOR SUBSECTION AVAILABLE IN LIKE
FUNDS RECEIVED AS FOLLOWS: (I) IF PAYABLE TO ANY BORROWER, BY CREDITING AN
ACCOUNT OF SUCH BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT IN NEW YORK
CITY AND DESIGNATED BY SUCH BORROWER IN THE APPLICABLE REQUEST FOR EXTENSION OF
CREDIT OR COMPETITIVE BID REQUEST OR, IF NO ACCOUNT IS MAINTAINED BY SUCH
BORROWER WITH THE ADMINISTRATIVE AGENT, THEN BY WIRE TRANSFER TO AN ACCOUNT
DESIGNATED IN WRITING BY SUCH BORROWER AND DELIVERED TO ADMINISTRATIVE AGENT,
AND (II) IF PAYABLE TO ANY LENDER, BY WIRE TRANSFER TO SUCH LENDER AT THE
ADDRESS SPECIFIED IN SCHEDULE 10.02.  THE ADMINISTRATIVE AGENT’S DETERMINATION,
OR ANY LENDER’S DETERMINATION NOT CONTRADICTORY THERETO, OF ANY AMOUNT PAYABLE
HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(C)                                  SUBJECT TO THE DEFINITION OF “INTEREST
PERIOD,” IF ANY PAYMENT TO BE MADE BY ANY BORROWER SHALL COME DUE ON A DAY OTHER
THAN A BUSINESS DAY, PAYMENT SHALL INSTEAD BE CONSIDERED DUE ON THE NEXT
SUCCEEDING BUSINESS DAY AND THE EXTENSION OF TIME SHALL BE REFLECTED IN
COMPUTING INTEREST AND FEES.


 


(D)                                 UNLESS ANY BORROWER OR LENDER HAS NOTIFIED
THE ADMINISTRATIVE AGENT PRIOR TO THE DATE ANY PAYMENT TO BE MADE BY IT IS DUE,
THAT IT DOES NOT INTEND TO REMIT SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY, IN
ITS DISCRETION, ASSUME THAT SUCH BORROWER OR LENDER, AS THE CASE MAY BE, HAS
TIMELY REMITTED SUCH PAYMENT AND MAY, IN ITS DISCRETION AND IN RELIANCE THEREON,
MAKE AVAILABLE SUCH PAYMENT TO THE PERSON ENTITLED THERETO.  IF SUCH PAYMENT WAS
NOT IN FACT REMITTED TO THE ADMINISTRATIVE AGENT, THEN:


 

(I)                                     IF ANY BORROWER FAILED TO MAKE SUCH
PAYMENT, EACH LENDER SHALL FORTHWITH ON DEMAND REPAY TO THE ADMINISTRATIVE AGENT
THE AMOUNT OF SUCH ASSUMED PAYMENT MADE AVAILABLE TO SUCH LENDER, TOGETHER WITH
INTEREST THEREON IN

 

38

--------------------------------------------------------------------------------


 

RESPECT OF EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT WAS MADE AVAILABLE
BY THE ADMINISTRATIVE AGENT TO SUCH LENDER TO THE DATE SUCH AMOUNT IS REPAID TO
THE ADMINISTRATIVE AGENT AT THE GREATER OF (X) THE FEDERAL FUNDS RATE AND (Y)
SUCH RATE AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION; AND

 

(II)                                  IF ANY LENDER FAILED TO MAKE SUCH PAYMENT,
SUCH LENDER SHALL ON THE BUSINESS DAY FOLLOWING SUCH CREDIT DATE PAY TO THE
ADMINISTRATIVE AGENT THE AMOUNT OF SUCH ASSUMED PAYMENT MADE AVAILABLE TO THE
APPLICABLE BORROWER, TOGETHER WITH INTEREST THEREON IN RESPECT OF EACH DAY FROM
AND INCLUDING THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE
AGENT TO SUCH BORROWER TO THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE
AGENT AT THE GREATER OF (X) THE FEDERAL FUNDS RATE AND (Y) SUCH RATE AS MAY BE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION.  NOTHING HEREIN SHALL BE DEEMED TO RELIEVE ANY LENDER
FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS OR TO PREJUDICE ANY RIGHTS WHICH
THE ADMINISTRATIVE AGENT OR ANY BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT
OF ANY DEFAULT BY SUCH LENDER HEREUNDER.

 

(III)                               IF ANY LENDER FAILED TO MAKE A PAYMENT
FUNDING A COMMITTED LOAN, AND FAILS TO MAKE SUCH PAYMENT ON THE BUSINESS DAY
FOLLOWING THE CREDIT DATE, THE APPLICABLE BORROWER SHALL REPAY SUCH LENDER’S
FAILED PAYMENT FUNDING OF SUCH COMMITMENT LOAN TO THE ADMINISTRATIVE AGENT
IMMEDIATELY UPON RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT REGARDING SUCH
FAILURE TO PAY BY ANY SUCH LENDER.

 


SECTION 2.10.  FUNDING SOURCES.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO
OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR
WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


SECTION 2.11.  LETTERS OF CREDIT.


 


(A)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE COMPANY MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OF ITS SUBSIDIARIES, IN A
FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT
ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY PERIOD.  IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER
AGREEMENT SUBMITTED BY THE COMPANY TO, OR ENTERED INTO BY THE COMPANY WITH, THE
ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL CONTROL.


 


(B)                                 NOTICE OF ISSUANCE, INCORPORATION,
AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  WHENEVER THE COMPANY DESIRES
TO (I) HAVE A LETTER OF

 

39

--------------------------------------------------------------------------------


 


CREDIT ISSUED HEREUNDER, (II) INCORPORATE AN EXISTING LETTER OF CREDIT NOT
ISSUED HEREUNDER AS A LETTER OF CREDIT FOR THE PURPOSES HEREOF OR (III) AMEND,
RENEW OR EXTEND A LETTER OF CREDIT OUTSTANDING HEREUNDER, THE COMPANY SHALL HAND
DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS
FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT (NOT LESS THAN THREE BUSINESS DAYS IN ADVANCE OF THE
REQUESTED DATE OF ISSUANCE, INCORPORATION, AMENDMENT, RENEWAL OR EXTENSION) AN
LC REQUEST; SPECIFYING INFORMATION AS PROVIDED IN THE FORM ATTACHED HERETO AS
EXHIBIT E AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY IN THE DETERMINATION
OF THE ISSUING BANK TO PREPARE, INCORPORATE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  THE DATE OF ISSUANCE, INCORPORATION, AMENDMENT, RENEWAL OR EXTENSION
SPECIFIED IN SUCH LC REQUEST SHALL BE A BUSINESS DAY, AND THE DATE ON WHICH SUCH
LETTER OF CREDIT IS TO EXPIRE SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION. 
IF REQUESTED BY THE ISSUING BANK, THE COMPANY ALSO SHALL SUBMIT A LETTER OF
CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY
REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED,
INCORPORATED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE,
INCORPORATION, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE
COMPANY SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO
SUCH ISSUANCE, INCORPORATION, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC
EXPOSURE SHALL NOT EXCEED $150,000,000 AND (II) THE SUM OF (A) THE AGGREGATE LC
EXPOSURE OF ALL LENDERS, (B) THE AGGREGATE PRINCIPAL AMOUNT OF ALL DOLLAR LOANS
MADE BY ALL LENDERS, (C) THE EQUIVALENT AMOUNT AT ANY TIME OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL FOREIGN CURRENCY LOANS MADE BY ALL LENDERS AND (D) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL COMPETITIVE LOANS MADE BY ALL LENDERS, SHALL
NOT EXCEED THE COMBINED COMMITMENTS IN EFFECT AT ANY TIME.


 


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE
EXPIRATION DATE REQUESTED IN THE LC REQUEST AND (II) THE DATE THAT IS FIVE
BUSINESS DAYS PRIOR TO THE MATURITY DATE.


 


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OR
INCORPORATION OF A LETTER OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT
INCREASING THE AMOUNT THEREOF) PURSUANT TO SECTION 2.11(B) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK
HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES FROM THE ISSUING
BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S PRO RATA
SHARE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE ISSUING BANK, IN DOLLARS OR IN THE APPLICABLE FOREIGN
CURRENCY, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE OF EACH LC
DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE COMPANY ON THE
DATE DUE AS PROVIDED IN PARAGRAPH (E) AND (F) OF THIS SECTION, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE COMPANY FOR ANY REASON. 
EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER (OTHER THAN A WITHDRAWAL OF SUCH LETTER OF CREDIT FROM THIS AGREEMENT
PURSUANT TO SECTION 2.11(M)), INCLUDING ANY

 

40

--------------------------------------------------------------------------------


 


AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.


 


(E)                                  REIMBURSEMENT OF DOLLAR LETTERS OF CREDIT. 
IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN RESPECT OF A DOLLAR LETTER
OF CREDIT ISSUED FOR THE ACCOUNT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, THE
COMPANY SHALL REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE
AGENT AN AMOUNT IN DOLLARS EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN THE LC
REQUISITE TIME; PROVIDED THAT, IF SUCH LC DISBURSEMENT IS NOT LESS THAN
$5,000,000, THE COMPANY MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH
HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.01 AND 2.02 THAT SUCH PAYMENT BE
FINANCED WITH A DOLLAR LIBOR LOAN OR BASE RATE LOAN IN AN EQUIVALENT AMOUNT AND,
TO THE EXTENT SO FINANCED, THE COMPANY’S OBLIGATION TO MAKE SUCH PAYMENT SHALL
BE DISCHARGED AND REPLACED BY THE RESULTING DOLLAR LIBOR LOAN OR BASE RATE LOAN.


 


(F)                                    REIMBURSEMENT OF FOREIGN CURRENCY LETTERS
OF CREDIT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN RESPECT OF A
FOREIGN CURRENCY LETTER OF CREDIT, THE COMPANY SHALL REIMBURSE SUCH LC
DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT IN THE APPLICABLE
FOREIGN CURRENCY EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN THE LC REQUISITE
TIME; PROVIDED THAT, IF THE EQUIVALENT AMOUNT OF SUCH LC DISBURSEMENT IS NOT
LESS THAN $5,000,000, THE COMPANY MAY, SUBJECT TO THE CONDITIONS TO BORROWING
SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.01 AND 2.02 THAT SUCH
PAYMENT BE FINANCED WITH A FOREIGN CURRENCY LOAN TO THE COMPANY OR ANY ELIGIBLE
FOREIGN BORROWER (WHETHER OR NOT AN ACCOUNT PARTY UNDER THE FOREIGN CURRENCY
LETTER OF CREDIT), BEARING INTEREST AT ADJUSTED IBOR FOR SUCH FOREIGN CURRENCY
IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE COMPANY’S OBLIGATION
TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING FOREIGN
CURRENCY LOAN.


 


(G)                                 PAYMENT BY LENDERS. IF THE COMPANY FAILS TO
MAKE PAYMENT AS PROVIDED IN PARAGRAPH (E) AND (F) OF THIS SECTION WHEN DUE, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT,
THE PAYMENT THEN DUE FROM THE COMPANY IN RESPECT THEREOF AND SUCH LENDER’S PRO
RATA SHARE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH LENDER
SHALL PAY TO THE ADMINISTRATIVE AGENT IN DOLLARS OR IN THE APPLICABLE FOREIGN
CURRENCY, AS THE CASE MAY BE, ITS PRO RATA SHARE OF THE PAYMENT THEN DUE FROM
THE COMPANY, IN THE SAME MANNER AS PROVIDED IN SECTION 2.09 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND THE TERMS AND CONDITIONS OF SECTION 2.09 SHALL
APPLY IN THE SAME MANNER TO ALL THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO
RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE COMPANY PURSUANT TO THIS PARAGRAPH,
THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR,
TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO
REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS AND THE ISSUING BANK AS THEIR
INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER PURSUANT TO THIS PARAGRAPH
TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER

 

41

--------------------------------------------------------------------------------


 


THAN THE FUNDING OF DOLLAR LIBOR LOANS OR BASE RATE LOANS AS CONTEMPLATED IN
PARAGRAPH (E) ABOVE OR THE FUNDING OF FOREIGN CURRENCY LOANS AS CONTEMPLATED IN
PARAGRAPH (F) ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE
COMPANY OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


 


(H)                                 OBLIGATIONS ABSOLUTE.  THE COMPANY’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) AND (F) OF
THIS SECTION SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE
PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND
ALL CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR
PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY
THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE
COMPANY’S OBLIGATIONS HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS
NOR THE ISSUING BANK, NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY
OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE,
INCORPORATION, TRANSFER OR WITHDRAWAL OF ANY LETTER OF CREDIT OR ANY PAYMENT OR
FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES
REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION,
LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER
COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY DOCUMENT
REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF TECHNICAL
TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE ISSUING
BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE ISSUING
BANK FROM LIABILITY TO THE COMPANY TO THE EXTENT OF ANY DIRECT DAMAGES (AS
OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED
BY THE COMPANY TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE
COMPANY THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.    THE PARTIES HERETO EXPRESSLY AGREE
THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF
THE ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION),
THE ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH
DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, THE ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT
AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


 


(I)                                     DISBURSEMENT PROCEDURES.  THE ISSUING
BANK SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS
PURPORTING TO REPRESENT A DEMAND FOR

 

42

--------------------------------------------------------------------------------


 


PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE COMPANY BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE COMPANY OF ITS OBLIGATION TO REIMBURSE THE
ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


 


(J)                                     INTERIM INTEREST.  IF THE ISSUING BANK
SHALL MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE COMPANY SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE COMPANY REIMBURSES SUCH
LC DISBURSEMENT, (I) IN THE CASE OF A LC DISBURSEMENT WITH RESPECT TO A DOLLAR
LETTER OF CREDIT, AT THE RATE PER ANNUM THEN APPLICABLE TO BASE RATE LOANS AND
(II) IN THE CASE OF A LC DISBURSEMENT WITH RESPECT TO A FOREIGN CURRENCY LETTER
OF CREDIT, AT THE RATE PER ANNUM THEN APPLICABLE TO FOREIGN CURRENCY LOANS IN
THE APPLICABLE FOREIGN CURRENCY WITH AN INTEREST PERIOD OF ONE MONTH (WITH THE
FIRST SUCH INTEREST PERIOD BEGINNING ON THE DATE SUCH LC DISBURSEMENT WAS MADE);
PROVIDED THAT, IN EACH CASE (I) AND (II), IF THE COMPANY FAILS TO REIMBURSE SUCH
LC DISBURSEMENT ON THE BUSINESS DAY AFTER SUCH REIMBURSEMENT IS DUE PURSUANT TO
PARAGRAPH (E) AND (F) OF THIS SECTION, THEN SECTION 2.06(C) SHALL APPLY. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY
ANY LENDER PURSUANT TO PARAGRAPH (G) OF THIS SECTION TO REIMBURSE THE ISSUING
BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(K)                                  CURRENCIES.  AMOUNTS DUE UNDER THIS
AGREEMENT IN RESPECT OF ANY LETTER OF CREDIT SHALL BE DEEMED PAID FOR THE
PURPOSES OF THIS AGREEMENT ONLY, IN THE CASE OF DOLLAR LETTERS OF CREDIT, TO THE
EXTENT PAID IN DOLLARS OR, IN THE CASE OF FOREIGN CURRENCY LETTERS OF CREDIT, TO
THE EXTENT PAID IN THE APPLICABLE FOREIGN CURRENCY, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT.  IF THE ADMINISTRATIVE AGENT
RECEIVES ANY PAYMENT IN RESPECT OF ANY LETTER OF CREDIT IN ANY CURRENCY OTHER
THAN THE CURRENCY OF SUCH LETTER OF CREDIT, (INCLUDING UPON ENFORCEMENT OF OR
COLLECTION OF A JUDGMENT), THE ADMINISTRATIVE AGENT MAY IN ITS SOLE DISCRETION
RETURN SUCH PAYMENT TO THE PAYOR OR CONVERT SUCH PAYMENT TO THE CURRENCY OF SUCH
LETTER OF CREDIT AND APPLY THE NET PROCEEDS TO PAYMENT OF AMOUNTS DUE IN RESPECT
OF SUCH LETTER OF CREDIT IN ACCORDANCE WITH THIS AGREEMENT, PROVIDED THAT (I)
AMOUNTS DUE IN RESPECT OF SUCH LETTER OF CREDIT SHALL BE DEEMED TO HAVE BEEN
PAID ONLY TO THE EXTENT OF THE NET PROCEEDS, IF ANY, SO APPLIED BY THE
ADMINISTRATIVE AGENT AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE NO LIABILITY
TO ANY CREDIT PARTY, LENDER OR ANY OTHER PERSON ARISING OUT OF OR RELATING TO
SUCH CONVERSION OF FUNDS OR THE EXCHANGE RATE UTILIZED IN CONNECTION THEREWITH,
IN EACH CASE EXCEPT TO THE EXTENT OF THE ADMINISTRATIVE AGENT’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(L)                                     REPLACEMENT OF THE ISSUING BANK.  THE
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE COMPANY,
THE ADMINISTRATIVE

 

43

--------------------------------------------------------------------------------


 


AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE
ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
COMPANY SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED
ISSUING BANK PURSUANT TO SECTION 2.07(C).  FROM AND AFTER THE EFFECTIVE DATE OF
ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS
AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS
OF CREDIT TO BE ISSUED OR INCORPORATED THEREAFTER AND (II) REFERENCES HEREIN TO
THE TERM “ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY
PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS
THE CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER,
THE REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE
ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH
RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL
NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(M)                               WITHDRAWAL OF OUTSTANDING LETTERS OF CREDIT
FROM AGREEMENT.  THE COMPANY MAY, WITH THE CONSENT OF THE ISSUING BANK ISSUING
SUCH LETTER OF CREDIT, WHICH CONSENT MAY BE GIVEN OR WITHHELD IN ITS SOLE
DISCRETION, ELECT TO HAVE ANY UNDRAWN LETTER OF CREDIT ISSUED HEREUNDER NO
LONGER DEEMED TO BE A LETTER OF CREDIT OUTSTANDING HEREUNDER.  THE COMPANY MAY
MAKE SUCH ELECTION BY DELIVERING TO THE ADMINISTRATIVE AGENT A NOTICE OF LETTER
OF CREDIT WITHDRAWAL, SIGNED BY THE COMPANY AND THE ISSUING BANK, IN THE FORM
ATTACHED AS EXHIBIT F, WHEREUPON SUCH LETTER OF CREDIT SHALL CEASE TO BE LETTER
OF CREDIT FOR ALL PURPOSES HEREOF.


 


(N)                                 COLLATERALIZATION OF LC OVERAGE. IF FOR ANY
REASON THE LC EXPOSURE EXCEEDS $150,000,000, THEN UPON REQUEST OF THE REQUISITE
LENDERS, THE COMPANY SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT,
IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN
AMOUNT IN CASH IN DOLLARS EQUAL TO THE LC OVERAGE AS OF THE DATE OF SUCH
REQUEST, WHICH AMOUNT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL
FOR THE PERFORMANCE BY THE COMPANY OF ITS REIMBURSEMENT OBLIGATIONS PURSUANT TO
SECTIONS 2.11(E) AND (F). THE ADMINISTRATIVE AGENT (I) MAY INVEST THE BALANCE IN
SUCH ACCOUNT IN SUCH SHORT-TERM INSTRUMENTS IN THE MANNER AND TO THE EXTENT THE
ADMINISTRATIVE AGENT DEEMS CONSISTENT WITH THE USE OF SUCH FUNDS AS COLLATERAL
FOR THE PERFORMANCE OF THE COMPANY’S OBLIGATIONS, (II) SHALL APPLY THE BALANCE
IN SUCH ACCOUNT TO PAY ANY REIMBURSEMENT OBLIGATIONS THAT ARISE PURSUANT TO
SECTION 2.11(E) AND (F) FROM TIME TO TIME (WITH ANY REIMBURSEMENT OBLIGATION
PAYABLE IN A FOREIGN CURRENCY SATISFIED BY THE CONVERSION OF FUNDS IN SUCH
ACCOUNT IN SUCH MANNER AT SUCH AN EXCHANGE RATE AS DETERMINED BY THE
ADMINISTRATIVE AGENT) AND (III) UPON REQUEST OF THE COMPANY FROM TIME TO TIME,
SHALL PAY TO THE COMPANY SUCH AMOUNT AS THE ADMINISTRATIVE AGENT DETERMINES TO
BE THE EXCESS OF THE BALANCE IN SUCH ACCOUNT OVER THE LC OVERAGE. ALL INVESTMENT
AND REINVESTMENT OF FUNDS DEPOSITED WITH THE ADMINISTRATIVE AGENT PURSUANT TO
THIS SECTION 2.11(N) SHALL BE MADE AT THE COMPANY’S RISK AND EXPENSE.  INTEREST
OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT. IF THE
MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF
LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 51% OF THE TOTAL LC
EXPOSURE), THE BALANCE HELD BY

 

44

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT MAY BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE
COMPANY UNDER THIS AGREEMENT.


 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY


 


SECTION 3.01.  TAXES.  EACH PAYMENT OF ANY AMOUNT PAYABLE BY ANY BORROWER UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF, AND
WITHOUT REDUCTION BY REASON OF, ANY APPLICABLE TAXES.  TO THE EXTENT THAT ANY
BORROWER IS OBLIGATED BY ANY REQUIREMENT OF LAW TO MAKE ANY DEDUCTION OR
WITHHOLDING ON ACCOUNT OF APPLICABLE TAXES FROM ANY AMOUNT PAYABLE TO ANY LENDER
UNDER THIS AGREEMENT, SUCH BORROWER SHALL (I) MAKE SUCH DEDUCTION OR WITHHOLDING
AND PAY THE SAME TO THE RELEVANT GOVERNMENTAL AUTHORITY AND (II) PAY SUCH
ADDITIONAL AMOUNT TO THAT LENDER AS IS NECESSARY TO RESULT IN THAT LENDER’S
RECEIVING A NET AFTER-APPLICABLE TAX AMOUNT EQUAL TO THE AMOUNT TO WHICH THAT
LENDER WOULD HAVE BEEN ENTITLED UNDER THIS AGREEMENT ABSENT SUCH DEDUCTION OR
WITHHOLDING.  IF A LENDER SHALL BECOME AWARE THAT RECEIPT OF SUCH A PAYMENT
RESULTED IN AN EXCESS PAYMENT OR CREDIT TO THAT LENDER ON ACCOUNT OF SUCH
APPLICABLE TAXES, THAT LENDER SHALL PROMPTLY REFUND SUCH EXCESS TO SUCH
BORROWER.  IN ADDITION, IF ANY GOVERNMENTAL AUTHORITY IMPOSES ANY PENALTIES,
INTEREST OR OTHER LIABILITIES ON ANY LENDER BY REASON OF ANY BORROWER FAILING TO
DEDUCT OR WITHHOLD SUFFICIENT AMOUNTS ON ACCOUNT OF APPLICABLE TAXES, OR
OTHERWISE, SUCH BORROWER SHALL INDEMNIFY SUCH LENDER AGAINST SUCH PENALTIES,
INTEREST OR OTHER LIABILITIES; PROVIDED, HOWEVER, THAT SUCH BORROWER SHALL NOT
BE OBLIGATED TO INDEMNIFY ANY LENDER FOR SUCH AMOUNTS TO THE EXTENT ARISING FROM
SUCH LENDER’S FAILURE TO ACT IN GOOD FAITH IN PROMPTLY NOTIFYING SUCH BORROWER
THEREOF WITHIN 45 DAYS FROM THE DATE ON WHICH SUCH LENDER BECAME AWARE OF SUCH
PENALTIES, INTEREST OR OTHER LIABILITIES.  PAYMENT BY ANY BORROWER UNDER THIS
SECTION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE ANY LENDER MAKES WRITTEN
DEMAND FOR INDEMNIFICATION HEREUNDER, WHICH DEMAND SHALL SET FORTH IN REASONABLE
DETAIL THE CALCULATION OF THE AMOUNT BEING REQUESTED FROM SUCH BORROWER.  IF A
LENDER SHALL BECOME AWARE THAT IT IS ENTITLED TO RECEIVE A REFUND OR CREDIT FROM
A RELEVANT GOVERNMENTAL AUTHORITY DIRECTLY ATTRIBUTABLE TO APPLICABLE TAXES AS
TO WHICH IT HAS BEEN INDEMNIFIED BY ANY BORROWER PURSUANT TO THIS SECTION, IT
SHALL PROMPTLY NOTIFY SUCH BORROWER OF THE AVAILABILITY OF SUCH REFUND OR CREDIT
AND SHALL, WITHIN 30 DAYS AFTER RECEIPT OF A REQUEST BY SUCH BORROWER (WHETHER
AS A RESULT OF NOTIFICATION THAT IT HAS MADE TO SUCH BORROWER OR OTHERWISE),
MAKE A CLAIM TO SUCH GOVERNMENTAL AUTHORITY FOR SUCH REFUND OR CREDIT AT SUCH
BORROWER’S EXPENSE SO LONG AS MAKING SUCH A CLAIM IS NOT INCONSISTENT WITH SUCH
LENDER’S INTERNAL POLICIES AND IS NOT DISADVANTAGEOUS TO SUCH LENDER.


 


SECTION 3.02.  ILLEGALITY.


 


(A)                                  IF ANY LENDER SHALL DETERMINE THAT THE
INTRODUCTION OF ANY REQUIREMENT OF LAW AFTER THE DATE HEREOF, OR ANY CHANGE IN
ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF AFTER
THE DATE HEREOF, HAS MADE IT UNLAWFUL,

 

45

--------------------------------------------------------------------------------


 


OR THAT ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAS ASSERTED AFTER THE
DATE HEREOF THAT IT IS UNLAWFUL, FOR SUCH LENDER OR ITS LENDING OFFICE TO MAKE
IBOR LOANS, THEN, ON NOTICE THEREOF BY SUCH LENDER TO THE COMPANY (WITH A COPY
TO THE ADMINISTRATIVE AGENT), THE OBLIGATION OF SUCH LENDER TO MAKE IBOR LOANS
SHALL BE SUSPENDED UNTIL SUCH LENDER SHALL HAVE NOTIFIED THE COMPANY (WITH A
COPY TO THE ADMINISTRATIVE AGENT) THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
DETERMINATION NO LONGER EXIST; PROVIDED, THAT, IF THE DESIGNATION OF AN
ALTERNATIVE BRANCH OR LENDING OFFICE OF THE LENDER WILL PERMIT THE LENDER TO
MAKE OR MAINTAIN SUCH IBOR LOANS, THE LENDER WILL DESIGNATE SUCH ALTERNATIVE
BRANCH OR LENDING OFFICE, SUBJECT TO ITS DETERMINATION THAT SUCH DESIGNATION IS
NOT DISADVANTAGEOUS TO SUCH LENDER.


 


(B)                                 IF ANY LENDER SHALL DETERMINE THAT IT IS
UNLAWFUL TO MAINTAIN ANY IBOR LOAN, THE APPLICABLE BORROWER SHALL PREPAY IN FULL
ALL IBOR LOANS THEN OUTSTANDING, TOGETHER WITH INTEREST ACCRUED THEREON, EITHER
ON THE LAST DAY OF THE INTEREST PERIOD THEREOF IF SUCH LENDER MAY LAWFULLY
CONTINUE TO MAINTAIN SUCH IBOR LOANS TO SUCH DAY, OR IMMEDIATELY, IF THE LENDER
MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH IBOR LOANS, TOGETHER WITH ANY AMOUNTS
REQUIRED TO BE PAID IN CONNECTION THEREWITH PURSUANT TO SECTION 3.05.


 


SECTION 3.03.  INCREASED COSTS AND REDUCTION OF RETURN.  IF ANY LENDER SHALL
DETERMINE THAT, DUE TO EITHER (I) THE INTRODUCTION OF OR ANY CHANGE (OTHER THAN
ANY CHANGE BY WAY OF IMPOSITION OF OR INCREASE IN RESERVE REQUIREMENTS INCLUDED
IN THE CALCULATION OF ADJUSTED IBOR) IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION OR (II) THE COMPLIANCE WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL
BANK OR OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW,
PROVIDED THAT IF SUCH GUIDELINE OR REQUEST DOES NOT HAVE THE FORCE OF LAW,
COMPLIANCE THEREWITH IS CUSTOMARY FOR BANKS REGULATED IN A MANNER SIMILAR TO
SUCH LENDER), AFTER THE DATE HEREOF, THERE SHALL BE ANY INCREASE IN THE COST TO
SUCH LENDER OF AGREEING TO MAKE OR MAKING, FUNDING OR MAINTAINING ANY LOANS,
THEN THE COMPANY SHALL BE LIABLE FOR, AND SHALL FROM TIME TO TIME, WITHIN 10
BUSINESS DAYS AFTER DEMAND THEREFOR BY SUCH LENDER, PAY TO SUCH LENDER
ADDITIONAL AMOUNTS AS ARE SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
INCREASED COSTS; PROVIDED, HOWEVER, THAT, IF THE DESIGNATION OF AN ALTERNATIVE
BRANCH OR LENDING OFFICE OF THE LENDER WILL AVOID OR REDUCE THE AMOUNT OF SUCH
INCREASED COSTS, THE LENDER WILL DESIGNATE SUCH ALTERNATIVE BRANCH OR LENDING
OFFICE, SUBJECT TO ITS DETERMINATION THAT SUCH DESIGNATION IS NOT
DISADVANTAGEOUS TO SUCH LENDER.


 


SECTION 3.04.  CAPITAL ADEQUACY.  IF ANY LENDER SHALL DETERMINE THAT (A) THE
INTRODUCTION AFTER THE DATE HEREOF OF ANY CAPITAL ADEQUACY REGULATION, (B) ANY
CHANGE AFTER THE DATE HEREOF IN ANY CAPITAL ADEQUACY REGULATION, (C) ANY CHANGE
AFTER THE DATE HEREOF IN THE INTERPRETATION OR ADMINISTRATION OF ANY CAPITAL
ADEQUACY REGULATION BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR (D) COMPLIANCE BY SUCH
LENDER (OR ITS LENDING OFFICE) OR ANY CORPORATION CONTROLLING SUCH LENDER, WITH
ANY CAPITAL ADEQUACY REGULATION; AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL
REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR ANY CORPORATION
CONTROLLING SUCH LENDER AND (TAKING INTO CONSIDERATION SUCH LENDER’S

 

46

--------------------------------------------------------------------------------


 


OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND SUCH
LENDER’S DESIRED RETURN ON CAPITAL) DETERMINES THAT THE AMOUNT OF SUCH CAPITAL
IS INCREASED AS A CONSEQUENCE OF ITS COMMITMENTS, LOANS, CREDITS OR OBLIGATIONS
UNDER THIS AGREEMENT, THEN, WITHIN 10 BUSINESS DAYS AFTER DEMAND OF SUCH LENDER,
THE COMPANY SHALL UPON DEMAND PAY TO SUCH LENDER, FROM TIME TO TIME AS SPECIFIED
BY SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
INCREASE; PROVIDED, HOWEVER, THAT, IF THE DESIGNATION OF AN ALTERNATIVE BRANCH
OR LENDING OFFICE OF THE LENDER WILL AVOID OR REDUCE SUCH INCREASED AMOUNT THE
LENDER WILL DESIGNATE SUCH ALTERNATIVE BRANCH OR LENDING OFFICE, SUBJECT TO ITS
DETERMINATION THAT SUCH DESIGNATION IS NOT DISADVANTAGEOUS TO SUCH LENDER.


 


SECTION 3.05.  BREAKFUNDING COSTS.  EACH BORROWER AGREES TO REIMBURSE EACH
LENDER AND TO HOLD EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH SUCH
LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF: (A) THE FAILURE OF SUCH
BORROWER TO MAKE ANY PAYMENT OR PREPAYMENT OF PRINCIPAL OF ANY IBOR LOAN
(INCLUDING PAYMENTS MADE AFTER ANY ACCELERATION THEREOF); (B) THE FAILURE OF
SUCH BORROWER TO BORROW, CONTINUE OR CONVERT AN IBOR LOAN AFTER SUCH BORROWER
HAS GIVEN A REQUEST FOR EXTENSION OF CREDIT, (C) IF CAUSED BY A CREDIT PARTY OR
AS A RESULT OF ANY ACCELERATION OF THE LOANS BY REASON OF A DEFAULT OR EVENT OF
DEFAULT, THE PREPAYMENT OF AN IBOR LOAN ON A DAY WHICH IS NOT THE LAST DAY OF
THE INTEREST PERIOD WITH RESPECT THERETO, OR (D) IF CAUSED BY A CREDIT PARTY OR
REQUIRED BY THE REQUISITE LENDERS PURSUANT TO SECTION 2.02(D), THE CONVERSION OF
ANY DOLLAR LIBOR LOAN TO A BASE RATE LOAN OR THE REPLACEMENT OF ANY FOREIGN
CURRENCY LOAN WITH A FOREIGN CURRENCY LOAN WITH AN INTEREST PERIOD OF ONE 
MONTH; INCLUDING ANY SUCH LOSS OR EXPENSE ARISING FROM THE LIQUIDATION OR
REEMPLOYMENT OF FUNDS OBTAINED BY IT TO MAINTAIN ITS IBOR LOANS HEREUNDER OR
FROM FEES PAYABLE TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE
OBTAINED.  SOLELY FOR PURPOSES OF CALCULATING AMOUNTS PAYABLE BY ANY BORROWER TO
A LENDER UNDER THIS SECTION, EACH IBOR LOAN (AND EACH RELATED RESERVE, SPECIAL
DEPOSIT OR SIMILAR REQUIREMENT) SHALL BE CONCLUSIVELY DEEMED TO HAVE BEEN FUNDED
AT ADJUSTED IBOR USED IN DETERMINING ADJUSTED IBOR FOR SUCH IBOR LOAN BY A
MATCHING DEPOSIT OR OTHER BORROWING IN THE RELEVANT CURRENCY IN THE INTERBANK
DEPOSIT MARKET FOR A COMPARABLE AMOUNT AND FOR A COMPARABLE PERIOD, WHETHER OR
NOT SUCH IBOR LOAN IS IN FACT SO FUNDED.


 


SECTION 3.06.  INABILITY TO DETERMINE RATES.


 

If the Requisite Lenders shall have advised the Agent of the Requisite Lenders’
determination that for any reason adequate and reasonable means do not exist for
ascertaining Adjusted IBOR for any requested Interest Period with respect to a
proposed IBOR Loan or that Adjusted IBOR for any requested Interest Period with
respect to a proposed IBOR Loan does not adequately and fairly reflect the cost
to such Lender of funding such Loan, the Administrative Agent will forthwith
give notice of such determination to the Company.  Thereafter, the obligation of
the Lenders to make or maintain IBOR Loans, as the case may be, hereunder shall
be suspended until the Requisite Lenders revoke such notice in writing to the
Company and the Administrative Agent; provided, however, that no outstanding
IBOR Loan shall be terminated prior to

 

47

--------------------------------------------------------------------------------


 

the expiration of the Interest Period unless required by law.  Upon receipt of
such notice, any Borrower may revoke any Request for Extension of Credit then
submitted by it.  If the Company does not revoke such notice, any Dollar Loans
requested in such notice shall be made, Converted or Continued as Base Rate
Loans instead of Dollar LIBOR Loans.

 


SECTION 3.07.  MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.


 


(A)                                  NO BORROWER SHALL BE REQUIRED TO COMPENSATE
ANY LENDER UNDER SECTION 3.03 OR 3.04 FOR AMOUNTS ALLOCABLE TO ANY PERIOD MORE
THAN 30 DAYS PRIOR TO THE DATE THAT SUCH LENDER INITIALLY NOTIFIES SUCH BORROWER
THAT IT INTENDS TO CLAIM COMPENSATION UNDER SUCH SECTIONS; PROVIDED, HOWEVER,
THAT IF SUCH CLAIM RELATES TO ANY COST OR INCREASE THAT HAS BEEN RETROACTIVELY
IMPOSED UPON SUCH LENDER, SUCH BORROWER SHALL BE REQUIRED TO COMPENSATE SUCH
LENDER FOR AMOUNTS ALLOCABLE TO THE PERIOD SINCE THE DATE SUCH COST OR INCREASE
WAS SO IMPOSED UPON SUCH LENDER, PROVIDED THAT SUCH LENDER NOTIFIES SUCH
BORROWER THAT IT INTENDS TO CLAIM SUCH COMPENSATION WITHIN 60 DAYS OF SUCH
RETROACTIVE COST OR INCREASE HAVING BEEN IMPOSED.


 


(B)                                 THE ADMINISTRATIVE AGENT AND ANY LENDER
SHALL PROVIDE REASONABLE DETAIL TO THE APPLICABLE BORROWER REGARDING THE MANNER
IN WHICH THE AMOUNT OF ANY PAYMENT TO THE ADMINISTRATIVE AGENT OR THAT LENDER
UNDER THIS ARTICLE III HAS BEEN DETERMINED, CONCURRENTLY WITH DEMAND FOR SUCH
PAYMENT.  THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S DETERMINATION OF ANY AMOUNT
PAYABLE UNDER THIS ARTICLE III SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.


 


(C)                                  FOR PURPOSES OF CALCULATING AMOUNTS PAYABLE
UNDER THIS ARTICLE III ANY LOANS SHALL BE DEEMED TO HAVE BEEN FUNDED AT THE
UNDERLYING APPLICABLE INTEREST RATE SET FORTH IN THE DEFINITION THEREOF WHETHER
OR NOT SUCH LOANS WAS, IN FACT, SO FUNDED.


 


(D)                                 ALL OBLIGATIONS OF ANY BORROWER UNDER THIS
ARTICLE III SHALL SURVIVE TERMINATION OF THE COMMITMENTS AND PAYMENT IN FULL OF
ALL LOANS.


 


(E)                                  UPON (I) ANY BORROWER BECOMING OBLIGATED
FOR ANY TAXES WITH RESPECT TO ANY LENDER PURSUANT TO SECTION 3.01, (II) ANY
LENDER MAKING A CLAIM FOR COMPENSATION UNDER SECTION 3.03 OR SECTION 3.04, OR
(III) ANY LENDER INVOKING SECTION 3.06, SUCH LENDER, UPON NOT LESS THAN
10 BUSINESS DAYS’ REQUISITE NOTICE FROM THE APPLICABLE BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT), SHALL EXECUTE AND DELIVER A NOTICE OF ASSIGNMENT AND
ACCEPTANCE COVERING THAT LENDER’S PRO RATA SHARE IN FAVOR OF SUCH ELIGIBLE
ASSIGNEE AS SUCH BORROWER MAY DESIGNATE, SUBJECT TO PAYMENT IN FULL BY SUCH
ELIGIBLE ASSIGNEE OF ALL PRINCIPAL, INTEREST, COMPENSATION, FEES AND OTHER
AMOUNTS OWING TO SUCH LENDER THROUGH THE DATE OF ASSIGNMENT, INCLUDING WITHOUT
LIMITATION ALL AMOUNTS OWING UNDER THIS ARTICLE III.  UPON THE REMOVAL OF ANY
LENDER, IT SHALL BE RELEASED FROM ALL OBLIGATIONS AND LIABILITIES UNDER ANY LOAN
DOCUMENT.  AN ASSIGNMENT PURSUANT TO THIS SECTION SHALL BE GOVERNED BY THE
PROVISIONS OF SECTION 10.05 OTHER THAN THE MINIMUM AMOUNT LIMITATION THEREIN
CONTAINED.  ALTERNATIVELY, THE COMPANY MAY,

 

48

--------------------------------------------------------------------------------


 


UPON 10 BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT (WHO SHALL NOTIFY EACH
LENDER) REDUCE THE COMBINED COMMITMENTS BY AN AMOUNT EQUAL TO THAT LENDER’S PRO
RATA SHARE (AND, FOR THIS PURPOSE, NO MINIMUM AMOUNTS SHALL APPLY), AND IN
CONNECTION THEREWITH, DELIVER TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
SUCH LENDER, THE AMOUNTS, DESCRIBED IN THE FIRST SENTENCE ABOVE AND RELEASE SUCH
LENDER FROM ITS PRO RATA SHARE.


 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.01.  CONDITIONS PRECEDENT TO EFFECTIVE DATE.


 


(A)                                  THE EFFECTIVENESS OF THIS AGREEMENT IS
SUBJECT TO THE CONDITION THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR
BEFORE THE EFFECTIVE DATE ALL OF THE FOLLOWING, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO J.P. MORGAN SECURITIES INC., JPMORGAN CHASE BANK, SALOMON SMITH
BARNEY INC. AND ALL REQUISITE LENDERS:


 

(I)                                     CREDIT AGREEMENT.  THIS AGREEMENT
EXECUTED BY THE COMPANY, THE ADMINISTRATIVE AGENT, REQUISITE LENDERS AND THE
ISSUING BANK;

 

(II)                                  GUARANTY.  THE GUARANTY EXECUTED BY THE
COMPANY AND THE ADMINISTRATIVE AGENT.

 

(III)                               NOTES.  IF REQUESTED BY A LENDER, NOTES
EXECUTED BY THE COMPANY IN FAVOR OF SUCH LENDER;

 

(IV)                              RESOLUTIONS; INCUMBENCY OF THE COMPANY.  (A)
COPIES OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE COMPANY APPROVING AND
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO BE DELIVERED BY THE COMPANY HEREUNDER,
AND AUTHORIZING THE BORROWING OF THE LOANS, CERTIFIED AS OF THE EFFECTIVE DATE
BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE COMPANY AND (B) A CERTIFICATE
OF THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY (X) CERTIFYING THE NAMES
AND TRUE SIGNATURES OF THE OFFICERS OF THE COMPANY AUTHORIZED TO EXECUTE,
DELIVER AND PERFORM THE LOAN DOCUMENTS TO BE DELIVERED BY THE COMPANY HEREUNDER,
AND (Y) DESIGNATING THE OFFICERS TO BE DEEMED RESPONSIBLE OFFICERS UNDER THIS
AGREEMENT, AND CERTIFYING THE NAMES AND TRUE SIGNATURE OF SUCH RESPONSIBLE
OFFICERS;

 

(V)                                 ARTICLES OF INCORPORATION; BY-LAWS AND GOOD
STANDING OF THE COMPANY.  EACH OF THE FOLLOWING DOCUMENTS: (A) THE ARTICLES OR
CERTIFICATE OF INCORPORATION OF THE COMPANY AS IN EFFECT ON THE EFFECTIVE DATE,
CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF INCORPORATION OF THE COMPANY
AS OF A RECENT DATE, AND THE BYLAWS OF THE COMPANY AS IN EFFECT ON THE EFFECTIVE
DATE, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY AS OF THE
EFFECTIVE DATE; AND

 

49

--------------------------------------------------------------------------------


 

(B) A GOOD STANDING CERTIFICATE FOR THE COMPANY FROM THE SECRETARY OF STATE OF
DELAWARE AS OF A RECENT DATE;

 

(VI)                              OPINION OF COUNSEL.  AN OPINION OF COUNSEL FOR
THE COMPANY AND ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS DATED AS
OF THE EFFECTIVE DATE SUBSTANTIALLY IN THE FORM OF EXHIBIT H;

 

(VII)                           OFFICER’S CERTIFICATE.  A CERTIFICATE OF A
RESPONSIBLE OFFICER DATED THE EFFECTIVE DATE CERTIFYING THAT (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS, (B) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AND (C) THERE HAS OCCURRED SINCE JANUARY 31, 2004, NO EVENT OR
CIRCUMSTANCE THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;

 

(VIII)                        OTHER DOCUMENTS.  SUCH OTHER APPROVALS, OPINIONS
OR DOCUMENTS AS J.P. MORGAN SECURITIES INC., JPMORGAN CHASE BANK,  SALOMON SMITH
BARNEY  INC. AND THE LENDERS MAY REASONABLY REQUEST BY NOTICE TO THE COMPANY
PRIOR TO THE EFFECTIVE DATE;

 

(IX)                                PAYMENT OF ATTORNEY’S COSTS.  ALL ATTORNEY
COSTS OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION OF THE LOAN
DOCUMENTS PAYABLE PURSUANT TO SECTION 10.04, AND INVOICED TO THE COMPANY PRIOR
TO THE INITIAL EXTENSION OF CREDIT UNDER THIS AGREEMENT, SHALL HAVE BEEN PAID.

 


SECTION 4.02.  ANY EXTENSIONS OF CREDIT.  THE OBLIGATION OF EACH LENDER TO MAKE
ANY EXTENSION OF CREDIT (OTHER THAN A FOREIGN CURRENCY LOAN TO A FOREIGN
BORROWER) AND OF THE ISSUING BANK TO ISSUE ANY LETTER OF CREDIT, ARE SUBJECT TO
THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT ON THE RELEVANT CREDIT
DATE:


 


(A)                                  REQUEST FOR EXTENSION OF CREDIT.  THE
ADMINISTRATIVE AGENT SHALL HAVE TIMELY RECEIVED A DULY COMPLETED (I) REQUEST FOR
EXTENSION OF CREDIT BY REQUISITE NOTICE BY THE REQUISITE TIME OR (II) LC REQUEST
BY REQUISITE NOTICE BY THE LC REQUISITE TIME;


 


(B)                                 CONTINUATION OF REPRESENTATIONS AND
WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY CONTAINED IN
ARTICLE V SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
CREDIT DATE WITH THE SAME EFFECT AS IF MADE ON AND AS OF SUCH DATE, EXCEPT WHERE
SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE;


 


(C)                                  NO EXISTING DEFAULT.  NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST OR SHALL RESULT FROM SUCH EXTENSION OF CREDIT OR ISSUANCE
OF SUCH LETTER OF CREDIT.

 

50

--------------------------------------------------------------------------------


 

Each Request for Extension of Credit or LC Request shall constitute a
representation and warranty by the Company, as of the date of each such request
and as of the Credit Date that the conditions in this Section 4.02 are
satisfied.

 


SECTION 4.03.  FOREIGN CURRENCY LOANS.


 


(A)                                  THE EFFECTIVENESS OF ANY FOREIGN BORROWER
JOINDER AGREEMENT IS SUBJECT TO THE CONDITION THAT THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED ON OR PRIOR TO THE DATE OF EFFECTIVENESS THEREOF (THE
“JOINDER EFFECTIVE DATE”) ALL OF THE FOLLOWING, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT:


 

(I)                                     FOREIGN BORROWER JOINDER AGREEMENT.  A
FOREIGN BORROWER JOINDER AGREEMENT EXECUTED BY THE COMPANY AND THE APPLICABLE
FOREIGN BORROWER;

 

(II)                                  NOTES.  IF REQUESTED BY A LENDER, NOTES
EXECUTED BY SUCH FOREIGN BORROWER IN FAVOR OF SUCH LENDER.

 

(III)                               RESOLUTIONS, INCUMBENCY OF FOREIGN
BORROWER.  (A)COPIES OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF SUCH
FOREIGN BORROWER APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH FOREIGN BORROWER OF THE FOREIGN BORROWER JOINDER AGREEMENT
AND OTHER LOAN DOCUMENTS TO BE DELIVERED BY SUCH FOREIGN BORROWER HEREUNDER, AND
AUTHORIZING THE BORROWING OF THE FOREIGN CURRENCY LOANS, CERTIFIED AS OF THE
DATE OF THE BORROWING OF THE INITIAL FOREIGN CURRENCY LOAN BY THE SECRETARY OR
AN ASSISTANT SECRETARY OF SUCH FOREIGN BORROWER AND (B) A CERTIFICATE OF THE
SECRETARY OR ASSISTANT SECRETARY OF SUCH FOREIGN BORROWER (X) CERTIFYING THE
NAMES AND TRUE SIGNATURES OF THE OFFICERS OF SUCH FOREIGN BORROWER AUTHORIZED TO
EXECUTE, DELIVER AND PERFORM THE FOREIGN BORROWER JOINDER AGREEMENT AND OTHER
LOAN DOCUMENTS TO BE DELIVERED BY THE FOREIGN BORROWER HEREUNDER, AND (Y)
DESIGNATING THE OFFICERS TO BE DEEMED RESPONSIBLE OFFICERS UNDER THIS AGREEMENT,
AND CERTIFYING THE NAMES AND TRUE SIGNATURES OF SUCH RESPONSIBLE OFFICERS.

 

(IV)                              ARTICLES OF INCORPORATION; BY-LAWS AND GOOD
STANDING OF FOREIGN BORROWER.  EACH OF THE FOLLOWING DOCUMENTS: (A) THE ARTICLES
OR CERTIFICATE OF INCORPORATION OF SUCH FOREIGN BORROWER AS IN EFFECT ON THE
JOINDER EFFECTIVE DATE, CERTIFIED BY AN APPROPRIATE GOVERNMENT AGENCY OR SIMILAR
BODY OF THE JURISDICTION OF INCORPORATION OF SUCH FOREIGN BORROWER AS OF A
RECENT DATE, AND THE BYLAWS OF SUCH FOREIGN BORROWER AS IN EFFECT ON THE JOINDER
EFFECTIVE DATE, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF SUCH
FOREIGN BORROWER AS OF THE JOINDER EFFECTIVE DATE; AND (B) A GOOD STANDING
CERTIFICATE FOR SUCH FOREIGN BORROWER AS OF A RECENT DATE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

51

--------------------------------------------------------------------------------


 

(V)                                 OPINION OF COUNSEL.  AN OPINION OF COUNSEL
FOR SUCH FOREIGN BORROWER IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT AND ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS;

 

(VI)                              OTHER DOCUMENTS.  SUCH OTHER APPROVALS,
OPINIONS OR DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST BY
NOTICE TO SUCH FOREIGN BORROWER PRIOR TO THE JOINDER EFFECTIVE DATE;

 

(VII)                           PAYMENT OF ATTORNEY’S COSTS.  ALL ATTORNEY COSTS
OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH FOREIGN LOAN PAYABLE
PURSUANT TO SECTION 10.04, AND INVOICED TO SUCH FOREIGN BORROWER PRIOR TO THE
DATE OF INITIAL BORROWING OF THE FOREIGN CURRENCY LOAN UNDER THIS AGREEMENT,
SHALL HAVE BEEN PAID.

 


(B)                                 THE OBLIGATION OF EACH LENDER TO MAKE ANY
FOREIGN CURRENCY LOAN TO A FOREIGN BORROWER IS SUBJECT TO EFFECTIVENESS OF A
FOREIGN BORROWER JOINDER AGREEMENT IN RESPECT OF THE APPLICABLE FOREIGN BORROWER
AND THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT ON THE RELEVANT
CREDIT DATE:


 

(I)                                     REQUEST FOR EXTENSION OF CREDIT.  THE
ADMINISTRATIVE AGENT SHALL HAVE TIMELY RECEIVED A DULY COMPLETED REQUEST FOR
EXTENSION OF CREDIT BY THE APPLICABLE FOREIGN BORROWER FOR SUCH FOREIGN CURRENCY
LOAN BY REQUISITE NOTICE BY THE REQUISITE TIME, SIGNED BY THE COMPANY IN
ACKNOWLEDGEMENT OF ITS GUARANTY OF SUCH FOREIGN CURRENCY LOAN PURSUANT TO THIS
AGREEMENT;

 

(II)                                  CONTINUATION OF REPRESENTATIONS AND
WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES MADE BY THE CREDIT PARTIES
CONTAINED IN ARTICLE V SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF SUCH CREDIT DATE WITH THE SAME EFFECT AS IF MADE ON AND AS OF SUCH DATE,
EXCEPT WHERE SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE;

 

(III)                               NO EXISTING DEFAULT.  NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST OR SHALL RESULT FROM SUCH EXTENSION OF CREDIT.

 

Each Request for Extension of Credit for a Foreign Currency Loan to a Foreign
Borrower shall constitute a representation and warranty by each Credit Party, as
of the date of each such Request and as of the applicable Credit Date that the
conditions in this Section 4.03 are satisfied.

 

52

--------------------------------------------------------------------------------


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

The Company and, solely to the extent such representation and warranty relates
to such Foreign Borrower or its Subsidiaries, each Foreign Borrower represents
and warrants to the Administrative Agent and the Lenders that:

 


SECTION 5.01.  CORPORATE EXISTENCE AND POWER.  EACH CREDIT PARTY AND EACH OF ITS
CORPORATE SUBSIDIARIES: (A) IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION;
(B) HAS THE CORPORATE POWER AND AUTHORITY AND ALL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS TO OWN ITS ASSETS, CARRY ON ITS BUSINESS
AND EXECUTE, DELIVER, AND PERFORM ITS OBLIGATIONS, IF ANY, UNDER, THE LOAN
DOCUMENTS; (C) IS DULY QUALIFIED AS A FOREIGN CORPORATION, LICENSED AND IN GOOD
STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR
OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT; AND (D) IS IN COMPLIANCE WITH EVERY
REQUIREMENT OF LAW EXCEPT WHERE SUCH NONCOMPLIANCE WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.  EACH FOREIGN BORROWER IS, DIRECTLY OR INDIRECTLY THROUGH ONE OR
MORE INTERMEDIARIES, WHOLLY-OWNED BY THE COMPANY; AND NO FOREIGN BORROWER IS
ORGANIZED UNDER THE LAWS OF ANY STATE OF THE UNITED STATES OF AMERICA OR IN THE
DISTRICT OF COLUMBIA.


 


SECTION 5.02.  CORPORATE AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH CREDIT PARTY OF EACH LOAN DOCUMENT TO WHICH IT
IS A PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND DO
NOT AND WILL NOT: (A) CONTRAVENE THE TERMS OF ANY OF ITS ORGANIZATION DOCUMENTS;
(B) CONFLICT WITH OR RESULT IN ANY BREACH OR CONTRAVENTION OF, OR THE CREATION
OF ANY LIEN UNDER, ANY DOCUMENT EVIDENCING ANY MATERIAL CONTRACTUAL OBLIGATION
TO WHICH IT IS A PARTY OR ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY TO WHICH IT OR ITS PROPERTY IS SUBJECT; OR (C) VIOLATE
ANY REQUIREMENT OF LAW APPLICABLE TO IT.


 


SECTION 5.03.  GOVERNMENTAL AUTHORIZATION.  NO APPROVAL, CONSENT, EXEMPTION,
AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY IS NECESSARY OR REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY OR PERFORMANCE BY ANY CREDIT PARTY OF ANY LOAN DOCUMENT TO
WHICH IT IS A PARTY, OTHER THAN ROUTINE FILINGS REQUIRED TO BE MADE BY IT IN THE
ORDINARY COURSE OF BUSINESS AFTER THE DATE HEREOF.


 


SECTION 5.04.  BINDING EFFECT.  EACH LOAN DOCUMENT TO WHICH ANY CREDIT PARTY IS
A PARTY CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATIONS OF EACH SUCH CREDIT
PARTY, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY
EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY.

 

53

--------------------------------------------------------------------------------


 


SECTION 5.05.  LITIGATION.  EXCEPT AS DISCLOSED ON SCHEDULE 5.05, THERE ARE NO
ACTIONS, SUITS, INVESTIGATIONS, PROCEEDINGS, CLAIMS OR DISPUTES PENDING OR TO
THE BEST OF THE COMPANY’S KNOWLEDGE, THREATENED, AT LAW, IN EQUITY, IN
ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY, AGAINST THE COMPANY, ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES WHICH: (A) PURPORT TO AFFECT
OR PERTAIN TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE
TRANSACTIONS; OR (B) HAVE A REASONABLE POSSIBILITY OF AN ADVERSE DECISION WHICH
WOULD HAVE A MATERIAL ADVERSE EFFECT.  NO INJUNCTION, WRIT, TEMPORARY
RESTRAINING ORDER OR ANY ORDER OF ANY NATURE HAS BEEN ISSUED BY ANY COURT OR
OTHER GOVERNMENTAL AUTHORITY AGAINST ANY CREDIT PARTY PURPORTING TO ENJOIN OR
RESTRAIN THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR DIRECTING THAT THE TRANSACTIONS NOT BE CONSUMMATED AS HEREIN
OR THEREIN PROVIDED.


 


SECTION 5.06.  NO EVENT OF DEFAULT.


 


(A)                                  NO EVENT OF DEFAULT EXISTS OR WOULD RESULT
FROM THE INCURRING OF ANY OBLIGATIONS BY ANY CREDIT PARTY.


 


(B)                                 EXCEPT AS DISCLOSED ON SCHEDULE 5.06,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT UNDER OR WITH
RESPECT TO ANY CONTRACTUAL OBLIGATION IN ANY RESPECT WHICH, INDIVIDUALLY OR
TOGETHER WITH ALL SUCH DEFAULTS, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


SECTION 5.07.  ERISA COMPLIANCE.


 


(A)                                  SCHEDULE 5.07 LISTS ALL PLANS MAINTAINED OR
SPONSORED BY THE COMPANY OR TO WHICH IT IS OBLIGATED TO CONTRIBUTE, AND
SEPARATELY IDENTIFIES PLANS INTENDED TO BE QUALIFIED PLANS AND MULTIEMPLOYER
PLANS.  EACH PLAN OTHER THAN A MULTIEMPLOYER PLAN IS IN COMPLIANCE, AND, WITH
RESPECT TO EACH MULTIEMPLOYER PLAN, THE COMPANY HAS NO KNOWLEDGE THAT SUCH
MULTIEMPLOYER PLAN IS NOT IN COMPLIANCE, IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR APPLICABLE STATE
LAW THAT IS NOT PREEMPTED BY ERISA.  EACH QUALIFIED PLAN HAS BEEN DETERMINED BY
THE INTERNAL REVENUE SERVICE (“IRS”) TO QUALIFY UNDER SECTION 401 OF THE CODE,
AND THE TRUSTS CREATED THEREUNDER HAVE BEEN DETERMINED TO BE EXEMPT FROM TAX
UNDER THE PROVISIONS OF SECTION 501 OF THE CODE, AND TO THE BEST KNOWLEDGE OF
THE COMPANY NOTHING HAS OCCURRED WHICH WOULD CAUSE THE LOSS OF SUCH
QUALIFICATION OR TAX-EXEMPT STATUS.


 


(B)                                 THERE IS NO OUTSTANDING LIABILITY (EXCLUDING
PBGC PREMIUMS DUE BUT NOT DELINQUENT UNDER SECTION 4001 OF ERISA) UNDER TITLE IV
OF ERISA WITH RESPECT TO ANY PLAN MAINTAINED OR SPONSORED BY THE COMPANY OR ANY
ERISA AFFILIATE (AS TO WHICH THE COMPANY IS OR MAY REASONABLY BE EXPECTED TO BE
LIABLE), NOR WITH RESPECT TO ANY PLAN TO WHICH THE COMPANY OR ANY ERISA
AFFILIATE (WHEREIN THE COMPANY IS OR MAY BE LIABLE) CONTRIBUTES OR IS OBLIGATED
TO CONTRIBUTE, WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NONE OF THE QUALIFIED PLANS HAS UNFUNDED PENSION

 

54

--------------------------------------------------------------------------------


 


LIABILITIES AS TO WHICH THE COMPANY IS OR MAY BE LIABLE, AND WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY PLAN MAINTAINED OR SPONSORED BY
THE COMPANY OR TO WHICH THE COMPANY IS OBLIGATED TO CONTRIBUTE AND AS TO WHICH
THE COMPANY IS OR MAY REASONABLY BE EXPECTED TO BE LIABLE, AND WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE ARE NO PENDING
OR, TO THE BEST KNOWLEDGE OF THE COMPANY, THREATENED CLAIMS, ACTIONS OR
LAWSUITS, OTHER THAN ROUTINE CLAIMS FOR BENEFITS IN THE USUAL AND ORDINARY
COURSE, ASSERTED OR INSTITUTED AGAINST (I) ANY PLAN MAINTAINED OR SPONSORED BY
THE COMPANY OR ITS ASSETS, (II) ANY MEMBER OF THE CONTROLLED GROUP WITH RESPECT
TO ANY QUALIFIED PLAN OF THE COMPANY, OR (III) ANY FIDUCIARY WITH RESPECT TO ANY
PLAN FOR WHICH THE COMPANY MAY BE DIRECTLY OR INDIRECTLY LIABLE, THROUGH
INDEMNIFICATION OBLIGATIONS OR OTHERWISE WHICH IN EACH CASE WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS NOT TRANSFERRED ANY
UNFUNDED PENSION LIABILITY OUTSIDE OF THE CONTROLLED GROUP OR OTHERWISE ENGAGED
IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF ERISA WHICH
HAS A REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.


 


SECTION 5.08.  REGULATIONS T, U AND X.  NEITHER ANY OF THE LETTERS OF CREDIT
OUTSTANDING HEREUNDER NOR THE PROCEEDS OF ANY LOAN HEREUNDER WILL BE USED, IN
WHOLE OR IN PART, TO PURCHASE OR CARRY, OR TO EXTEND CREDIT TO OTHERS FOR THE
PURPOSE OF PURCHASING OR CARRYING, ANY MARGIN STOCK IN VIOLATION OF REGULATIONS
T, U AND X.


 


SECTION 5.09.  TAXES.  EACH CREDIT PARTY AND ITS SUBSIDIARIES HAVE FILED ALL
FEDERAL AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE FILED, AND
HAVE PAID ALL FEDERAL AND OTHER TAXES, ASSESSMENTS, FEES AND OTHER GOVERNMENTAL
CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR PROPERTIES, INCOME OR ASSETS
OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN
ACCORDANCE WITH GAAP.


 


SECTION 5.10.  FINANCIAL CONDITION.


 


(A)                                  THE AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES, AND THE
RELATED CONSOLIDATED STATEMENTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS (I) AS OF AND FOR THE FISCAL YEAR ENDED JANUARY 31, 2004, AND (II) AS OF
AND FOR THE FISCAL QUARTER AND THE PORTION OF THE FISCAL YEAR ENDED BY APRIL 30,
2004:  (A) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT
THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND
(B) ARE COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AND FAIRLY PRESENT, IN
ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE DATE THEREOF AND RESULTS OF OPERATIONS FOR
THE PERIOD COVERED THEREBY.


 


(B)                                 SINCE JANUARY 31, 2004, THERE HAS BEEN NO
MATERIAL ADVERSE EFFECT.

 

55

--------------------------------------------------------------------------------


 


(C)                                  EACH FOREIGN BORROWER IS “SOLVENT” WITHIN
THE MEANING GIVEN SUCH TERM OR SIMILAR TERMS UNDER LAWS APPLICABLE TO SUCH
PERSON, IF ANY, PROHIBITING SUCH PERSON FROM BORROWING THE LOAN FROM THE LENDERS
REQUESTED BY OR OUTSTANDING TO SUCH PERSON OR PROHIBITING THE LENDERS FROM
MAKING SUCH LOAN TO SUCH PERSON (OR ANY SUCH LAWS THAT LIMIT OR RESTRICT THE
LENDERS’ RIGHTS TO ENFORCE THEIR RIGHTS AND REMEDIES UNDER BOTH THIS AGREEMENT
AND THE GUARANTY) ON ACCOUNT OF SUCH PERSON’S FINANCIAL CONDITION AT THE TIME
SUCH LOAN IS MADE.


 


SECTION 5.11.  ENVIRONMENTAL MATTERS.  TO THE KNOWLEDGE OF THE RESPONSIBLE
OFFICERS OF THE COMPANY, THE ON-GOING OPERATIONS OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES COMPLY IN ALL RESPECTS WITH ALL ENVIRONMENTAL LAWS, EXCEPT SUCH
NON-COMPLIANCE WHICH WOULD NOT REASONABLY BE LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.  TO THE KNOWLEDGE OF THE RESPONSIBLE OFFICERS OF THE COMPANY, THE
COMPANY AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL LICENSES, PERMITS,
AUTHORIZATIONS AND REGISTRATIONS REQUIRED UNDER ANY ENVIRONMENTAL LAW
(“ENVIRONMENTAL PERMITS”) NECESSARY FOR ITS ORDINARY COURSE OPERATIONS, ALL SUCH
ENVIRONMENTAL PERMITS ARE IN GOOD STANDING, AND THE COMPANY AND EACH OF ITS
SUBSIDIARIES ARE IN COMPLIANCE WITH ALL MATERIAL TERMS AND CONDITIONS OF SUCH
ENVIRONMENTAL PERMITS, EXCEPT WHERE THE FAILURE TO OBTAIN OR MAINTAIN SUCH
ENVIRONMENTAL PERMITS OR SUCH NONCOMPLIANCE WOULD NOT BE REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.12.  SUBSIDIARIES.  AS OF THE EFFECTIVE DATE, THE COMPANY HAS NO
SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED ON SCHEDULE 5.12.


 


SECTION 5.13.  INSURANCE.  THE MATERIAL REAL PROPERTIES OF THE COMPANY AND ITS
SUBSIDIARIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES (EXCEPT TO THE EXTENT SELF-INSURANCE IS PERMITTED PURSUANT TO
SECTION 6.06), IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS
ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING
SIMILAR PROPERTIES IN LOCALITIES WHERE THE COMPANY OR SUCH SUBSIDIARY OPERATES.


 


SECTION 5.14.  FULL DISCLOSURE.  THE COMPANY HAS MADE AVAILABLE TO THE LENDERS
ALL MATERIAL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO
WHICH IT OR ANY OF ITS SUBSIDIARIES IS SUBJECT AND ALL REPORTS OR OTHER FILINGS
MADE BY THE COMPANY UNDER THE EXCHANGE ACT OR SECURITIES ACT, AND DISCLOSED,
THROUGH THE REPORTS AND OTHER FILINGS MADE BY THE COMPANY UNDER THE EXCHANGE ACT
OR SECURITIES ACT OR OTHERWISE, ALL OTHER MATTERS KNOWN TO IT THAT, INDIVIDUALLY
OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE REPORTS,
FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION CERTIFIED AS BEING TRUE
AND CORRECT BY OR ON BEHALF OF THE COMPANY TO THE ADMINISTRATIVE AGENT OR ANY
LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED
HEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO CERTIFIED)
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO
PROJECTED FINANCIAL

 

56

--------------------------------------------------------------------------------


 


INFORMATION, THE COMPANY REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.


 


SECTION 5.15.  PUBLIC UTILITY HOLDING COMPANY ACT; INVESTMENT COMPANY ACT. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES ARE A “HOLDING COMPANY”, OR A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.  THE COMPANY IS NOT AND IS NOT
REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT
COMPANY ACT OF 1940.


 


SECTION 5.16.  TITLE TO PROPERTIES.


 


(A)                                  THE COMPANY AND EACH OF ITS SUBSIDIARIES
HAS GOOD AND MARKETABLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL REAL
PROPERTY NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR
LIENS PERMITTED BY SECTION 7.01 AND FOR SUCH DEFECTS IN TITLE AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(B)                                 THE COMPANY AND EACH OF ITS SUBSIDIARIES
OWNS, OR IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND
OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE
COMPANY AND ITS SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER
PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 

Section 5.17.  Specially Designated Nationals and Blocked Persons List.  None of
the Borrower, Subsidiaries of the Borrower or Affiliates of the Borrower are
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets, Department of the Treasury, and/or
on any other similar list maintained by the Office of Foreign Assets Control
pursuant to any authorizing statute, executive order or regulation or is a
person with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction or other prohibition of
United States law, regulation or Executive Order of the President of the United
States.

 


ARTICLE VI


 


AFFIRMATIVE COVENANTS


 

So long as any principal of, or interest on, any Loan or fee due hereunder
remains unpaid, or any portion of the Commitments remains in force:

 


SECTION 6.01.  FINANCIAL STATEMENTS.  THE COMPANY SHALL DELIVER TO THE
ADMINISTRATIVE AGENT, WITH SUFFICIENT COPIES FOR EACH LENDER OR VIA ELECTRONIC
IMAGE:

 

57

--------------------------------------------------------------------------------


 


(A)                                  AS SOON AS AVAILABLE, BUT NOT LATER THAN
120 DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE AUDITED CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH YEAR AND
THE RELATED STATEMENTS OF INCOME AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, AND
ACCOMPANIED BY THE OPINION OF DELOITTE & TOUCHE LLP OR ANOTHER
NATIONALLY-RECOGNIZED INDEPENDENT PUBLIC ACCOUNTING FIRM WHICH REPORT SHALL
STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE FINANCIAL POSITION OF THE COMPANY AND ITS SUBSIDIARIES
FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP APPLIED ON A BASIS CONSISTENT
WITH PRIOR YEARS.  SUCH OPINION SHALL NOT BE QUALIFIED OR LIMITED BECAUSE OF A
RESTRICTED OR LIMITED EXAMINATION BY SUCH ACCOUNTANT OF ANY MATERIAL PORTION OF
THE COMPANY’S OR ANY SUBSIDIARY’S RECORDS; AND


 


(B)                                 AS SOON AS AVAILABLE, BUT NOT LATER THAN 60
DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH YEAR, A
COPY OF THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE END OF SUCH QUARTER AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS FOR THE PERIOD COMMENCING ON THE FIRST DAY
AND ENDING ON THE LAST DAY OF SUCH QUARTER, SETTING FORTH THE FINANCIAL POSITION
AND THE RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES IN CONFORMITY
WITH GAAP APPLIED ON A BASIS CONSISTENT WITH PRIOR YEARS, SUBJECT TO CHANGES
RESULTING FROM AUDIT AND NORMAL YEAR-END ADJUSTMENTS.


 


SECTION 6.02.  CERTIFICATES; OTHER INFORMATION.  THE COMPANY SHALL DELIVER TO
THE ADMINISTRATIVE AGENT, WITH SUFFICIENT COPIES FOR EACH LENDER OR VIA
ELECTRONIC IMAGE:


 


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 6.01(A) AND 6.01(B) A COMPLIANCE
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER; AND


 


(B)                                 PROMPTLY, SUCH ADDITIONAL BUSINESS,
FINANCIAL, CORPORATE AFFAIRS AND OTHER INFORMATION IN FORM AND DETAIL
SATISFACTORY TO THE AGENT AND THE REQUISITE LENDERS AS THE ADMINISTRATIVE AGENT,
AT THE REQUEST OF ANY LENDER, MAY FROM TIME TO TIME REASONABLY REQUEST.


 


SECTION 6.03.  NOTICES.  PROMPTLY UPON A RESPONSIBLE OFFICER OF ANY CREDIT PARTY
BECOMING AWARE OF THE SAME, SUCH CREDIT PARTY SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT (WHO SHALL NOTIFY EACH LENDER)


 


(A)                                  OF THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT;


 


(B)                                 OF ANY DISPUTE, LITIGATION, INVESTIGATION,
PROCEEDING OR SUSPENSION WHICH MAY EXIST AT ANY TIME BETWEEN SUCH CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES AND ANY GOVERNMENTAL AUTHORITY OR ANY PERSON WHICH
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

58

--------------------------------------------------------------------------------


 


(C)                                  UPON, BUT IN NO EVENT LATER THAN 10 DAYS
AFTER, A RESPONSIBLE OFFICER BECOMING AWARE OF (I) ANY AND ALL ENFORCEMENT,
CLEANUP, REMOVAL OR OTHER GOVERNMENTAL OR REGULATORY ACTIONS INSTITUTED,
COMPLETED OR THREATENED AGAINST THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE PROPERTIES PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS, AND
(II) ANY OTHER MATERIAL ENVIRONMENTAL CLAIMS, WHICH IN THE CASE OF CLAUSES
(I) AND (II) WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(D)                                 UPON, BUT IN NO EVENT LATER THAN 10 DAYS
AFTER, ANY ERISA EVENT THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, TOGETHER WITH (I) A COPY OF ANY NOTICE WITH RESPECT TO SUCH
ERISA EVENT THAT MAY BE REQUIRED TO BE FILED WITH THE PBGC AND (II) ANY NOTICE
DELIVERED BY THE PBGC TO THE COMPANY OR ANY MEMBER OR ITS CONTROLLED GROUP WITH
RESPECT TO SUCH ERISA EVENT;


 


(E)                                  ANY PUBLIC ANNOUNCEMENT OF ANY CHANGE IN
THE PRICING RATINGS; AND


 


(F)                                    OF ANY MATERIAL CHANGE IN ACCOUNTING
POLICIES OR FINANCIAL REPORTING PRACTICES BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES AND THE SPECIFIC EFFECTS OF ANY SUCH CHANGE ON THE COMPANY OR ANY
OF ITS SUBSIDIARIES UNLESS ANY SUCH CHANGES ARE REQUIRED TO BE MADE BY COMPANIES
GENERALLY IN RESPONSE TO RULES OF THE SECURITIES AND EXCHANGE COMMISSION, THE
FINANCIAL ACCOUNTING STANDARDS BOARD (FASB) OR ANY OTHER SIMILAR GOVERNMENTAL
AGENCY OR OTHER ORGANIZATION AND THE EFFECTS OF ANY SUCH CHANGE ARE DISCLOSED BY
THE COMPANY IN ANY REPORTS OR OTHER FILINGS MADE UNDER THE EXCHANGE ACT.


 

Each notice pursuant to this Section shall be accompanied by a written statement
by a Responsible Officer of the Company setting forth details of the occurrence
referred to therein, and stating what action (if any is required) the Company
proposes to take with respect thereto.

 


SECTION 6.04.  PRESERVATION OF CORPORATE EXISTENCE, ETC.  EACH CREDIT PARTY
SHALL, AND SHALL CAUSE ITS SIGNIFICANT SUBSIDIARIES TO, (A) PRESERVE AND
MAINTAIN IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND GOOD STANDING
UNDER THE LAWS OF ITS STATE OR JURISDICTION OF INCORPORATION AND (B) PRESERVE
AND MAINTAIN IN FULL FORCE AND EFFECT ALL RIGHTS, PRIVILEGES, QUALIFICATIONS,
PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF
ITS BUSINESS THE NON-PRESERVATION OF WHICH WOULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT; PROVIDED THAT NOTHING HEREIN SHALL PREVENT TO THE
EXTENT NOT OTHERWISE PROHIBITED BY THE PROVISIONS OF SECTION 7.02 OR 7.03, A
CONSOLIDATION OR MERGER OF THE COMPANY.


 


SECTION 6.05.  MAINTENANCE OF PROPERTY.  EACH CREDIT PARTY SHALL, AND SHALL
CAUSE EACH OF ITS SIGNIFICANT SUBSIDIARIES TO, MAINTAIN AND PRESERVE ALL ITS
PROPERTY WHICH IS USED OR USEFUL IN ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, IN SUCH CREDIT PARTY’S REASONABLE
JUDGMENT THE NON-MAINTENANCE OR NON-PRESERVATION OF WHICH WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

59

--------------------------------------------------------------------------------


 


PROVIDED THAT NOTHING IN THIS SECTION SHALL REQUIRE THE MAKING OF ANY REPAIR OR
REPLACEMENT OF OR TO ANY PARTICULAR PROPERTY THAT WOULD NOT BE REQUIRED IN THE
EXERCISE OF SOUND BUSINESS JUDGMENT.


 


SECTION 6.06.  INSURANCE.  EACH CREDIT PARTY SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INDEPENDENT
INSURERS, INSURANCE WITH RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR
DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME
OR SIMILAR BUSINESS, OF SUCH TYPES AND IN SUCH AMOUNTS AS ARE CUSTOMARILY
CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS; INCLUDING WORKERS’
COMPENSATION INSURANCE, PUBLIC LIABILITY AND PROPERTY AND CASUALTY INSURANCE;
PROVIDED THAT SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES MAY SELF-INSURE TO
THE EXTENT THAT IT MAINTAINS ADEQUATE RESERVES THEREFOR AND SELF-INSURANCE IS
CUSTOMARY AND PRUDENT IN ITS BUSINESS JUDGMENT.


 


SECTION 6.07.  COMPLIANCE WITH LAWS.  EACH CREDIT PARTY SHALL, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO, COMPLY IN ALL MATERIAL RESPECTS WITH ANY
REQUIREMENT OF LAW OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER IT OR
ITS BUSINESS (INCLUDING THE FEDERAL FAIR LABOR STANDARDS ACT), EXCEPT SUCH
REQUIREMENT OF LAW THE NON-COMPLIANCE WITH WHICH WOULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 6.08.  INSPECTION OF PROPERTY AND BOOKS AND RECORDS.  EACH CREDIT PARTY
SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN PROPER BOOKS OF
RECORD AND ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ALL
FINANCIAL TRANSACTIONS AND MATTERS INVOLVING THE ASSETS AND BUSINESS OF SUCH
CREDIT PARTY AND SUCH SUBSIDIARIES.  EACH CREDIT PARTY SHALL PERMIT, AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES TO PERMIT, REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO VISIT AND INSPECT ANY
OF THEIR RESPECTIVE PROPERTIES, TO EXAMINE THEIR RESPECTIVE CORPORATE, FINANCIAL
AND OPERATING RECORDS, AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO
DISCUSS THEIR RESPECTIVE AFFAIRS, FINANCES AND ACCOUNTS WITH THEIR RESPECTIVE
DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC ACCOUNTANTS (PROVIDED THAT SUCH
CREDIT PARTY MAY, IF IT CHOOSES, BE PRESENT AT ANY SUCH DISCUSSIONS) AT SUCH
REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY
DESIRED, UPON REASONABLE ADVANCE NOTICE TO SUCH CREDIT PARTY; PROVIDED THAT THE
FOREGOING SHALL BE SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITY REGULATIONS OF
ANY GOVERNMENTAL AUTHORITY AND SHALL NOT REQUIRE THE COMPANY TO PERMIT
INSPECTION OF ANY PROPERTIES OR FINANCIAL OR OPERATING RECORDS TO AN EXTENT THAT
WOULD REQUIRE SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES TO REVEAL ANY OF ITS
TRADE SECRETS, RESEARCH DATA OR PROPRIETARY INFORMATION WHICH ITS MANAGEMENT IN
GOOD FAITH BELIEVES TO BE IRRELEVANT TO THIS AGREEMENT.


 


SECTION 6.09.  ENVIRONMENTAL LAWS.  EACH CREDIT PARTY SHALL, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO, CONDUCT ITS OPERATIONS AND KEEP AND MAINTAIN ITS
PROPERTIES IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR SUCH
NON-COMPLIANCE AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

60

--------------------------------------------------------------------------------


 


SECTION 6.10.  USE OF PROCEEDS.  THE CREDIT PARTIES SHALL USE THE PROCEEDS FOR
WORKING CAPITAL, CAPITAL EXPENDITURES AND OTHER GENERAL CORPORATE PURPOSES OF
THE APPLICABLE BORROWER AND ITS SUBSIDIARIES NOT IN CONTRAVENTION OF ANY
REQUIREMENT OF LAW.


 


SECTION 6.11.  REGULATORY APPROVALS.  EACH CREDIT PARTY SHALL, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO, MAINTAIN ALL MATERIAL LICENSES, PERMITS,
AUTHORIZATIONS AND REGULATORY APPROVALS NECESSARY TO OWN AND OPERATE FACILITIES
AND TO COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS, EXCEPT FOR SUCH
NON-MAINTENANCE OR NON-COMPLIANCE AS WOULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 6.12.  TRANSACTIONS WITH OFFICERS, DIRECTORS AND AFFILIATES.


 


(A)                                  NO CREDIT PARTY SHALL, AND EACH CREDIT
PARTY SHALL CAUSE EACH OF ITS SUBSIDIARIES NOT TO, ENGAGE IN TRANSACTIONS WITH
THEIR RESPECTIVE OFFICERS AND DIRECTORS OTHER THAN ON AN ARMS-LENGTH BASIS.


 


(B)                                 EACH CREDIT PARTY SHALL, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO, EXERCISE REASONABLE BUSINESS JUDGMENT IN ENTERING
IN TRANSACTIONS WITH THEIR AFFILIATES.


 


ARTICLE VII


 


NEGATIVE COVENANTS


 

So long as any principal of, or interest on, any Loan or fee due hereunder
remains unpaid, or any portion of the Commitments remains in force, the Company
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 


SECTION 7.01.  LIENS, NEGATIVE PLEDGES.  MAKE, CREATE, INCUR, ASSUME OR SUFFER
TO EXIST ANY LIEN OF ANY NATURE UPON OR WITH RESPECT TO ANY OF THEIR RESPECTIVE
PROPERTIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT:


 


(A)                                  LIENS SECURING INDEBTEDNESS AND OTHER
OBLIGATIONS EXISTING ON THE EFFECTIVE DATE, AND, IN THE CASE OF LIENS SECURING
INDEBTEDNESS AND OTHER OBLIGATIONS IN EXCESS OF $1,000,000, SET FORTH IN
SCHEDULE 7.01;


 


(B)                                 LIENS CONSISTING OF JUDGMENT OR JUDICIAL
ATTACHMENT LIENS, PROVIDED THAT THE ENFORCEMENT OF SUCH LIENS IS EFFECTIVELY
STAYED AND ALL SUCH LIENS IN THE AGGREGATE AT ANY TIME OUTSTANDING FOR THE
COMPANY AND ITS SUBSIDIARIES DO NOT EXCEED $50,000,000;


 


(C)                                  LIENS SECURING OBLIGATIONS NOT EXCEEDING
$100,000,000 IN THE AGGREGATE ON THE ASSETS OF SINGLE PURPOSE SUBSIDIARIES;


 


(D)                                 PERMITTED LIENS;

 

61

--------------------------------------------------------------------------------


 


(E)                                  LIENS IN CONNECTION WITH SYNTHETIC LEASES
PERMITTED UNDER SECTION 7.05;


 


(F)                                    (I) ANY LIEN THAT REPLACES, EXTENDS OR
RENEWS ANY LIEN SECURING ANY INDEBTEDNESS PERMITTED HEREUNDER, PROVIDED SUCH
REPLACEMENT, EXTENSION OR RENEWAL LIEN SHALL NOT ENCUMBER ANY ADDITIONAL
PROPERTY; (II) ANY LIEN ON PROPERTY PREVIOUSLY SUBJECT TO A SYNTHETIC LEASE,
PROVIDED (A) SUCH LIEN SECURES INDEBTEDNESS USED TO REFINANCE OR REPLACE SUCH
SYNTHETIC LEASE AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS DOES
NOT EXCEED THE FAIR VALUE ATTRIBUTABLE TO THE PROPERTY SUBJECT TO THE SYNTHETIC
LEASE AT THE TIME SUCH PROPERTY IS BEING REFINANCED OR REPLACED; AND


 


(G)                                 LIENS NOT OTHERWISE PERMITTED BY THE
FOREGOING CLAUSES OF THIS SECTION PROVIDED THAT THE AGGREGATE AMOUNT OF
INDEBTEDNESS OR OTHER OBLIGATIONS SECURED BY SUCH OTHER LIENS PERMITTED BY THIS
SUBSECTION (G) DOES NOT AT ANY TIME EXCEED AN AMOUNT EQUAL TO 7.5% OF THE
COMPANY’S CONSOLIDATED TANGIBLE ASSETS, DETERMINED AS OF THE END OF THE
IMMEDIATELY PRECEDING FISCAL QUARTER.


 


SECTION 7.02.  DISPOSITIONS.  MAKE ANY DISPOSITION OF ITS PROPERTY, WHETHER NOW
OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR:


 


(A)                                  PERMITTED DISPOSITIONS;


 


(B)                                 ANY DISPOSITION CONSISTING OF A MERGER OR
CONSOLIDATION PERMITTED PURSUANT TO SECTION 7.03; AND


 


(C)                                  DISPOSITIONS OF ASSETS NOT OTHERWISE
PERMITTED HEREUNDER WHICH ARE MADE FOR FAIR MARKET VALUE; PROVIDED, THAT ASSETS
SO DISPOSED IN ANY FISCAL YEAR CONTRIBUTED NO MORE THAN 5% TO THE COMPANY’S
CONSOLIDATED REVENUES IN THE PRIOR FISCAL YEAR; AND PROVIDEDFURTHER, THAT AT THE
TIME OF ANY SUCH DISPOSITION, NO EVENT OF DEFAULT SHALL EXIST OR SHALL RESULT
FROM SUCH DISPOSITION.


 


SECTION 7.03.  MERGERS.  MERGE OR CONSOLIDATE WITH OR INTO ANY PERSON, EXCEPT:


 


(A)                                  ANY SUBSIDIARY MAY MERGE WITH THE COMPANY,
PROVIDED THAT THE COMPANY SHALL BE THE CONTINUING OR SURVIVING CORPORATION, OR
WITH ANY ONE OR MORE SUBSIDIARIES OF THE COMPANY;


 


(B)                                 ANY SUBSIDIARY OF THE COMPANY MAY SELL ALL
OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE), TO
THE COMPANY OR A SUBSIDIARY OF THE COMPANY; AND


 


(C)                                  THE COMPANY OR ANY SUBSIDIARY MAY MERGE
WITH ANOTHER CORPORATION, PROVIDED THAT (I) WITH RESPECT TO A MERGER BY THE
COMPANY, THE COMPANY SHALL BE THE SURVIVING CORPORATION, AND (II) WITH RESPECT
TO A MERGER BY A SUBSIDIARY, IMMEDIATELY AFTER GIVING EFFECT TO SUCH MERGER, THE
SURVIVING ENTITY SHALL BE A SUBSIDIARY,

 

62

--------------------------------------------------------------------------------


 


AND IN EITHER CASE THAT AFTER GIVING EFFECT TO SUCH MERGER, NO DEFAULT OR EVENT
OF DEFAULT SHALL THEN HAVE OCCURRED OR EXIST.


 


SECTION 7.04.  LIMITATION ON GUARANTY OBLIGATIONS.  CREATE, INCUR, ASSUME,
SUFFER TO EXIST, OR OTHERWISE BE LIABLE WITH RESPECT TO, ANY GUARANTY
OBLIGATIONS, EXCEPT FOR:


 


(A)                                  GUARANTIES OF LOANS TO EMPLOYEES FOR THE
PURCHASE OF CAPITAL STOCK OF THE COMPANY NOT EXCEEDING $15,000,000 IN AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME;


 


(B)                                 GUARANTY OBLIGATIONS CONSISTING OF BID AND
PERFORMANCE BONDS FOR THE BENEFIT OF THIRD PARTIES NOT EXCEEDING $150,000,000 IN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME;


 


(C)                                  ORDINARY COURSE GUARANTY OBLIGATIONS; AND


 


(D)                                 OTHER GUARANTY OBLIGATIONS NOT EXCEEDING
7.5% OF THE COMPANY’S CONSOLIDATED TANGIBLE ASSETS.


 

The Guaranty Obligations limited by this Section 7.04 shall not include claims
for refunds or the imposition of charges made by customers of the Company and
its Subsidiaries based on unsatisfactory work by the Company or any of its
Subsidiaries in the Ordinary Course of Business, except that such claims shall
be included, and shall be taken into account, with respect to the other
covenants set forth in this Article VII when recognized as liabilities on the
Company’s balance sheet in accordance with GAAP.

 


SECTION 7.05.  SYNTHETIC LEASES.  CREATE, INCUR, ASSUME, SUFFER TO EXIST, OR
OTHERWISE BE LIABLE, DIRECTLY OR INDIRECTLY, WITH RESPECT TO, ANY SYNTHETIC
LEASES, EXCEPT FOR SYNTHETIC LEASES RELATED TO TANGIBLE PROPERTY HAVING A VALUE
(DETERMINED AT THE TIME OF EACH TRANSACTION) NOT EXCEEDING $250,000,000 IN
AGGREGATE AMOUNT AT ANY TIME.


 


SECTION 7.06.  COMPLIANCE WITH ERISA.  TO THE EXTENT AN EVENT OR CONDITION
SPECIFIED IN THIS SECTION HAS A REASONABLE LIKELIHOOD OF HAVING A MATERIAL
ADVERSE EFFECT, (A) TERMINATE ANY PLAN SUBJECT TO TITLE IV OF ERISA, (B) PERMIT
TO EXIST ANY ERISA EVENT, (C) ENTER INTO ANY NEW PLAN OR MODIFY ANY EXISTING
PLAN SO AS TO INCREASE ITS OBLIGATIONS THEREUNDER EXCEPT IN THE ORDINARY COURSE
OF BUSINESS OR (D) PERMIT THE EXISTENCE OF UNFUNDED PENSION LIABILITIES.


 


SECTION 7.07.  INTEREST COVERAGE RATIO.  THE COMPANY SHALL MAINTAIN AN INTEREST
COVERAGE RATIO OF NOT LESS THAN 3.5 TO 1.0 FOR EACH PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS, COMMENCING WITH THE FOUR FISCAL QUARTERS ENDED APRIL 30, 2002.


 


SECTION 7.08.  RATIO OF CONSOLIDATED FUNDED DEBT TO EBITDA.  THE COMPANY SHALL
MAINTAIN A RATIO OF CONSOLIDATED FUNDED DEBT TO EBITDA OF NOT MORE THAN (A) 2.75
TO 1.00 FOR EACH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS, COMMENCING WITH

 

63

--------------------------------------------------------------------------------


 


THE FOUR FISCAL QUARTERS ENDED APRIL 30, 2002 AND ENDING WITH THE FIRST FISCAL
QUARTER ENDED APRIL 30, 2004 AND (B) 3.00 TO 1.00 FOR EACH SUBSEQUENT PERIOD OF
FOUR FISCAL PERIODS.


 


SECTION 7.09.  ACCOUNTING CHANGES.  MAKE ANY SIGNIFICANT CHANGE IN ACCOUNTING
TREATMENT OR REPORTING PRACTICES, EXCEPT AS REQUIRED OR PERMITTED BY GAAP, OR
CHANGE THE FISCAL YEAR OF THE COMPANY OR OF ANY OF ITS SIGNIFICANT SUBSIDIARIES.


 


SECTION 7.10.  CHANGE IN NATURE OF BUSINESS.  MAKE ANY MATERIAL CHANGE IN THE
NATURE OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


SECTION 7.11.  HEDGING AGREEMENTS.  ENTER INTO ANY HEDGING AGREEMENT, OTHER THAN
HEDGING AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS EXPOSED IN THE CONDUCT OF ITS BUSINESS OR
MANAGEMENT OF ITS ASSETS OR LIABILITIES.


 


ARTICLE VIII


 


EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT


 


SECTION 8.01.  EVENTS OF DEFAULT.  THE EXISTENCE OR OCCURRENCE OF ANY ONE OR
MORE OF THE FOLLOWING EVENTS, WHATEVER THE REASON THEREFOR AND UNDER ANY
CIRCUMSTANCES WHATSOEVER, SHALL CONSTITUTE AN EVENT OF DEFAULT:


 


(A)                                  NON-PAYMENT.  ANY CREDIT PARTY FAILS TO
PAY, (I) WITHIN ONE DAY AFTER THE SAME SHALL BECOME DUE ANY AMOUNT OF PRINCIPAL
OF ANY LOAN, OR (II) WITHIN FIVE DAYS AFTER THE SAME SHALL BECOME DUE, ANY
INTEREST ON ANY LOAN, FEE OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR PURSUANT TO
ANY OTHER LOAN DOCUMENT; OR


 


(B)                                 REPRESENTATION OR WARRANTY.  ANY MATERIAL
REPRESENTATION OR WARRANTY BY ANY CREDIT PARTY MADE OR DEEMED MADE HEREIN, IN
ANY LOAN DOCUMENT, OR WHICH IS CONTAINED IN ANY CERTIFICATE, DOCUMENT OR
FINANCIAL OR OTHER STATEMENT BY ANY CREDIT PARTY, ANY OF ITS SUBSIDIARIES, OR
THEIR RESPECTIVE RESPONSIBLE OFFICERS, FURNISHED AT ANY TIME UNDER THIS
AGREEMENT, OR IN OR UNDER ANY LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN INCORRECT
IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE; OR


 


(C)                                  SPECIFIC DEFAULTS.  ANY CREDIT PARTY FAILS
TO PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN
SECTION 6.04(A), OR THE COMPANY FAILS TO PERFORM OR OBSERVE ANY TERM, COVENANT
OR AGREEMENT CONTAINED IN SECTION 7.03, 7.07 OR 7.08; OR


 


(D)                                 OTHER DEFAULTS.  ANY CREDIT PARTY FAILS TO
PERFORM ANY OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT NOT
SPECIFICALLY MENTIONED IN THIS SECTION 8.01 AND, SUCH DEFAULT SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE BY THE ADMINISTRATIVE AGENT
THEREOF; PROVIDED THAT IF THE DEFAULT IN QUESTION IS CAPABLE OF BEING CURED AND
THROUGHOUT THE GRACE PERIOD THE BORROWER HAS BEEN DILIGENT IN

 

64

--------------------------------------------------------------------------------


 


ITS PURSUIT OF A REMEDY IN RESPECT OF THE DEFAULT IN QUESTION AND HAS NOTIFIED
THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE EXPIRATION OF SUCH GRACE PERIOD OF
THE REMEDY AND THE ACTIONS BEING TAKEN BY THE BORROWER, THEN THE BORROWER SHALL
HAVE AN ADDITIONAL PERIOD OF 30 DAYS TO REMEDY SUCH DEFAULT; OR


 


(E)                                  CROSS DEFAULT.  ANY OF THE COMPANY, ITS
SUBSIDIARIES OR ANY OTHER CREDIT PARTY (I) FAIL TO MAKE ANY PAYMENT IN RESPECT
OF ANY INDEBTEDNESS (OTHER THAN NON-RECOURSE INDEBTEDNESS) OWING TO ANY PERSON
(OTHER THAN THE OBLIGATIONS HEREUNDER) WHEN DUE (WHETHER BY SCHEDULED MATURITY,
REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) HAVING AN AGGREGATE
PRINCIPAL AMOUNT (INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR
SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN $35,000,000; OR (II) FAIL TO PERFORM
OR OBSERVE ANY OTHER CONDITION OR COVENANT, OR ANY OTHER EVENT SHALL OCCUR OR
CONDITION EXIST, UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO ANY SUCH
INDEBTEDNESS HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING AMOUNTS OWING TO
ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN
$35,000,000, IF THE EFFECT OF SUCH FAILURE, EVENT OR CONDITION IS TO CAUSE, OR
TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY OR
BENEFICIARIES OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH
HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE SUCH INDEBTEDNESS TO
BE DECLARED TO BE DUE AND PAYABLE PRIOR TO ITS STATED MATURITY; OR


 


(F)                                    INSOLVENCY; VOLUNTARY PROCEEDINGS.  ANY
CREDIT PARTY OR SIGNIFICANT SUBSIDIARY OF THE COMPANY, (I) CEASES OR FAILS TO BE
SOLVENT OR GENERALLY FAILS TO PAY, OR ADMIT IN WRITING ITS INABILITY TO PAY, ITS
DEBTS AS THEY BECOME DUE, SUBJECT TO APPLICABLE GRACE PERIODS, IF ANY, WHETHER
AT STATED MATURITY OR OTHERWISE; (II) VOLUNTARILY CEASES TO CONDUCT ITS BUSINESS
IN THE ORDINARY COURSE; (III) COMMENCE ANY INSOLVENCY PROCEEDING WITH RESPECT TO
ITSELF; OR (IV) TAKE ANY ACTION TO EFFECTUATE OR AUTHORIZE ANY OF THE FOREGOING;
OR


 


(G)                                 INVOLUNTARY PROCEEDINGS.  (I) ANY
INVOLUNTARY INSOLVENCY PROCEEDING IS COMMENCED OR FILED AGAINST ANY CREDIT PARTY
OR SIGNIFICANT SUBSIDIARY OF THE COMPANY, OR ANY WRIT, JUDGMENT, WARRANT OF
ATTACHMENT, EXECUTION OR SIMILAR PROCESS, IN EACH CASE RELATING TO AN INSOLVENCY
PROCEEDING, IS ISSUED OR LEVIED AGAINST A SUBSTANTIAL PART OF ANY CREDIT PARTY’S
OR ANY SUCH SIGNIFICANT SUBSIDIARY’S PROPERTIES, AND ANY SUCH PROCEEDING OR
PETITION SHALL NOT BE DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT OF ATTACHMENT,
EXECUTION OR SIMILAR PROCESS SHALL NOT BE RELEASED, VACATED OR FULLY BONDED
WITHIN 60 DAYS AFTER COMMENCEMENT, FILING OR LEVY; (II) ANY CREDIT PARTY OR ANY
SIGNIFICANT SUBSIDIARY OF THE COMPANY ADMITS THE MATERIAL ALLEGATIONS OF A
PETITION AGAINST IT IN ANY INSOLVENCY PROCEEDING, OR AN ORDER FOR RELIEF (OR
SIMILAR ORDER UNDER NON-U.S. LAW) IS ORDERED IN ANY INSOLVENCY PROCEEDING; OR
(III) ANY CREDIT PARTY OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY ACQUIESCES
IN THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
MORTGAGEE IN POSSESSION (OR AGENT THEREFOR), OR OTHER SIMILAR PERSON FOR ITSELF
OR A SUBSTANTIAL PORTION OF ITS PROPERTY OR BUSINESS; OR

 

65

--------------------------------------------------------------------------------


 


(H)                                 ERISA.  ANY OF THE FOLLOWING EVENTS OR
CONDITIONS OCCURS OR EXISTS WHICH HAS A REASONABLE LIKELIHOOD OF HAVING A
MATERIAL ADVERSE EFFECT: (I) THE COMPANY OR AN ERISA AFFILIATE SHALL FAIL TO PAY
WHEN DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT
PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER A MULTIEMPLOYER PLAN;
(II) THE COMPANY OR AN ERISA AFFILIATE SHALL FAIL TO SATISFY ITS CONTRIBUTION
REQUIREMENTS UNDER SECTION 412(C) (11) OF THE CODE, WHETHER OR NOT IT HAS SOUGHT
A WAIVER UNDER SECTION 412(D) OF THE CODE; (III) AN ERISA EVENT; (IV) THE IRS
SHALL HAVE DETERMINED THAT A PLAN THAT IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE IS NOT QUALIFIED; OR (V) THE OCCURRENCE OF ANY
COMBINATION OF EVENTS LISTED IN CLAUSES (III) THROUGH (IV) THAT INVOLVES A NET
INCREASE IN AGGREGATE UNFUNDED PENSION LIABILITIES AND OTHER LIABILITIES; OR


 


(I)                                     MONETARY JUDGMENTS.  ONE OR MORE FINAL
(NON-INTERLOCUTORY) JUDGMENTS, ORDERS OR DECREES SHALL BE ENTERED AGAINST ANY OF
THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER CREDIT PARTY, INVOLVING IN THE
AGGREGATE A LIABILITY (NOT FULLY COVERED BY INDEPENDENT THIRD-PARTY INSURANCE
AND FOR WHICH THE RELEVANT INSURER HAS ACKNOWLEDGED LIABILITY) AS TO ANY SINGLE
OR RELATED SERIES OF TRANSACTIONS, INCIDENTS OR CONDITIONS, OF $35,000,000 OR
MORE, AND THE SAME SHALL REMAIN UNSATISFIED, UNVACATED AND UNSTAYED PENDING
APPEAL FOR A PERIOD OF 30 DAYS AFTER THE ENTRY THEREOF OR SUCH LATER TIME AS MAY
BE PROVIDED FOR THE FILING OF AN APPEAL; OR


 


(J)                                     CHANGE IN CONTROL.  (I) ANY PERSON
(OTHER THAN A PLAN OR PLANS) OR TWO OR MORE PERSONS (OTHER THAN A PLAN OR PLANS)
ACTING IN CONCERT SHALL HAVE ACQUIRED BENEFICIAL OWNERSHIP (WITHIN THE MEANING
OF RULE 13D-3 OF THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES AND
EXCHANGE ACT OF 1934, AS AMENDED), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY (OR OTHER SECURITIES CONVERTIBLE INTO SUCH SECURITIES) REPRESENTING 20%
OR MORE OF THE COMBINED VOTING POWER OF ALL SECURITIES OF THE COMPANY ENTITLED
TO VOTE IN THE ELECTION OF DIRECTORS, OTHER THAN SECURITIES HAVING SUCH POWER
ONLY BY REASON OF THE HAPPENING OF A CONTINGENCY; (II) INDIVIDUALS WHO AT THE
BEGINNING OF ANY TWO YEAR PERIOD CONSTITUTED THE COMPANY’S BOARD OF DIRECTORS
CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF DIRECTORS THEN IN OFFICE; OR
(III) ANY FOREIGN BORROWER CEASES TO BE A SUBSIDIARY OF THE COMPANY AT ANY TIME
WHEN FOREIGN CURRENCY LOANS TO SUCH FOREIGN BORROWER ARE OUTSTANDING.


 


SECTION 8.02.  REMEDIES UPON EVENT OF DEFAULT.  WITHOUT LIMITING ANY OTHER
RIGHTS OR REMEDIES OF THE ADMINISTRATIVE AGENT OR THE LENDERS PROVIDED FOR
ELSEWHERE IN THIS AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR BY ANY REQUIREMENT
OF LAW, OR IN EQUITY, OR OTHERWISE:


 


(A)                                  UPON THE OCCURRENCE, AND DURING THE
CONTINUANCE, OF ANY EVENT OF DEFAULT OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN
SECTION 8.01(F) OR 8.01(G) IN RESPECT OF ANY CREDIT PARTY,


 

(I)                                     THE REQUISITE LENDERS MAY REQUEST THE
ADMINISTRATIVE AGENT TO, AND THE ADMINISTRATIVE AGENT THEREUPON SHALL, TERMINATE
THE COMMITMENTS AND/OR

 

66

--------------------------------------------------------------------------------


 

DECLARE ALL OR ANY PART OF THE UNPAID PRINCIPAL OF ALL LOANS, ALL INTEREST
ACCRUED AND UNPAID THEREON, ALL OBLIGATIONS RELATING TO THE LC EXPOSURE AT SUCH
TIME AND ALL OTHER AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS TO BE FORTHWITH DUE
AND PAYABLE, WHEREUPON THE SAME SHALL BECOME AND BE FORTHWITH DUE AND PAYABLE,
WITHOUT PROTEST, PRESENTMENT, NOTICE OF DISHONOR, DEMAND OR FURTHER NOTICE OF
ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED BY SUCH CREDIT PARTY; AND

 

(II)                                  ON THE BUSINESS DAY THAT THE COMPANY
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUISITE LENDERS (OR, IF
THE MATURITY OF THE LOANS HAS BEEN ACCELERATED PURSUANT TO CLAUSE (I) ABOVE,
LENDERS WITH LC EXPOSURE REPRESENTING 51% OR MORE OF THE TOTAL LC EXPOSURE)
DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS CLAUSE (II), THE
COMPANY SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME
OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN
CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE, WHICH AMOUNT SHALL BE APPLIED AS
PROVIDED IN SECTION 8.02(F).

 


(B)                                 UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
DESCRIBED IN SECTION 8.01(F) OR 8.01(G) IN RESPECT OF ANY CREDIT PARTY,


 

(I)                                     THE COMMITMENTS AND ALL OTHER
OBLIGATIONS OF THE ADMINISTRATIVE AGENT OR THE LENDERS AND ALL RIGHTS OF ANY
CREDIT PARTY UNDER THE LOAN DOCUMENTS SHALL TERMINATE WITHOUT NOTICE TO OR
DEMAND UPON SUCH CREDIT PARTY, WHICH ARE EXPRESSLY WAIVED BY SUCH CREDIT PARTY
AND THE UNPAID PRINCIPAL OF ALL LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON,
ALL OBLIGATIONS RELATING TO THE LC EXPOSURE AT SUCH TIME AND ALL OTHER AMOUNTS
PAYABLE UNDER THE LOAN DOCUMENTS SHALL BE FORTHWITH DUE AND PAYABLE, WITHOUT
PROTEST, PRESENTMENT, NOTICE OF DISHONOR, DEMAND OR FURTHER NOTICE OF ANY KIND,
ALL OF WHICH ARE EXPRESSLY WAIVED BY ANY CREDIT PARTY; AND

 

(II)                                  THE COMPANY SHALL FORTHWITH DEPOSIT IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT
AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE,
WHICH AMOUNT SHALL BE IMMEDIATELY DUE AND PAYABLE, WITHOUT PROTEST, PRESENTMENT,
NOTICE OF DISHONOR, DEMAND OR FURTHER NOTICE OF ANY KIND, ALL OF WHICH ARE
EXPRESSLY WAIVED BY ANY CREDIT PARTY, AND SHALL BE APPLIED AS PROVIDED IN
SECTION 8.02(F).

 


(C)                                  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE REQUISITE
LENDERS, OR MAY WITH THE CONSENT OF THE REQUISITE LENDERS, WITHOUT NOTICE TO
(EXCEPT AS EXPRESSLY PROVIDED FOR IN ANY LOAN DOCUMENT) OR DEMAND UPON ANY
CREDIT PARTY, WHICH ARE EXPRESSLY WAIVED BY ANY CREDIT PARTY (EXCEPT AS TO
NOTICES EXPRESSLY PROVIDED FOR IN ANY LOAN DOCUMENT), PROCEED TO PROTECT,
EXERCISE AND ENFORCE THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS UNDER THE LOAN DOCUMENTS AGAINST ANY CREDIT PARTY AND SUCH OTHER RIGHTS
AND REMEDIES AS ARE PROVIDED BY REQUIREMENT OF LAW OR EQUITY.

 

67

--------------------------------------------------------------------------------


 


(D)                                 THE RIGHTS PROVIDED FOR IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY OTHER
RIGHTS, POWERS, PRIVILEGES OR REMEDIES PROVIDED BY LAW OR IN EQUITY, OR UNDER
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT NOT EXISTING OR HEREAFTER ARISING.


 


(E)                                  THE ORDER AND MANNER IN WHICH THE LENDERS’
RIGHTS AND REMEDIES ARE TO BE EXERCISED SHALL BE DETERMINED BY THE REQUISITE
LENDERS IN THEIR SOLE DISCRETION, AND ALL PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM, SHALL BE APPLIED FIRST TO
THE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS COSTS INCURRED BY THE
ADMINISTRATIVE AGENT AND THE LENDERS), AND THEREAFTER PAID PRO RATA TO THE
LENDERS IN THE SAME PROPORTIONS THAT THE AGGREGATE OBLIGATIONS OWED TO EACH
LENDER UNDER THE LOAN DOCUMENTS BEAR TO THE AGGREGATE OBLIGATIONS OWED UNDER THE
LOAN DOCUMENTS TO ALL THE LENDERS, WITHOUT PRIORITY OR PREFERENCE AMONG THE
LENDERS.  REGARDLESS OF HOW EACH LENDER MAY TREAT PAYMENTS FOR THE PURPOSE OF
ITS OWN ACCOUNTING, FOR THE PURPOSE OF COMPUTING ANY CREDIT PARTY’S OBLIGATIONS
HEREUNDER, PAYMENTS SHALL BE APPLIED FIRST, TO THE COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, AS SET FORTH ABOVE, SECOND, TO THE PAYMENT
OF ACCRUED AND UNPAID INTEREST DUE UNDER ANY LOAN DOCUMENTS TO AND INCLUDING THE
DATE OF SUCH APPLICATION (RATABLY, AND WITHOUT DUPLICATION, ACCORDING TO THE
ACCRUED AND UNPAID INTEREST DUE UNDER EACH OF THE LOAN DOCUMENTS), AND THIRD, TO
THE PAYMENT OF ALL OTHER AMOUNTS (INCLUDING PRINCIPAL AND FEES) THEN OWING TO
THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER THE LOAN DOCUMENTS.  NO
APPLICATION OF PAYMENTS WILL CURE ANY EVENT OF DEFAULT, OR PREVENT ACCELERATION,
OR CONTINUED ACCELERATION, OF AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS, OR
PREVENT THE EXERCISE, OR CONTINUED EXERCISE, OF RIGHTS OR REMEDIES OF THE
LENDERS HEREUNDER OR THEREUNDER OR UNDER ANY REQUIREMENT OF LAW OR IN EQUITY.


 


(F)                                    CASH COLLATERAL DEPOSITED WITH THE
ADMINISTRATIVE AGENT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT PURSUANT TO
CLAUSE (II) OF SECTION 8.02(A) OR CLAUSE (II) OF SECTION 8.02(B) SHALL BE HELD
BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL
HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF
WITHDRAWAL, OVER FUNDS SO DEPOSITED AND SHALL INVEST AND REINVEST SUCH FUNDS IN
SHORT-TERM INSTRUMENTS IN THE MANNER AND TO THE EXTENT THE ADMINISTRATIVE AGENT
DEEMS CONSISTENT WITH THE USE OF SUCH FUNDS AS COLLATERAL FOR THE PERFORMANCE OF
THE COMPANY’S OBLIGATIONS HEREUNDER.  OTHER THAN ANY INTEREST EARNED ON THE
INVESTMENT OR REINVESTMENT OF SUCH FUNDS IN ACCORDANCE WITH THE PRECEDING
SENTENCE, ALL INVESTMENT AND REINVESTMENT SHALL BE MADE AT THE COMPANY’S RISK
AND EXPENSE AND THE CASH COLLATERAL DEPOSITED SHALL NOT BEAR INTEREST FOR THE
ACCOUNT OF THE COMPANY.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE COMPANY FOR
THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED (BUT SUBJECT TO THE CONSENT OF LENDERS WITH LC EXPOSURE REPRESENTING
GREATER THAN 51% OF THE TOTAL LC EXPOSURE), BE APPLIED TO SATISFY OTHER
OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.  IF THE

 

68

--------------------------------------------------------------------------------


 


COMPANY IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A
RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT
APPLIED AS AFORESAID) SHALL BE RETURNED TO THE COMPANY WITHIN THREE BUSINESS
DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


 


ARTICLE IX


 


THE ADMINISTRATIVE AGENT


 


SECTION 9.01.  APPOINTMENT AND AUTHORIZATION.  SUBJECT TO SECTION 9.07, EACH
LENDER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THE
LOAN DOCUMENTS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS THEREOF
OR ARE REASONABLY INCIDENTAL, AS DETERMINED BY THE ADMINISTRATIVE AGENT,
THERETO.  THIS APPOINTMENT AND AUTHORIZATION IS INTENDED SOLELY FOR THE PURPOSE
OF FACILITATING THE SERVICING OF THE LOANS AND DOES NOT CONSTITUTE APPOINTMENT
OF THE ADMINISTRATIVE AGENT AS TRUSTEE FOR ANY LENDER OR AS REPRESENTATIVE OF
ANY LENDER FOR ANY OTHER PURPOSE AND, EXCEPT AS SPECIFICALLY SET FORTH IN THE
LOAN DOCUMENTS TO THE CONTRARY, THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION
AND EXERCISE SUCH POWERS ONLY IN AN ADMINISTRATIVE AND MINISTERIAL CAPACITY.


 


SECTION 9.02.  ADMINISTRATIVE AGENT AND AFFILIATES.  JPMORGAN CHASE BANK (AND
EACH SUCCESSOR ADMINISTRATIVE AGENT) HAS THE SAME RIGHTS AND POWERS UNDER THE
LOAN DOCUMENTS AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE
NOT THE ADMINISTRATIVE AGENT, AND THE TERM “LENDER” OR “LENDERS” INCLUDES
JPMORGAN CHASE BANK IN ITS INDIVIDUAL CAPACITY.  JPMORGAN CHASE BANK (AND EACH
SUCCESSOR ADMINISTRATIVE AGENT) AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST OR OTHER
BUSINESS WITH ANY CREDIT PARTY, ANY SUBSIDIARY THEREOF, OR ANY AFFILIATE OF ANY
CREDIT PARTY OR ANY SUBSIDIARY THEREOF, AS IF IT WERE NOT THE ADMINISTRATIVE
AGENT AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.  JPMORGAN CHASE
BANK (AND EACH SUCCESSOR ADMINISTRATIVE AGENT) NEED NOT ACCOUNT TO ANY OTHER
LENDER FOR ANY MONIES RECEIVED BY IT FOR REIMBURSEMENT OF ITS COSTS AND EXPENSES
AS ADMINISTRATIVE AGENT HEREUNDER, OR FOR ANY MONIES RECEIVED BY IT IN ANY OTHER
CAPACITY.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HOLD A FIDUCIARY
RELATIONSHIP WITH ANY LENDER AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR OTHERWISE EXIST AGAINST THE ADMINISTRATIVE AGENT, REGARDLESS OF
WHETHER A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 9.03.  LENDERS’ CREDIT DECISIONS.  EACH LENDER AGREES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, ANY OTHER
LENDER OR THE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR ATTORNEYS OF THE
ADMINISTRATIVE AGENT OR OF ANY OTHER LENDER, AND INSTEAD IN RELIANCE UPON
INFORMATION SUPPLIED TO IT BY OR ON BEHALF OF THE COMPANY AND UPON SUCH OTHER
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS

 

69

--------------------------------------------------------------------------------


 


OWN INDEPENDENT CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH
LENDER ALSO AGREES THAT IT SHALL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT, ANY OTHER LENDER OR THE DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES OR ATTORNEYS OF THE ADMINISTRATIVE AGENT OR OF ANY OTHER LENDER,
CONTINUE TO MAKE ITS OWN INDEPENDENT CREDIT ANALYSES AND DECISIONS IN ACTING OR
NOT ACTING UNDER THE LOAN DOCUMENTS.


 


SECTION 9.04.  ACTION BY ADMINISTRATIVE AGENT.


 


(A)                                  ABSENT ACTUAL KNOWLEDGE OF THE
ADMINISTRATIVE AGENT OF THE EXISTENCE OF A DEFAULT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING, UNLESS THE ADMINISTRATIVE
AGENT (OR THE LENDER THAT IS THEN THE ADMINISTRATIVE AGENT) HAS RECEIVED NOTICE
FROM ANY CREDIT PARTY STATING THE NATURE OF THE DEFAULT OR HAS RECEIVED NOTICE
FROM A LENDER STATING THE NATURE OF THE DEFAULT AND THAT SUCH LENDER CONSIDERS
THE DEFAULT TO HAVE OCCURRED AND TO BE CONTINUING.


 


(B)                                 THE ADMINISTRATIVE AGENT HAS ONLY THOSE
DUTIES UNDER THE LOAN DOCUMENTS AS ARE EXPRESSLY SET FORTH THEREIN.


 


(C)                                  EXCEPT FOR ANY OBLIGATION EXPRESSLY SET
FORTH IN THE LOAN DOCUMENTS AND AS LONG AS THE ADMINISTRATIVE AGENT MAY ASSUME
THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE
AGENT MAY, BUT SHALL NOT BE REQUIRED TO, EXERCISE ITS DISCRETION TO ACT OR NOT
ACT, EXCEPT THAT THE ADMINISTRATIVE AGENT SHALL BE REQUIRED TO ACT OR NOT ACT
UPON THE INSTRUCTIONS OF THE REQUISITE LENDERS (OR OF ALL THE LENDERS, TO THE
EXTENT REQUIRED BY SECTION 10.01) AND THOSE INSTRUCTIONS SHALL BE BINDING UPON
THE ADMINISTRATIVE AGENT AND ALL THE LENDERS, PROVIDED THAT THE ADMINISTRATIVE
AGENT SHALL NOT BE REQUIRED TO ACT OR NOT ACT IF TO DO SO WOULD BE CONTRARY TO
ANY LOAN DOCUMENT OR TO ANY APPLICABLE REQUIREMENT OF LAW OR WOULD RESULT, IN
THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT, IN SUBSTANTIAL RISK OF
LIABILITY TO THE ADMINISTRATIVE AGENT.


 


(D)                                 IF THE ADMINISTRATIVE AGENT HAS RECEIVED A
NOTICE SPECIFIED IN SUBSECTION (A), THE ADMINISTRATIVE AGENT SHALL IMMEDIATELY
GIVE NOTICE THEREOF TO THE LENDERS AND SHALL ACT OR NOT ACT UPON THE
INSTRUCTIONS OF THE REQUISITE LENDERS, OR OF ALL THE LENDERS, AS REQUIRED
HEREUNDER, PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO ACT
OR NOT ACT IF TO DO SO WOULD BE CONTRARY TO ANY LOAN DOCUMENT OR TO ANY
APPLICABLE REQUIREMENT OF LAW OR WOULD RESULT, IN THE REASONABLE JUDGMENT OF THE
ADMINISTRATIVE AGENT, IN SUBSTANTIAL RISK OF LIABILITY TO THE ADMINISTRATIVE
AGENT, AND EXCEPT THAT IF THE REQUISITE LENDERS, OR ALL THE LENDERS, IF REQUIRED
HEREUNDER, FAIL, FOR FIVE BUSINESS DAYS AFTER THE RECEIPT OF NOTICE FROM THE
ADMINISTRATIVE AGENT, TO INSTRUCT THE ADMINISTRATIVE AGENT, THEN THE
ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, MAY ACT OR NOT ACT AS IT DEEMS
ADVISABLE FOR THE PROTECTION OF THE INTERESTS OF THE LENDERS.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE NO
LIABILITY TO ANY LENDER FOR ACTING, OR NOT ACTING, AS INSTRUCTED BY THE
REQUISITE LENDERS, OR ALL THE LENDERS, IF REQUIRED HEREUNDER, NOTWITHSTANDING
ANY OTHER PROVISION HEREOF.

 

70

--------------------------------------------------------------------------------


 


SECTION 9.05.  LIABILITY OF ADMINISTRATIVE AGENT.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR ATTORNEYS SHALL
BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY THEM UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION ON THE FOREGOING, THE ADMINISTRATIVE AGENT AND
ITS DIRECTORS, OFFICERS, AGENTS, EMPLOYEES AND ATTORNEYS:


 


(A)                                  MAY TREAT ANY LENDER AS A LENDER UNTIL THE
ADMINISTRATIVE AGENT RECEIVES NOTICE OF THE ASSIGNMENT OR TRANSFER THEREOF, IN
FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT, SIGNED BY THE PAYEE, AND MAY
TREAT EACH LENDER AS THE OWNER OF THAT LENDER’S INTEREST IN THE OBLIGATIONS FOR
ALL PURPOSES OF THIS AGREEMENT UNTIL THE ADMINISTRATIVE AGENT RECEIVES NOTICE OF
THE ASSIGNMENT OR TRANSFER THEREOF, IN FORM SATISFACTORY TO THE ADMINISTRATIVE
AGENT, SIGNED BY THAT LENDER.


 


(B)                                 MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
IN-HOUSE LEGAL COUNSEL), ACCOUNTANTS (INCLUDING IN-HOUSE ACCOUNTANTS) AND OTHER
PROFESSIONALS OR EXPERTS SELECTED BY IT, OR WITH LEGAL COUNSEL, ACCOUNTANTS OR
OTHER PROFESSIONALS OR EXPERTS FOR THE CREDIT PARTIES AND/OR THEIR SUBSIDIARIES
OR THE LENDERS, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
IN GOOD FAITH IN ACCORDANCE WITH ANY ADVICE OF SUCH LEGAL COUNSEL, ACCOUNTANTS
OR OTHER PROFESSIONALS OR EXPERTS.


 


(C)                                  SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR
ANY STATEMENT, WARRANTY OR REPRESENTATION MADE IN ANY OF THE LOAN DOCUMENTS OR
IN ANY NOTICE, CERTIFICATE, REPORT, REQUEST OR OTHER STATEMENT (WRITTEN OR ORAL)
GIVEN OR MADE IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS.


 


(D)                                 EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN
THE LOAN DOCUMENTS, SHALL HAVE NO DUTY TO ASK OR INQUIRE AS TO THE PERFORMANCE
OR OBSERVANCE BY THE COMPANY OR ITS SUBSIDIARIES OF ANY OF THE TERMS, CONDITIONS
OR COVENANTS OF ANY OF THE LOAN DOCUMENTS OR TO INSPECT THE PROPERTY, BOOKS OR
RECORDS OF THE COMPANY OR ITS SUBSIDIARIES.


 


(E)                                  WILL NOT BE RESPONSIBLE TO ANY LENDER FOR
THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
EFFECTIVENESS, SUFFICIENCY OR VALUE OF ANY LOAN DOCUMENT, ANY OTHER INSTRUMENT
OR WRITING FURNISHED PURSUANT THERETO OR IN CONNECTION THEREWITH.


 


(F)                                    WILL NOT INCUR ANY LIABILITY BY ACTING OR
NOT ACTING IN RELIANCE UPON ANY LOAN DOCUMENT, NOTICE, CONSENT, CERTIFICATE,
STATEMENT, REQUEST OR OTHER INSTRUMENT OR WRITING BELIEVED BY IT TO BE GENUINE
AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.


 


(G)                                 WILL NOT INCUR ANY LIABILITY FOR ANY
ARITHMETICAL ERROR IN COMPUTING ANY AMOUNT PAID OR PAYABLE BY ANY CREDIT PARTY
OR ANY SUBSIDIARY OR AFFILIATE THEREOF OR PAID OR PAYABLE TO OR RECEIVED OR
RECEIVABLE FROM ANY LENDER UNDER ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, PRINCIPAL, INTEREST, FACILITY FEES, LOANS AND OTHER AMOUNTS;

 

71

--------------------------------------------------------------------------------


 


PROVIDED THAT, PROMPTLY UPON DISCOVERY OF SUCH AN ERROR IN COMPUTATION, THE
ADMINISTRATIVE AGENT, THE LENDERS AND (TO THE EXTENT APPLICABLE) SUCH CREDIT
PARTY AND/OR ITS SUBSIDIARIES OR AFFILIATES SHALL MAKE SUCH ADJUSTMENTS AS ARE
NECESSARY TO CORRECT SUCH ERROR AND TO RESTORE THE PARTIES TO THE POSITION THAT
THEY WOULD HAVE OCCUPIED HAD THE ERROR NOT OCCURRED.


 


SECTION 9.06.  INDEMNIFICATION.  EACH LENDER SHALL, RATABLY IN ACCORDANCE WITH
ITS PRO RATA SHARE (IF THE COMMITMENTS ARE THEN IN EFFECT) OR IN ACCORDANCE WITH
ITS PROPORTION OF THE AGGREGATE OUTSTANDING LOANS (IF THE COMMITMENTS HAVE THEN
BEEN TERMINATED), INDEMNIFY AND HOLD THE ADMINISTRATIVE AGENT AND ITS
AFFILIATES, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES AND ATTORNEYS HARMLESS
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEYS COSTS THAT MAY BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST IT OR THEM IN ANY WAY RELATING TO OR
ARISING OUT OF THE LOAN DOCUMENTS (OTHER THAN LOAN LOSSES INCURRED BY REASON OF
THE FAILURE OF ANY CREDIT PARTY TO PAY THE LOANS) OR ANY ACTION TAKEN OR NOT
TAKEN BY IT AS ADMINISTRATIVE AGENT THEREUNDER, EXCEPT SUCH AS RESULT FROM ITS
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION ON THE
FOREGOING, EACH LENDER SHALL REIMBURSE THE ADMINISTRATIVE AGENT UPON DEMAND FOR
THAT LENDER’S PRO RATA SHARE OF ANY OUT-OF-POCKET COST OR EXPENSE INCURRED BY
THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE NEGOTIATION, PREPARATION,
EXECUTION, DELIVERY, AMENDMENT, WAIVER, RESTRUCTURING, REORGANIZATION (INCLUDING
A BANKRUPTCY REORGANIZATION), ENFORCEMENT OR ATTEMPTED ENFORCEMENT OF THE LOAN
DOCUMENTS, TO THE EXTENT THAT ANY CREDIT PARTY IS REQUIRED BY SECTION 10.04 TO
PAY THAT COST OR EXPENSE BUT FAILS TO DO SO UPON DEMAND.  NOTHING IN THIS
SECTION 9.06 SHALL ENTITLE THE ADMINISTRATIVE AGENT TO RECOVER ANY AMOUNT FROM
THE LENDERS IF AND TO THE EXTENT THAT SUCH AMOUNT HAS THERETOFORE BEEN RECOVERED
FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES.  TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS LATER REIMBURSED SUCH COST OR EXPENSE BY ANY CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES, IT SHALL RETURN THE AMOUNTS PAID TO IT BY THE
LENDERS IN RESPECT OF SUCH COST OR EXPENSE.


 


SECTION 9.07.  SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY,
AND AT THE REQUEST OF THE REQUISITE LENDERS SHALL, RESIGN AS ADMINISTRATIVE
AGENT UPON 30 DAYS’ NOTICE TO THE LENDERS AND THE COMPANY.  IF THE
ADMINISTRATIVE AGENT SHALL RESIGN AS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT,
THE COMPANY SHALL APPOINT FROM AMONG THE LENDERS A SUCCESSOR ADMINISTRATIVE
AGENT FOR THE LENDERS, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, IN WHICH CASE SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL BE SELECTED
FROM AMONG THE LENDERS BY THE REQUISITE LENDERS.  IF NO SUCCESSOR ADMINISTRATIVE
AGENT IS APPOINTED PRIOR TO THE EFFECTIVE DATE OF THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY APPOINT, AFTER CONSULTING
WITH THE LENDERS AND THE COMPANY, A SUCCESSOR ADMINISTRATIVE AGENT FROM AMONG
THE LENDERS.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR ADMINISTRATIVE
AGENT HEREUNDER, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL SUCCEED TO ALL THE
RIGHTS, POWERS AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT AND THE TERM
“ADMINISTRATIVE AGENT” SHALL MEAN SUCH SUCCESSOR ADMINISTRATIVE AGENT AND THE
RETIRING ADMINISTRATIVE AGENT’S APPOINTMENT, POWERS AND DUTIES AS ADMINISTRATIVE
AGENT SHALL BE TERMINATED.  AFTER ANY RETIRING

 

72

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT, THE
PROVISIONS OF THIS ARTICLE IX, AND SECTIONS 10.04 AND 10.16 SHALL INURE TO ITS
BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.  IF NO SUCCESSOR ADMINISTRATIVE AGENT
HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE AGENT BY THE DATE WHICH IS 30 DAYS
FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S NOTICE OF RESIGNATION, THE RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON BECOME EFFECTIVE
AND THE LENDERS SHALL PERFORM ALL OF THE DUTIES OF THE ADMINISTRATIVE AGENT
HEREUNDER UNTIL SUCH TIME, IF ANY, AS A SUCCESSOR ADMINISTRATIVE AGENT IS
APPOINTED AS PROVIDED FOR ABOVE.


 


SECTION 9.08.  NO OBLIGATIONS OF CREDIT PARTIES.  NOTHING CONTAINED IN THIS
ARTICLE IX SHALL BE DEEMED TO IMPOSE UPON ANY CREDIT PARTY ANY OBLIGATION IN
RESPECT OF THE DUE AND PUNCTUAL PERFORMANCE BY THE ADMINISTRATIVE AGENT OF ITS
OBLIGATIONS TO THE LENDERS UNDER ANY PROVISION OF THIS AGREEMENT, AND, EXCEPT AS
EXPRESSLY PROVIDED IN ANY ARTICLES OF THE AGREEMENT OTHER THAN THIS ARTICLE IX,
NO CREDIT PARTY SHALL HAVE LIABILITY TO THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS IN RESPECT OF ANY FAILURE BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO
PERFORM ANY OF ITS OBLIGATIONS TO THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER
THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WHERE ANY
PROVISION OF THIS AGREEMENT RELATING TO THE PAYMENT OF ANY AMOUNTS DUE AND OWING
UNDER THE LOAN DOCUMENTS PROVIDES THAT SUCH PAYMENTS SHALL BE MADE BY ANY CREDIT
PARTY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS, SUCH CREDIT
PARTY’S OBLIGATIONS TO THE LENDERS IN RESPECT OF SUCH PAYMENTS SHALL BE DEEMED
TO BE SATISFIED UPON THE MAKING OF SUCH PAYMENTS TO THE ADMINISTRATIVE AGENT IN
THE MANNER PROVIDED BY THIS AGREEMENT.


 


SECTION 9.09.  DOCUMENTATION AGENT; SYNDICATION AGENT.  NONE OF THE LENDERS
IDENTIFIED ON THE FACING PAGE OR SIGNATURE PAGES OF THIS AGREEMENT AS
DOCUMENTATION AGENT OR SYNDICATION AGENT SHALL HAVE ANY RIGHT, POWER,
OBLIGATION, LIABILITY OR RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT OTHER THAN
THOSE APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT LIMITING THE FOREGOING, NONE
OF THE LENDERS SO IDENTIFIED SHALL HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY
RELATIONS WITH ANY LENDER.  EACH LENDER ACKNOWLEDGES THAT IT HAS NOT RELIED, AND
WILL NOT RELY, ON ANY OF THE LENDERS SO IDENTIFIED IN DECIDING TO ENTER INTO
THIS AGREEMENT OR IN TAKING ANY ACTION HEREUNDER.


 


ARTICLE X


 


MISCELLANEOUS


 


SECTION 10.01.  AMENDMENTS; CONSENTS.  NO AMENDMENT, MODIFICATION, SUPPLEMENT,
EXTENSION, TERMINATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, NO APPROVAL OR CONSENT THEREUNDER, AND NO CONSENT TO ANY
DEPARTURE BY ANY CREDIT PARTY THEREFROM, MAY IN ANY EVENT BE EFFECTIVE UNLESS IN
WRITING SIGNED BY THE REQUISITE LENDERS (AND, IN THE CASE OF ANY AMENDMENT,
MODIFICATION OR SUPPLEMENT OF OR TO ANY LOAN DOCUMENT TO WHICH SUCH CREDIT PARTY
IS A PARTY, SIGNED BY SUCH CREDIT PARTY AND, IN THE CASE OF ANY AMENDMENT,
MODIFICATION OR SUPPLEMENT

 

73

--------------------------------------------------------------------------------


 


AFFECTING THE RIGHTS AND DUTIES OF THE ADMINISTRATIVE AGENT, SIGNED BY THE
ADMINISTRATIVE AGENT), AND THEN ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE GIVEN; AND, WITHOUT THE APPROVAL IN WRITING OF EACH LENDER
AFFECTED THEREBY, NO AMENDMENT, MODIFICATION, SUPPLEMENT, TERMINATION, WAIVER OR
CONSENT MAY BE EFFECTIVE:


 


(A)                                  TO DECREASE THE PRINCIPAL OF, OR THE AMOUNT
OF PRINCIPAL, PRINCIPAL PREPAYMENTS OR THE RATE OF INTEREST PAYABLE ON, ANY
LOAN, OR TO INCREASE THE AMOUNT OF THE COMMITMENT OR THE PRO RATA SHARE OF SUCH
LENDER, OR TO DECREASE THE AMOUNT OF ANY FACILITY FEE PAYABLE TO SUCH LENDER, OR
ANY OTHER FEE OR AMOUNT PAYABLE TO SUCH LENDER UNDER THE LOAN DOCUMENTS OR TO
WAIVE AN EVENT OF DEFAULT CONSISTING OF THE FAILURE OF ANY CREDIT PARTY TO PAY
WHEN DUE PRINCIPAL, INTEREST OR ANY FACILITY FEE;


 


(B)                                 TO POSTPONE ANY DATE FIXED FOR ANY PAYMENT
OF PRINCIPAL OF, PREPAYMENT OF PRINCIPAL OF OR ANY INSTALLMENT OF INTEREST ON,
ANY LOAN OR ANY INSTALLMENT OF ANY FACILITY FEE, OR TO EXTEND THE TERM OF THE
COMMITMENTS;


 


(C)                                  TO AMEND THE PROVISIONS OF THE DEFINITION
OF “REQUISITE LENDERS,” ARTICLE IV OR THIS ARTICLE;


 


(D)                                 TO RELEASE THE COMPANY FROM ITS OBLIGATIONS
UNDER THE GUARANTY, TO RELEASE ANY FOREIGN BORROWER FROM ITS OBLIGATIONS UNDER
ANY FOREIGN BORROWER JOINDER AGREEMENT IN RESPECT OF OUTSTANDING FOREIGN
CURRENCY LOANS; OR


 


(E)                                  TO AMEND ANY PROVISION OF THIS AGREEMENT
THAT EXPRESSLY REQUIRES THE CONSENT OR APPROVAL OF ALL THE LENDERS.


 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all the
Lenders and the Administrative Agent.

 


SECTION 10.02.  NOTICES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE LOAN
DOCUMENTS, ALL NOTICES, REQUESTS, DEMANDS, DIRECTIONS AND OTHER COMMUNICATIONS
PROVIDED FOR THEREIN SHALL BE GIVEN BY REQUISITE NOTICE AND SHALL BE EFFECTIVE
AS FOLLOWS:

 

74

--------------------------------------------------------------------------------


 

Mode of Delivery

 

Effective on earlier of
actual receipt and:

 

 

 

 

 

Courier

 

On scheduled delivery date

 

 

 

 

 

Facsimile

 

When transmission complete

 

 

 

 

 

Mail

 

Fourth Business Day after deposit in U.S. mail

 

 

 

 

 

Personal delivery

 

When received

 

 

 

 

 

Telephone

 

When answered

 

 

provided, however, that notice to the Administrative Agent pursuant to
Article II or IX shall not be effective until actually received by the
Administrative Agent.  The Administrative Agent and any Lender shall be entitled
to rely and act on any notice purportedly given by or on behalf of any Credit
Party even if such notice (i) was not made in a manner specified herein,
(ii) was incomplete, or (iii) was not preceded or followed by any other notice
specified herein or the terms of such notice as understood by the recipient
varied from any subsequent related notice provided for herein.  The applicable
Credit Party shall indemnify the Administrative Agent and any Lender from any
loss, cost, expense or liability as a result of relying on any notice permitted
herein.

 


SECTION 10.03.  NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF ANY LENDER OR THE ADMINISTRATIVE AGENT OR
THE ISSUING BANK, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE
AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT,
REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE
RIGHTS, POWERS, PRIVILEGES AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS PROVIDED HEREIN OR OTHER LOAN DOCUMENT ARE CUMULATIVE AND
NOT EXCLUSIVE OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY PROVIDED BY REQUIREMENT
OF LAW OR EQUITY.  THE TERMS AND CONDITIONS OF ARTICLE IX ARE INSERTED FOR THE
SOLE BENEFIT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS; THE
SAME MAY BE WAIVED IN WHOLE OR IN PART, WITH OR WITHOUT TERMS OR CONDITIONS, IN
RESPECT OF ANY LOAN WITHOUT PREJUDICING THE ADMINISTRATIVE AGENT’S, THE ISSUING
BANK’S OR THE LENDERS’ RIGHTS TO ASSERT THEM IN WHOLE OR IN PART IN RESPECT OF
ANY OTHER LOAN.


 


SECTION 10.04.  COSTS AND EXPENSES.  THE COMPANY SHALL PAY, WHETHER OR NOT THE
TRANSACTIONS SHALL BE CONSUMMATED:


 


(A)                                  ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT), J.P. MORGAN SECURITIES, SALOMON

 

75

--------------------------------------------------------------------------------


 


SMITH BARNEY  INC. AND CITICORP USA, INC. IN CONNECTION WITH THE SYNDICATION OF
THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF
THIS AGREEMENT OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS
HEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), AND


 


(B)                                 ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT OR ANY LENDER, IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS AGREEMENT AFTER A DEFAULT OR EVENT OF DEFAULT, INCLUDING ITS RIGHTS UNDER
THIS SECTION, OR IN CONNECTION WITH LETTERS OF CREDIT OR LOANS MADE HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LETTERS OF CREDIT OR LOANS.


 


SECTION 10.05.  BINDING EFFECT; ASSIGNMENT.


 


(A)                                  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
TO WHICH EACH OF THE CREDIT PARTIES IS A PARTY WILL BE BINDING UPON AND INURE TO
THE BENEFIT OF EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT, EACH OF THE LENDERS,
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT (I) NO CREDIT PARTY MAY
ASSIGN ITS RIGHTS HEREUNDER OR THEREUNDER OR ANY INTEREST HEREIN OR THEREIN
WITHOUT THE PRIOR WRITTEN CONSENT OF ALL THE LENDERS, AND (II) NO LENDER MAY
ASSIGN OR TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH
THIS SECTION.  ANY LENDER MAY AT ANY TIME PLEDGE ITS NOTE OR ANY OTHER
INSTRUMENT EVIDENCING ITS RIGHTS AS A LENDER UNDER THIS AGREEMENT TO A FEDERAL
RESERVE LENDER, BUT NO SUCH PLEDGE SHALL RELEASE THAT LENDER FROM ITS
OBLIGATIONS HEREUNDER OR GRANT TO SUCH FEDERAL RESERVE LENDER THE RIGHTS OF A
LENDER HEREUNDER ABSENT FORECLOSURE OF SUCH PLEDGE.


 


(B)                                 FROM TIME TO TIME FOLLOWING THE CLOSING
DATE, EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR ANY PORTION OF ITS
PRO RATA SHARE; PROVIDED THAT (I) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING SUCH ASSIGNEE SHALL BE AN ELIGIBLE ASSIGNEE AND, IF
SUCH ASSIGNEE IS NOT THEN A LENDER, AN AFFILIATE OF A LENDER OR A CLO, ANY SUCH
ASSIGNMENT SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF THE COMPANY, (II) ANY SUCH
ASSIGNMENT SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT,
(III) ANY SUCH ASSIGNMENT SHALL REQUIRE THE WRITTEN CONSENT OF THE ISSUING BANK,
AND (IV) EXCEPT IN THE CASE OF AN ASSIGNMENT TO AN AFFILIATE OF THE ASSIGNING
LENDER, TO A CLO ADMINISTERED OR MANAGED BY THE ASSIGNING LENDER OR AN AFFILIATE
OF THE ASSIGNING LENDER, TO ANOTHER LENDER OR OF THE ENTIRE REMAINING COMMITMENT
OF THE ASSIGNING LENDER; THE ASSIGNMENT SHALL NOT ASSIGN A PRO RATA SHARE WHICH
IS EQUIVALENT TO LESS THAN THE MINIMUM AMOUNT THEREFORE.  NO CONSENT REQUIRED BY
THIS SECTION 10.05(B) SHALL BE UNREASONABLY WITHHELD OR DELAYED; IT BEING
UNDERSTOOD THAT IT SHALL NOT BE DEEMED UNREASONABLE TO WITHHOLD SUCH CONSENT IF
BASED SOLELY ON THE DESIRE TO AVOID THE PAYMENT OF ADDITIONAL COSTS OR TAXES.  A
COPY OF A NOTICE OF ASSIGNMENT AND ACCEPTANCE SHALL BE DELIVERED TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO ANY ASSIGNMENT.  THE EFFECTIVE DATE OF ANY
SUCH ASSIGNMENT SHALL BE AS SPECIFIED IN THE NOTICE OF ASSIGNMENT AND
ACCEPTANCE, BUT NOT EARLIER THAN THE DATE WHICH IS FIVE BUSINESS DAYS AFTER THE
DATE THE

 

76

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT HAS RECEIVED THE NOTICE OF ASSIGNMENT AND ACCEPTANCE.  UPON
ACCEPTANCE BY THE ADMINISTRATIVE AGENT OF SUCH NOTICE ASSIGNMENT AND ACCEPTANCE,
THE ELIGIBLE ASSIGNEE NAMED THEREIN SHALL BE A LENDER FOR ALL PURPOSES OF THIS
AGREEMENT, WITH THE PRO RATA SHARE THEREIN SET FORTH AND, TO THE EXTENT OF SUCH
PRO RATA SHARE, THE ASSIGNING LENDER SHALL BE RELEASED FROM ITS FURTHER
OBLIGATIONS UNDER THIS AGREEMENT.  EACH CREDIT PARTY AGREES THAT IT SHALL
EXECUTE AND DELIVER UPON REQUEST (AGAINST DELIVERY BY THE ASSIGNING LENDER TO
SUCH CREDIT PARTY OF ANY NOTE) TO SUCH ASSIGNEE LENDER, ONE OR MORE NOTES
EVIDENCING THAT ASSIGNEE LENDER’S PRO RATA SHARE, AND TO THE ASSIGNING LENDER IF
REQUESTED, ONE OR MORE NOTES EVIDENCING THE REMAINING BALANCE PRO RATA SHARE
RETAINED BY THE ASSIGNING LENDER.


 


(C)                                  BY EXECUTING AND DELIVERING A NOTICE OF
ASSIGNMENT AND ACCEPTANCE, THE ELIGIBLE ASSIGNEE THEREUNDER ACKNOWLEDGES AND
AGREES THAT:  (I) OTHER THAN THE REPRESENTATION AND WARRANTY THAT IT IS THE
LEGAL AND BENEFICIAL OWNER OF THE PRO RATA SHARE BEING ASSIGNED THEREBY FREE AND
CLEAR OF ANY ADVERSE CLAIM, THE ASSIGNING LENDER HAS MADE NO REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS OR SUFFICIENCY OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; (II) THE ASSIGNING LENDER HAS MADE NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF ANY CREDIT PARTY OR THE PERFORMANCE BY ANY CREDIT PARTY
OF THE OBLIGATIONS; (III) IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER
WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTION 6.01 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE; (IV) IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON
THE ADMINISTRATIVE AGENT OR ANY LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) IT
APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AND TO
EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE ADMINISTRATIVE
AGENT BY THIS AGREEMENT; AND (VI) IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS
ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER.


 


(D)                                 AFTER RECEIPT OF A COMPLETED NOTICE OF
ASSIGNMENT AND ACCEPTANCE, AND RECEIPT OF AN ASSIGNMENT FEE OF $3,500 FROM SUCH
ELIGIBLE ASSIGNEE, THE ADMINISTRATIVE AGENT SHALL, PROMPTLY FOLLOWING THE
EFFECTIVE DATE THEREOF, PROVIDE TO THE COMPANY AND THE LENDERS A REVISED
SCHEDULE 10.02 GIVING EFFECT THERETO.


 


(E)                                  EACH LENDER MAY FROM TIME TO TIME GRANT
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (INCLUDING
ANOTHER LENDER) IN A PORTION OF ITS PRO RATA SHARE; PROVIDED, HOWEVER, THAT
(I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE PARTICIPATING BANKS OR OTHER
FINANCIAL INSTITUTIONS SHALL NOT BE A LENDER HEREUNDER FOR ANY PURPOSE EXCEPT,
IF THE PARTICIPATION AGREEMENT SO PROVIDES, FOR THE PURPOSES OF ARTICLE III BUT
ONLY

 

77

--------------------------------------------------------------------------------


 


TO THE EXTENT THAT THE COST OF SUCH BENEFITS TO THE COMPANY DOES NOT EXCEED THE
COST WHICH THE COMPANY WOULD HAVE INCURRED IN RESPECT OF SUCH LENDER ABSENT THE
PARTICIPATION, (IV) THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT,
(V) THE PARTICIPATION SHALL NOT RESTRICT AN INCREASE IN THE COMMITMENTS OR IN
THE GRANTING LENDER’S PRO RATA SHARE, SO LONG AS THE AMOUNT OF THE PARTICIPATION
INTEREST IS NOT AFFECTED THEREBY AND (VI) THE CONSENT OF THE HOLDER OF SUCH
PARTICIPATION INTEREST SHALL NOT BE REQUIRED FOR AMENDMENTS OR WAIVERS OF
PROVISIONS OF THE LOAN DOCUMENTS OTHER THAN THOSE WHICH (A) EXTEND THE MATURITY
DATE AS TO SUCH PARTICIPANT OR ANY OTHER DATE UPON WHICH ANY PAYMENT OF MONEY IS
DUE TO SUCH PARTICIPANT, (B) REDUCE THE RATE OF INTEREST OWING TO SUCH
PARTICIPANT, ANY FEE OR ANY OTHER MONETARY AMOUNT OWING TO SUCH PARTICIPANT OR
(C) REDUCE THE AMOUNT OF ANY INSTALLMENT OF PRINCIPAL OWING TO SUCH
PARTICIPANT.  A LENDER GRANTING A PARTICIPATION IN ACCORDANCE WITH THIS CLAUSE
(E) SHALL GIVE REQUISITE NOTICE TO THE COMPANY ON BY EXECUTING AND DELIVERING A
NOTICE OF PARTICIPATION NO LATER THAN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE
OF SUCH PARTICIPATION.


 


SECTION 10.06.  SHARING OF SETOFFS.  EACH LENDER SEVERALLY AGREES THAT IF IT,
THROUGH THE EXERCISE OF ANY RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM
AGAINST ANY CREDIT PARTY OR OTHERWISE, RECEIVES PAYMENT OF THE OBLIGATIONS HELD
BY IT THAT IS RATABLY MORE THAN ALL EXTENSIONS OF CREDIT (INCLUDING COMPETITIVE
LOANS) MADE BY ANY OTHER LENDER, THROUGH ANY MEANS, THEN, SUBJECT TO ANY
APPLICABLE REQUIREMENT OF LAW: (A) THE LENDER EXERCISING THE RIGHT OF SETOFF,
BANKER’S LIEN OR COUNTERCLAIM OR OTHERWISE RECEIVING SUCH PAYMENT SHALL
PURCHASE, AND SHALL BE DEEMED TO HAVE SIMULTANEOUSLY PURCHASED, FROM THE OTHER
LENDERS A PARTICIPATION IN THE OBLIGATIONS HELD BY THE OTHER LENDERS AND SHALL
PAY TO THE OTHER LENDERS A PURCHASE PRICE IN AN AMOUNT SO THAT THE SHARE OF THE
OBLIGATIONS HELD BY EACH LENDER AFTER THE EXERCISE OF THE RIGHT OF SETOFF,
BANKER’S LIEN OR COUNTERCLAIM OR RECEIPT OF PAYMENT SHALL BE IN THE SAME
PROPORTION THAT EXISTED PRIOR TO THE EXERCISE OF THE RIGHT OF SETOFF, BANKER’S
LIEN OR COUNTERCLAIM OR RECEIPT OF PAYMENT; AND (B) SUCH OTHER ADJUSTMENTS AND
PURCHASES OF PARTICIPATIONS SHALL BE MADE FROM TIME TO TIME AS SHALL BE
EQUITABLE TO ENSURE THAT ALL OF THE LENDERS SHARE ANY PAYMENT OBTAINED IN
RESPECT OF THE OBLIGATIONS RATABLY IN ACCORDANCE WITH EACH LENDER’S SHARE OF THE
OBLIGATIONS IMMEDIATELY PRIOR TO, AND WITHOUT TAKING INTO ACCOUNT, THE PAYMENT;
PROVIDED THAT, IF ALL OR ANY PORTION OF A DISPROPORTIONATE PAYMENT OBTAINED AS A
RESULT OF THE EXERCISE OF THE RIGHT OF SETOFF, BANKER’S LIEN, COUNTERCLAIM OR
OTHERWISE IS THEREAFTER RECOVERED FROM THE PURCHASING LENDER BY SUCH CREDIT
PARTY OR ANY PERSON CLAIMING THROUGH OR SUCCEEDING TO THE RIGHTS OF SUCH CREDIT
PARTY, THE PURCHASE OF A PARTICIPATION SHALL BE RESCINDED AND THE PURCHASE PRICE
THEREOF SHALL BE RESTORED TO THE EXTENT OF THE RECOVERY, BUT WITHOUT INTEREST. 
EACH LENDER THAT PURCHASES A PARTICIPATION IN THE OBLIGATIONS PURSUANT TO THIS
SECTION SHALL FROM AND AFTER THE PURCHASE HAVE THE RIGHT TO GIVE ALL NOTICES,
REQUESTS, DEMANDS, DIRECTIONS AND OTHER COMMUNICATIONS UNDER THIS AGREEMENT WITH
RESPECT TO THE PORTION OF THE OBLIGATIONS PURCHASED TO THE SAME EXTENT AS THOUGH
THE PURCHASING LENDER WERE THE ORIGINAL OWNER OF THE OBLIGATIONS PURCHASED. 
EACH CREDIT PARTY EXPRESSLY CONSENTS TO THE FOREGOING ARRANGEMENTS AND AGREE
THAT ANY

 

78

--------------------------------------------------------------------------------


 


LENDER HOLDING A PARTICIPATION IN AN OBLIGATION SO PURCHASED MAY, TO THE FULLEST
EXTENT PERMITTED BY ANY APPLICABLE REQUIREMENT OF LAW, EXERCISE ANY AND ALL
RIGHTS OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM WITH RESPECT TO THE
PARTICIPATION AS FULLY AS IF THE LENDER WERE THE ORIGINAL OWNER OF THE
OBLIGATION PURCHASED.


 


SECTION 10.07.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES TO THIS AGREEMENT IN ANY NUMBER OF SEPARATE COUNTERPARTS, EACH OF
WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, AND ALL OF SAID
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.  A SET OF THE COPIES OF THIS AGREEMENT SIGNED BY ALL THE PARTIES
SHALL BE LODGED WITH THE COMPANY AND THE ADMINISTRATIVE AGENT.


 


SECTION 10.08.  SEVERABILITY.  THE ILLEGALITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT OR ANY INSTRUMENT OR AGREEMENT REQUIRED HEREUNDER
SHALL NOT IN ANY WAY AFFECT OR IMPAIR THE LEGALITY OR ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT OR ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER.


 


SECTION 10.09.  NO THIRD PARTIES BENEFITED.  THIS AGREEMENT IS MADE AND ENTERED
INTO FOR THE SOLE PROTECTION AND LEGAL BENEFIT OF THE CREDIT PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS, AND THEIR PERMITTED SUCCESSORS AND
ASSIGNS, AND NO OTHER PERSON SHALL BE A DIRECT OR INDIRECT LEGAL BENEFICIARY OF,
OR HAVE ANY DIRECT OR INDIRECT CAUSE OF ACTION OR CLAIM IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  NEITHER THE ADMINISTRATIVE AGENT
NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO ANY PERSON NOT A PARTY TO THIS
AGREEMENT OR OTHER LOAN DOCUMENTS.


 


SECTION 10.10.  TIME.  TIME IS OF THE ESSENCE AS TO EACH TERM OR PROVISION OF
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS.


 


SECTION 10.11.  GOVERNING LAW AND JURISDICTION.


 


(A)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, COUNTY OF NEW YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
CREDIT PARTY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH
CREDIT PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY REQUIREMENT
OF LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED
ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY ACTION OR PROCEEDING IN

 

79

--------------------------------------------------------------------------------


 


SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. 
EACH CREDIT PARTY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.


 


SECTION 10.12.  WAIVER OF JURY TRIAL.  THE CREDIT PARTIES, THE LENDERS AND THE
ADMINISTRATIVE AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY ADMINISTRATIVE AGENT-RELATED
PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE.  THE CREDIT PARTIES, THE LENDERS AND THE ADMINISTRATIVE
AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 10.13.  ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS, AND SUPERSEDES ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, AND ANY PRIOR
ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY THE CREDIT PARTIES OF (OR ANY
INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR TO
BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR ANY LENDER.


 


SECTION 10.14.  INTERPRETATION.  THIS AGREEMENT IS THE RESULT OF NEGOTIATIONS
BETWEEN AND HAS BEEN REVIEWED BY COUNSEL TO THE ADMINISTRATIVE AGENT, THE
LENDERS, THE COMPANY AND OTHER PARTIES, AND IS THE PRODUCT OF ALL PARTIES
HERETO.  ACCORDINGLY, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE
CONSTRUED AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER MERELY BECAUSE OF THE
ADMINISTRATIVE AGENT’S OR ANY LENDER’S INVOLVEMENT IN THE PREPARATION OF SUCH
DOCUMENTS AND AGREEMENTS.

 

80

--------------------------------------------------------------------------------


 


SECTION 10.15.  NATURE OF LENDERS’ OBLIGATIONS.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER ARE SEVERAL AND NOT JOINT OR JOINT AND SEVERAL.  NOTHING CONTAINED IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND NO ACTION TAKEN BY THE
ADMINISTRATIVE AGENT OR THE LENDERS OR ANY OF THEM PURSUANT HERETO OR THERETO
MAY, OR MAY BE DEEMED TO, MAKE THE LENDERS A PARTNERSHIP, AN ASSOCIATION, A
JOINT VENTURE OR OTHER ENTITY, EITHER AMONG THEMSELVES OR WITH ANY CREDIT PARTY
OR ANY AFFILIATE OF ANY CREDIT PARTY.  EACH LENDER’S OBLIGATION TO MAKE ANY LOAN
PURSUANT HERETO IS SEVERAL AND NOT JOINT OR JOINT AND SEVERAL.  A DEFAULT BY ANY
LENDER WILL NOT INCREASE THE PRO RATA SHARE ATTRIBUTABLE TO ANY OTHER LENDER. 
ANY LENDER NOT IN DEFAULT MAY, IF IT DESIRES, ASSUME IN SUCH PROPORTION AS THE
NONDEFAULTING LENDERS AGREE THE OBLIGATIONS OF ANY LENDER IN DEFAULT, BUT IS NOT
OBLIGATED TO DO SO.  THE ADMINISTRATIVE AGENT AGREES THAT IT WILL USE ITS BEST
EFFORTS EITHER TO INDUCE THE OTHER LENDERS TO ASSUME THE OBLIGATIONS OF A LENDER
IN DEFAULT OR TO OBTAIN ANOTHER LENDER, REASONABLY SATISFACTORY TO THE COMPANY,
TO REPLACE SUCH A LENDER IN DEFAULT.


 


SECTION 10.16.  INDEMNITY; DAMAGE WAIVER.


 


(A)                                  THE COMPANY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (III) ANY EXCHANGE OR CONVERSION OF CURRENCIES IN CONNECTION WITH
SECTION 2.06 OR OTHERWISE, (IV) ANY CIVIL PENALTY OR FINE ASSESSED BY THE OFFICE
OF FOREIGN ASSETS CONTROL, DEPARTMENT OF THE TREASURY, AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER, AND ALL REASONABLE COSTS OR EXPENSES
(INCLUDING COUNSEL FEES AND DISBURSEMENTS) INCURRED IN CONNECTION WITH THE
DEFENSE THEREOF, AS A RESULT OF ANY VIOLATION OF THE REPRESENTATIONS MADE IN
SECTION 5.17, (V) THE ISSUANCE OF ANY LETTER OF CREDIT OR (VI) THE FAILURE OF
THE ISSUING BANK TO HONOR A DRAWING UNDER ANY LETTER OF CREDIT AS A RESULT OF
ANY ACT OR OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY GOVERNMENTAL
AUTHORITY, (VII) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY CREDIT PARTY OR ANY
OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OR (VIII) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.  AS BETWEEN THE COMPANY AND THE ISSUING BANK, THE
COMPANY ASSUMES ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF A LETTER OF
CREDIT BY, A BENEFICIARY OF SUCH LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF

 

81

--------------------------------------------------------------------------------


 


THE FOREGOING, NO INDEMNITEE SHALL BE RESPONSIBLE FOR ANY OF THE FOLLOWING:  (A)
THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECTS OF ANY
DOCUMENTS SUBMITTED BY ANY PARTY IN CONNECTION WITH THE REQUEST AND APPLICATION
FOR AND ISSUANCE OF ANY LETTER OF CREDIT, EVEN IF IT SHOULD IN FACT PROVE TO BE
IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED;
(B) THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN ANY LETTER OF CREDIT OR RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON WHATSOEVER; (C) ANY FAILURE OF A
BENEFICIARY OF ANY LETTER OF CREDIT TO COMPLY WITH ANY CONDITION OF DRAWING
THEREUNDER; (D) ANY ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION
OR DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, TELEGRAPH, TELEX OR OTHERWISE,
WHETHER OR NOT IN CIPHER; (E) ANY ERROR IN INTERPRETATION; (F) ANY LOSS OR DELAY
IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A
DRAWING UNDER ANY LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (G) ANY
MISAPPLICATION BY A BENEFICIARY OF ANY LETTER OF CREDIT OF THE PROCEEDS OF ANY
DRAWING THEREUNDER; OR (H) ANY CONSEQUENCES ARISING FROM OR RELATED TO EVENTS OR
CIRCUMSTANCES BEYOND THE CONTROL OF THE ISSUING BANK, INCLUDING ANY ACT OR
OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY GOVERNMENTAL AUTHORITY.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE SPECIFIC PROVISIONS HEREIN SET FORTH,
ANY ACTION TAKEN OR OMITTED BY THE ISSUING BANK UNDER OR IN CONNECTION WITH ANY
LETTER OF CREDIT OR RELATED CERTIFICATES, IF TAKEN OR OMITTED IN GOOD FAITH,
SHALL NOT RESULT IN OR GIVE RISE TO ANY LIABILITY OF ANY INDEMNITEE TO THE
COMPANY; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE COMPANY TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE COMPANY TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE
COMPANY THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.


 


(B)                                 THE COMPANY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER FOR FUNDING COSTS OR FUNDING LOSSES
(EXCLUDING LOSS OF MARGIN) IF PREPAYMENT OR CONVERSION OF A IBOR LOAN OCCURS
PRIOR TO THE END OF AN INTEREST PERIOD, IF CAUSED OR REQUESTED BY ANY CREDIT
PARTY OR IF ANY CREDIT PARTY FAILS TO CONSUMMATE A IBOR LOAN BECAUSE CONDITIONS
PRECEDENT TO BORROWING OR CONVERSION ARE NOT SATISFIED.


 


SECTION 10.17.  NONLIABILITY OF THE LENDERS.  EACH CREDIT PARTY ACKNOWLEDGES AND
AGREES THAT THE RELATIONSHIP BETWEEN EACH CREDIT PARTY AND THE ADMINISTRATIVE
AGENT AND THE LENDERS IS, AND SHALL AT ALL TIMES REMAIN, SOLELY THAT OF
BORROWERS AND LENDERS; NEITHER THE ADMINISTRATIVE AGENT NOR THE LENDERS SHALL
UNDER ANY CIRCUMSTANCE BE CONSTRUED TO BE PARTNERS OR JOINT VENTURERS OF ANY
CREDIT PARTY OR ITS AFFILIATES; NEITHER THE ADMINISTRATIVE AGENT NOR THE LENDERS
SHALL UNDER ANY CIRCUMSTANCE BE DEEMED TO BE IN A RELATIONSHIP OF CONFIDENCE OR
TRUST OR A FIDUCIARY RELATIONSHIP WITH ANY CREDIT PARTY OR ITS AFFILIATES, OR TO
OWE ANY FIDUCIARY DUTY TO ANY CREDIT PARTY OR ITS AFFILIATES; NEITHER THE
ADMINISTRATIVE AGENT NOR THE LENDERS UNDERTAKE OR ASSUME ANY RESPONSIBILITY OR
DUTY TO ANY CREDIT PARTY OR ITS AFFILIATES TO SELECT, REVIEW, INSPECT,
SUPERVISE, PASS JUDGMENT UPON OR INFORM SUCH CREDIT PARTY OR ITS AFFILIATES OF
ANY MATTER IN CONNECTION WITH ITS PROPERTY OR THE OPERATIONS OF SUCH CREDIT
PARTY OR ITS AFFILIATES;

 

82

--------------------------------------------------------------------------------


 


EACH CREDIT PARTY AND ITS AFFILIATES SHALL RELY ENTIRELY UPON THEIR OWN JUDGMENT
WITH RESPECT TO SUCH MATTERS; AND ANY REVIEW, INSPECTION, SUPERVISION, EXERCISE
OF JUDGMENT OR SUPPLY OF INFORMATION UNDERTAKEN OR ASSUMED BY THE ADMINISTRATIVE
AGENT OR THE LENDERS IN CONNECTION WITH SUCH MATTERS IS SOLELY FOR THE
PROTECTION OF THE ADMINISTRATIVE AGENT AND THE LENDERS AND NEITHER ANY CREDIT
PARTY NOR ANY OTHER PERSON IS ENTITLED TO RELY THEREON.


 


SECTION 10.18.  FAILURE TO CHARGE NOT SUBSEQUENT WAIVER.  ANY DECISION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER NOT TO REQUIRE PAYMENT OF ANY INTEREST
(INCLUDING DEFAULT INTEREST), FEE, COST OR OTHER AMOUNT PAYABLE UNDER ANY LOAN
DOCUMENT, OR TO CALCULATE ANY AMOUNT PAYABLE BY A PARTICULAR METHOD, ON ANY
OCCASION SHALL IN NO WAY LIMIT OR BE DEEMED A WAIVER OF THE ADMINISTRATIVE
AGENT’S OR SUCH LENDER’S RIGHT TO REQUIRE FULL PAYMENT OF ANY INTEREST
(INCLUDING DEFAULT INTEREST), FEE, COST OR OTHER AMOUNT PAYABLE UNDER ANY LOAN
DOCUMENT, OR TO CALCULATE AN AMOUNT PAYABLE BY ANOTHER METHOD THAT IS NOT
INCONSISTENT WITH THIS AGREEMENT, ON ANY OTHER OR SUBSEQUENT OCCASION.


 


SECTION 10.19.  HEADINGS.  SECTION HEADINGS IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT PART OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS FOR ANY OTHER PURPOSE.


 


SECTION 10.20.  FOREIGN LENDERS AND PARTICIPANTS.  EACH LENDER, AND EACH HOLDER
OF A PARTICIPATION INTEREST HEREIN, THAT IS A “FOREIGN CORPORATION, PARTNERSHIP
OR TRUST” WITHIN THE MEANING OF THE CODE SHALL DELIVER TO THE ADMINISTRATIVE
AGENT, (A) WITHIN 20 DAYS AFTER THE CLOSING DATE, OR (B) PRIOR TO ACCEPTING AN
ASSIGNMENT OR RECEIVING A PARTICIPATION INTEREST HEREIN IN RESPECT OF DOLLAR
LOANS, TWO DULY SIGNED COMPLETED COPIES OF EITHER FORM W-8BEN (RELATING TO SUCH
PERSON AND ENTITLING IT TO A COMPLETE EXEMPTION FROM WITHHOLDING ON ALL PAYMENTS
TO BE MADE TO SUCH PERSON BY ANY CREDIT PARTY PURSUANT TO THIS AGREEMENT) OR
FORM W-8ECI (RELATING TO ALL PAYMENTS TO BE MADE TO SUCH PERSON BY ANY CREDIT
PARTY PURSUANT TO THIS AGREEMENT) OF THE UNITED STATES INTERNAL REVENUE SERVICE
OR SUCH OTHER EVIDENCE (INCLUDING, IF REASONABLY NECESSARY, FORM W-8 OR W-9)
SATISFACTORY TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT NO WITHHOLDING
UNDER THE U.S. FEDERAL INCOME TAX LAWS IS REQUIRED WITH RESPECT TO SUCH PERSON. 
THEREAFTER AND FROM TIME TO TIME, EACH SUCH PERSON SHALL (A) PROMPTLY SUBMIT TO
THE ADMINISTRATIVE AGENT TWO SUCH ADDITIONAL DULY COMPLETED AND SIGNED COPIES OF
ONE OF SUCH FORMS (OR SUCH SUCCESSOR FORMS AS SHALL BE ADOPTED FROM TIME TO TIME
BY THE RELEVANT UNITED STATES TAXING AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER
THEN CURRENT UNITED STATES LAWS AND REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS
SATISFACTORY TO THE COMPANY AND THE ADMINISTRATIVE AGENT OF ANY AVAILABLE
EXEMPTION FROM, UNITED STATES WITHHOLDING TAXES IN RESPECT OF ALL PAYMENTS TO BE
MADE TO SUCH PERSON BY THE COMPANY PURSUANT TO THIS AGREEMENT AND (B) TAKE SUCH
STEPS AS SHALL NOT BE MATERIALLY DISADVANTAGEOUS TO IT, IN THE REASONABLE
JUDGMENT OF SUCH LENDER, AND AS MAY BE REASONABLY NECESSARY (INCLUDING THE
RE-DESIGNATION OF ITS LENDING OFFICE, IF ANY) TO AVOID ANY REQUIREMENT OF LAW
THAT THE COMPANY MAKE ANY DEDUCTION OR WITHHOLDING FOR TAXES FROM AMOUNTS
PAYABLE TO SUCH PERSON.  IF SUCH PERSON FAILS TO TIMELY DELIVER THE ABOVE FORMS
OR OTHER DOCUMENTATION, THEN THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY

 

83

--------------------------------------------------------------------------------


 


INTEREST PAYMENT TO SUCH PERSON AN AMOUNT EQUIVALENT TO THE APPLICABLE
WITHHOLDING TAX IMPOSED BY SECTIONS 1441 AND 1442 OF THE CODE, WITHOUT
REDUCTION.  IF ANY GOVERNMENTAL AUTHORITY ASSERTS THAT THE ADMINISTRATIVE AGENT
DID NOT PROPERLY WITHHOLD ANY TAX OR OTHER AMOUNT FROM PAYMENTS MADE IN RESPECT
OF SUCH PERSON, SUCH PERSON SHALL INDEMNIFY THE ADMINISTRATIVE AGENT THEREFOR,
INCLUDING ALL PENALTIES AND INTEREST AND COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS FEES OF THE ADMINISTRATIVE AGENT.  THE OBLIGATION OF THE
LENDERS UNDER THIS SECTION SHALL SURVIVE THE PAYMENT OF ALL OBLIGATIONS AND THE
RESIGNATION OR REPLACEMENT OF THE ADMINISTRATIVE AGENT.


 


SECTION 10.21.  CONFIDENTIALITY.


 


(A)                                  EACH LENDER AGREES TO HOLD ANY CONFIDENTIAL
INFORMATION THAT IT MAY RECEIVE FROM ANY CREDIT PARTY PURSUANT TO THIS AGREEMENT
IN CONFIDENCE, EXCEPT FOR DISCLOSURE: (A) TO A LENDER’S AFFILIATES; (B) TO OTHER
LENDERS AND THEIR AFFILIATES; (C) TO LEGAL COUNSEL AND ACCOUNTANTS FOR ANY
CREDIT PARTY OR ANY LENDER; (D) TO OTHER PROFESSIONAL ADVISORS TO ANY CREDIT
PARTY OR ANY LENDER, PROVIDED THAT THE RECIPIENT HAS ACCEPTED SUCH INFORMATION
SUBJECT TO A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY SIMILAR TO THIS SECTION;
(E) TO REGULATORY OFFICIALS HAVING JURISDICTION OVER THAT LENDER; (F) AS
REQUIRED BY REQUIREMENT OF LAW OR LEGAL PROCESS OR IN CONNECTION WITH ANY LEGAL
PROCEEDING TO WHICH THAT LENDER AND ANY CREDIT PARTY IS ADVERSE PARTIES; AND
(G) TO ANOTHER FINANCIAL INSTITUTION IN CONNECTION WITH A DISPOSITION OR
PROPOSED DISPOSITION TO THAT FINANCIAL INSTITUTION OF ALL OR PART OF THAT
LENDER’S INTERESTS HEREUNDER OR A PARTICIPATION INTEREST IN ITS LOANS, PROVIDED
THAT THE RECIPIENT HAS AGREED TO TREAT SUCH INFORMATION CONFIDENTIALLY ON A
BASIS SIMILAR TO THE FOREGOING.  FOR PURPOSES OF THE FOREGOING, “CONFIDENTIAL
INFORMATION” SHALL MEAN ANY INFORMATION RESPECTING ANY CREDIT PARTY OR ITS
SUBSIDIARIES REASONABLY CONSIDERED BY SUCH CREDIT PARTY TO BE CONFIDENTIAL,
OTHER THAN (I) INFORMATION PREVIOUSLY FILED WITH ANY GOVERNMENTAL AUTHORITY AND
AVAILABLE TO THE PUBLIC, (II) INFORMATION PREVIOUSLY PUBLISHED IN ANY PUBLIC
MEDIUM FROM A SOURCE OTHER THAN, DIRECTLY OR INDIRECTLY, THAT LENDER, AND
(III) INFORMATION PREVIOUSLY DISCLOSED BY ANY CREDIT PARTY TO ANY PERSON ON A
NON-CONFIDENTIAL BASIS.  NOTHING IN THIS SECTION SHALL BE CONSTRUED TO CREATE OR
GIVE RISE TO ANY FIDUCIARY DUTY ON THE PART OF THE ADMINISTRATIVE AGENT OR THE
LENDERS TO ANY CREDIT PARTY.


 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, EACH OF THE PARTIES HERETO (AND EACH EMPLOYEE, REPRESENTATIVE, OR
OTHER AGENT OF ANY SUCH PARTY) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE U.S. TAX TREATMENT AND U.S. TAX STRUCTURE OF THE
TRANSACTION AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO SUCH PARTY RELATING TO SUCH U.S. TAX TREATMENT
AND U.S. TAX STRUCTURE, OTHER THAN ANY INFORMATION FOR WHICH NONDISCLOSURE IS
REASONABLY NECESSARY IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS.


 


(C)                                  EACH LENDER HEREBY NOTIFIES THE BORROWER
THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L.
107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF THE

 

84

--------------------------------------------------------------------------------


 


BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT.

 

85

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as
Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-3

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC.,

 

as Syndication Agent and as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-4

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK,

 

as Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-5

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK NATIONAL
ASSOCIATION,

 

as Co-Documentation Agent and as a
Lender,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-6

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc,

 

as Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-7

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI
TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-8

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-9

--------------------------------------------------------------------------------


 

 

MELLON BANK N. A.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-10

--------------------------------------------------------------------------------


 

 

KEY CORPORATE CAPITAL, INC.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:  Julien Michaels

 

 

 

Title:  Vice President

 

 

S-11

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-12

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, Ltd.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-13

--------------------------------------------------------------------------------


 

 

CREDIT LYONNAIS (NEW YORK
BRANCH),

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-14

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-15

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-16

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS
TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-17

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-18

--------------------------------------------------------------------------------


 

Exhibits and Schedules have been omitted.

 

--------------------------------------------------------------------------------